 

Exhibit 10-1

  

EXECUTION VERSION

 

SUPPLEMENTAL AGREEMENT

 

Dated _____2_May_________ 2014

 

BETWEEN

 

IRIDIUM SATELLITE LLC

as Borrower

 

and

 

SOCIÉTÉ GÉNÉRALE

as COFACE Agent

 

relating to a COFACE Facility Agreement

dated 4 October 2010

as amended and restated on 1 August 2012

as amended on 26 July 2013

as amended on 30 October 2013

and as amended and restated on the Effective Date (as defined herein)

 

[tlogo.jpg]

 

Allen & Overy LLP 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

contents

 

Clause   Page       1. Interpretation 1 2. Waiver 2 3. Amendments 2 4.
Representations 3 5. Fees 4 6. Consents 4 7. Miscellaneous 4 8. Governing law 5
9. Enforcement 5       Schedule           1. Amended and Restated COFACE
Facility Agreement  9 

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

THIS AGREEMENT is dated _____ 2_MAY________ 2014

 

BETWEEN:

 

(1)IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the Parent);

 

(2)IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower
(the Borrower);

 

(3)THE GUARANTORS under and as defined in the COFACE Facility Agreement (defined
below); and

 

(4)SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this capacity the
COFACE Agent).

 

BACKGROUND

 

(a)We refer to the COFACE Facility Agreement.

 

(b)COFACE and the Lenders have consented to the amendments and waivers to the
COFACE Facility Agreement contemplated by this Agreement. Accordingly, the
COFACE Agent is authorised to execute this Agreement on behalf of the Finance
Parties.

 

IT IS AGREED as follows:

 

1.Interpretation

 

1.1Definitions

 

(a)In this Agreement:

 

Additional Capital Raising means, on and subject to the terms of this Agreement,
the raising by the Parent of the Additional Capital Raising Required Amount from
a Capital Raising by way of:

 

(i)common equity; and

 

(ii)the Additional Permitted PIYC Capital Raising,

 

the gross proceeds thereof being in an amount not less than US$217,500,000.

 

Additional Capital Raising Required Amount means, in respect of the Additional
Capital Raising, net proceeds (being proceeds less all Taxes and reasonable
costs and expenses incurred by the Parent in connection therewith) in an amount
not less than US$200,000,000.

 

Additional Permitted PIYC Capital Raising means a Capital Raising by the Parent
in an aggregate amount up to (but not exceeding) US$150,000,000 in the form of
perpetual preferred equity instruments, provided that:

 

(i)such Capital Raising does not lead to a Change of Control of the Parent (on a
diluted or undiluted basis or on a converted or non-converted basis);

 

1
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)the rate of distributions payable on such Capital Raising does not exceed
[***] per cent per annum;

 

(iii)the preferred equity instruments used in such Capital Raising do not [***]
and, for the avoidance of doubt, [***]; and

 

(iv)[***] in respect of such Capital Raising are [***] subject to and in
accordance with Delaware law.

 

Amended and Restated COFACE Facility Agreement means the COFACE Facility
Agreement as amended and restated by this Agreement and attached hereto as
Schedule 1 (Amended and Restated COFACE Facility Agreement).

 

COFACE Facility Agreement means the COFACE Facility Agreement between among
others the Parent, the Borrower, the Guarantors and the COFACE Agent dated 4
October 2010.

 

Effective Date means the date the COFACE Agent notifies the Borrower and the
Lenders of its receipt of all the evidence set out in Clause 3(b) (Amendments)
in form and substance satisfactory to the COFACE Agent (for and on behalf of the
Lenders) in accordance with this Agreement.

 

(b)Capitalised terms defined in the COFACE Facility Agreement have, unless
expressly defined in this Agreement, the same meaning in this Agreement.

 

1.2Construction

 

The principles of construction set out in clause 1.2 of the COFACE Facility
Agreement will have effect as if set out in this Agreement.

 

2.Waiver

 

The Lenders hereby confirm their approval of a waiver until the earlier of (a)
31 July 2014 and (b) the Effective Date of the provisions set forth in clauses
23.21 (Dividends and share redemption) and 23.23 (Share capital) of the COFACE
Facility Agreement solely to the extent necessary for the Parent to complete the
Additional Capital Raising on and subject to the terms of this Agreement, such
that the Additional Capital Raising Required Amount is unconditionally available
to the NEXT Group by no later than 31 July 2014.

 

3.Amendments

 

(a)Subject to paragraph (b) below, the COFACE Facility Agreement will be amended
from the Effective Date so that it reads as if it were restated in the form set
out in Schedule 1 (Amended and Restated COFACE Facility Agreement).

 

(b)The COFACE Facility Agreement will not be amended in the manner contemplated
by this Agreement unless the COFACE Agent receives evidence from the Borrower in
form and substance satisfactory to it (for and on behalf of the COFACE Lenders)
by no later than 31 July 2014 confirming that:

 

(i)the Parent has completed the Additional Capital Raising; and

 

2
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)the Additional Capital Raising Required Amount is unconditionally available
to the NEXT Group by no later than 31 July 2014.

 

(c)The COFACE Agent must notify the Borrower and the Lenders of its receipt such
evidence as as soon as reasonably practicable.

 

4.Representations

 

4.1Representations

 

The representations set out in this Clause are made by each Obligor on the date
of this Agreement to each Finance Party.

 

4.2Powers and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of, this Agreement
and the transactions contemplated by this Agreement.

 

4.3Legal validity

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in this Agreement to which it is a party are legal, valid, binding and
enforceable obligations.

 

4.4Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default of termination event (however described) under any such
agreement or instrument where such circumstance has or is reasonably likely to
have a Material Adverse Effect.

 

4.5Authorisations

 

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Agreement have been obtained or effected (as appropriate) and are in
full force and effect.

 

4.6Governing law and enforcement

 

(a)Subject to the Legal Reservations, the choice of governing law of this
Agreement will be recognised and enforced in its Relevant Jurisdictions.

 

(b)Subject to the Legal Reservations, any judgment obtained in relation to this
Agreement will be recognised and enforced in its Relevant Jurisdictions.

 

3
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

4.7Credit Agreement

 

Unless a representation and warranty set out in clause 20 (Representations) of
the COFACE Facility Agreement is expressed to be given at a specific date, each
Obligor makes the representations and warranties set out in clause 20
(Representations) of the COFACE Facility Agreement (other than the
representations and warranties in clauses 20.14(a), (b) and (c) (Original
Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material
Companies) of the COFACE Facility Agreement) on the date of this Agreement and
on the Effective Date, in each case as if references to the COFACE Facility
Agreement are references to the COFACE Facility Agreement, as amended and
restated by this Agreement, with reference to the facts and circumstances then
existing, provided that, in the case of those representations and warranties
contained in clause 20.13 (No misleading information) of the COFACE Facility
Agreement, such representations and warranties are made with respect to any
information delivered under or in connection with this Agreement.

 

5.Fees

 

(a)The Borrower must on the date of this Agreement, pay to the COFACE Agent for
the account of the Lenders (pro rata to their Commitments) a fee of $[***]
([***]).

 

(b)The fee described in paragraph (a) above once paid is non-refundable and
non-creditable against other fees payable in connection with the COFACE Facility
Agreement.

 

6.Consents

 

Each Obligor:

 

(a)agrees to the amendment and restatement of the COFACE Facility Agreement as
contemplated by this Agreement; and

 

(b)with effect from the Effective Date, confirms that any guarantee or security
given by it or created under a Finance Document will:

 

(i)continue in full force and effect; and

 

(ii)extend to the liabilities and obligations of the Obligors to the Finance
Parties under the Finance Documents as amended by this Agreement.

 

7.Miscellaneous

 

(a)Each of this Agreement and the Amended and Restated COFACE Facility Agreement
is a Finance Document.

 

(b)Subject to the terms of this Agreement, the COFACE Facility Agreement will
remain in full force and effect and, from the Effective Date, the COFACE
Facility Agreement and this Agreement will be read and construed as one
document.

 

(c)Each Finance Party reserves any other right or remedy it may have now or
subsequently. This Agreement does not constitute a waiver of any right or remedy
other than in relation to the specific waiver expressly given under this
Agreement.

 

(d)Nothing in this Agreement shall affect the rights of any Finance Party in
respect of the occurrence of any other Default or Event of Default which is
continuing and which has not been remedied or waived in accordance with the
terms of the Finance Documents or which arises on or after the date of this
Agreement.

 

4
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

8.Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

9.Enforcement

 

9.1Jurisdiction of English courts

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement) (a
Dispute).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 9.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 

9.2Arbitration

 

(a)Notwithstanding the above terms of this Clause, if the COFACE Agent so elects
in writing, any dispute, difference, claim or controversy arising out of or in
connection with this Agreement, including any question regarding its existence,
validity, interpretation, breach or termination, shall be referred to and
finally resolved by arbitration under the London Court of International
Arbitration Rules (for the purposes of this Subclause, the Rules).

 

(b)The Rules are incorporated by reference into this Clause and capitalised
terms used in this Clause which are not otherwise defined in this Agreement,
have the meaning given to them in the Rules. Any requirement in the Rules to
take account of the nationality of a person considered for appointment as an
arbitrator shall be disapplied and a person shall be nominated or appointed as
an arbitrator (including as Chairman) regardless of his or her nationality.

 

(c)The number of arbitrators shall be three. The parties agree that the London
Court of International Arbitration shall appoint the Arbitral Tribunal without
regard to any party's nomination.

 

(d)Each Obligor and each Finance Party:

 

(i)expressly agrees and consents to this procedure for nominating and appointing
the Arbitral Tribunal; and

 

(ii)irrevocably and unconditionally waives any right to choose its own
arbitrator.

 

(e)The seat, or legal place of arbitration, shall be London. The language used
in the arbitral proceedings shall be English.

 

5
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

9.3Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

6
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

SCHEDULE 1

 

AMENDED AND Restated COFACE Facility Agreement

 

COFACE FACILITY AGREEMENT

 

DATED 4 OCTOBER 2010

as amended and Restated on August 1, 2012,

Amended on July 26, 2013,

Amended on October 30, 2013,

and amended and restated on the fourth amendment effective

date (AS DEFINED HEREIN)

 

For

 

IRIDIUM SATELLITE LLC

 

arranged by

 

DEUTSCHE BANK AG (PARIS BRANCH)

BANCO SANTANDER SA

SOCIÉTÉ GÉNÉRALE

NATIXIS

MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A.

 

as Mandated Lead Arrangers and Bookrunners

 

and

 

BNP PARIBAS

CRÉDIT INDUSTRIEL ET COMMERCIAL

INTESA SANPAOLO S.p.A. (PARIS BRANCH)

UNICREDIT BANK AUSTRIA AG

 

as Lead Arrangers

 

with

 

SOCIÉTÉ GÉNÉRALE

as COFACE Agent

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Security Agent and U.S. Collateral Agent

 



1
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Contents

 



Clause   Page       1. Definitions and Interpretation 4 2. The Facility 50 3.
Purpose 53 4. Conditions of Utilisation 54 5. Utilisation – Loans 55 6.
Repayment 57 7. Illegality, Voluntary Prepayment and Cancellation 59 8.
Mandatory Prepayment 61 9. Restrictions 64 10. Interest 66 11. Interest Periods
67 12. Changes to the Calculation of Interest 68 13. Fees 69 14. Tax Gross Up
and Indemnities 70 15. Increased Costs 73 16. Other Indemnities 74 17.
Mitigation by the Lenders 76 18. Costs and Expenses 76 19. Guarantee and
Indemnity 78 20. Representations 82 21. Information Undertakings 90 22.
Financial Covenants 97 23. General Undertakings 101 24. Events of Default 116
25. Changes to the Lenders 123 26. Changes to the Obligors 127 27. Role of the
Administrative Parties 127 28. Conduct of Business by the Finance Parties 135
29. Sharing Among the Finance Parties 135 30. Payment Mechanics 136 31. Set-Off
139 32. Notices 139 33. Calculations and Certificates 142 34. Partial Invalidity
142 35. Remedies and Waivers 142 36. Amendments and Waivers 142 37.
Confidentiality 145 38. Counterparts 148 39. Governing Law 148 40. Enforcement
148 41. Complete agreement 150 42. USA Patriot Act 150



 

2
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



Schedules   Page       2. The Original Parties 151   Part 1          The
Original Obligors 151   Part 2          The Original Lenders 152 3. Conditions
Precedent 153   Part 1          Conditions Precedent to Initial Utilisation 153
  Part 2          Conditions Precedent required to be delivered by an Additional
Guarantor 158 4. Requests and Notices 159   Part 1          Form of
Reimbursement Request 159   Part 2          Form of Supplier's Confirmation 162
  Part 3          Form of Disbursement Request 164   Part 4          Form of
Supplier's Confirmation 166 5. Form of Budget 168 6. Form of Promissory Notes
172 7. Form of Joint Interest Mandate 173 8. Mandatory Cost Formula 176 9. Form
of Transfer Certificate 179 10. Form of Assignment Agreement 182 11. Form of
Accession Deed 185 12. Form of Resignation Letter 186 13. Form of Compliance
Certificate 187 14. Form of Auditors' Report 189 15. LMA Form of Confidentiality
Undertaking 190 16. Timetables 195 17. Existing Guarantees 196 18. Existing
Liens 197 19. Communications Licences 198 20. Existing Financial Indebtedness
199 21. Group Structure Chart 200 22. Insurance 202 23. Back-Up Launch Strategy
216 24. Secondary Payload Heads of Terms 217 25. Milestones 218 26. Shares and
Material Companies 219 27. Form of Secondary Payload Status Report 220 28.
Existing Joint Ventures 221 29. Security Agent 222       Signatories 230

  

3
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

THIS AGREEMENT is dated 4 October 2010, as amended and restated on the Fourth
Amendment Effective Date (as defined below) and made

 

BETWEEN:

 

(1)IRIDIUM COMMUNICATIONS INC., a Delaware corporation (the Parent);

 

(2)IRIDIUM SATELLITE LLC, a Delaware limited liability company, as borrower (the
Borrower);

 

(3)THE SUBSIDIARIES of the Parent listed in Part 1 of Schedule 1 as original
guarantors (together with the Parent, the Original Guarantors);

 

(4)DEUTSCHE BANK AG (PARIS BRANCH), BANCO SANTANDER SA, SOCIÉTÉ GÉNÉRALE,
NATIXIS, and MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A. as mandated lead
arrangers and bookrunners (the Mandated Lead Arrangers and Bookrunners);

 

(5)BNP PARIBAS, CRÉDIT INDUSTRIEL ET COMMERCIAL, INTESA SANPAOLO S.p.A. (PARIS
BRANCH) and UNICREDIT BANK AUSTRIA AG as lead arrangers (the Lead Arrangers);

 

(6)THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 as lenders (the
Original Lenders);

 

(7)SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (the COFACE Agent);
and

 

(8)DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent and trustee for the
Secured Parties (in this capacity the Security Agent) and as agent for the
Finance Parties under the Motorola Intercreditor Agreement (in this capacity the
U.S. Collateral Agent).

 

IT IS AGREED as follows:

 

1.Definitions and Interpretation

 

1.1Definitions

 

In this Agreement:

 

Acceptable Bank means:

 

(a)a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor's Rating Services or Fitch Ratings Ltd or A3 or higher by Moody's Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or

 

(b)any other bank or financial institution approved by the COFACE Agent.

 

Acceptable Launch Insurance Proposal has the meaning given in Clause 8.3 (Launch
Insurance Proceeds).

 

Accession Deed means a document substantially in the form set out in Schedule 10
(Form of Accession Deed).

 

4
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Account Bank means the Security Agent in its capacity as account bank for the
Finance Parties.

 

Accounting Principles means GAAP.

 

Accounting Reference Date means 31 December of any given year.

 

Additional Cost Rate has the meaning given to it in Schedule 7 (Mandatory Cost
Formula).

 

Additional Guarantor means any Material Company which becomes an Additional
Guarantor in accordance with Clause 23.30 (Additional Guarantors and resignation
of Guarantors).

 

Administrative Party means any Mandated Lead Arranger and Bookrunner, any Lead
Arranger and any Agent.

 

Adviser means the Technical Adviser, the Insurance Adviser or any other adviser
appointed under this Agreement.

 

Affiliate means, in relation to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person; and for purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
person shall mean the possession, direct or indirect, of the power to vote more
than 50% of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such person or to direct
or cause the direction of the management and policies of such person, whether
through the ownership of such securities, by contract or otherwise.

 

Agent means the COFACE Agent, the Security Agent or the U.S. Collateral Agent.

 

Aireon Equity Injection means (i) an investment in an aggregate amount of no
more than $12,500,000 (whether in cash, tangible or intangible property) in the
Excluded Company made by any member of the NEXT Group, by way of an issuance of
Aireon Equity Instruments by the Excluded Company to such member of the NEXT
Group, (ii) any other investment in an aggregate amount of no more than
$15,000,000 in the Excluded Company made by any member of the NEXT Group by way
of issuance of Aireon Equity Instruments to such member of the NEXT Group, made
with the proceeds of a Capital Raising specifically for that purpose and (iii)
an investment in the Excluded Company made by any member of the NEXT Group, by
way of issuance of Aireon Equity Instruments by the Excluded Company to such
member of the NEXT Group in exchange for a corresponding value of no more than
$[***] of Airtime Credits pursuant to and in accordance with the Airtime Credits
Agreement.

 

Aireon Equity Instruments means equity-linked instruments, capital stock, shares
or other equivalent instruments, subordinated debt or other securities issued by
the Excluded Company to any member of the NEXT Group including any additional
contribution made in respect of such instruments, subordinated debt or other
securities, which are subject to Transaction Security (until disposed of in
accordance with the terms of this Agreement) in favour of the Security Agent.

 

Aireon Investment Agreement means that certain investment agreement to be
entered into among the Excluded Company, the Borrower and the other investors in
the Excluded Company with respect to each of their investments in the Excluded
Company.

 

Aireon Proceeds means all dividends, charges, fees, distributions or other
proceeds received in cash by any member of the NEXT Group from time to time
solely in respect of any Aireon Equity Instruments, including any Disposal
Proceeds (in each case, after deducting any reasonable expenses incurred by any
member of the NEXT Group in connection with such proceeds or Taxes paid or
incurred by any member of the NEXT Group in connection with such proceeds or the
ownership of such Aireon Equity Instruments).

 

5
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Aireon System Debt means any Financial Indebtedness incurred by the Excluded
Company in connection with the Aireon System Project (including any transaction
incidental and in support of the Aireon System Project) provided that the
provider of the Financial Indebtedness to the Excluded Company has (and has
confirmed in writing to the Borrower and the COFACE Agent that it has) no
recourse against any member of the NEXT Group or any of the NEXT Group's assets.

 

Aireon System Document means:

 

(a)the Secondary Payload Contracts (including the hosting agreement, the data
services agreement and the hosted payload operations center agreement) to be
entered into between the Excluded Company and the Borrower;

 

(b)the management services contract to be entered into between the Excluded
Company and the Borrower or any other NEXT Group member;

 

(c)the Airtime Credits Agreement;

 

(d)the Aireon Investment Agreement; and

 

(e)any agreement, document or instrument incidental to any of the documents
listed in clauses (a) to (d) above and notified to the COFACE Agent by the
Borrower.

 

Aireon System Project means the design, financing, construction, deployment and
operation of a satellite-based global aviation monitoring system, which uses
Automatic Dependent Surveillance-Broadcast technology for the purposes of
providing secondary payload services in connection and compliance with the NEXT
System.

 

Airtime Credit means a credit (valued at an arm’s-length rate) for airtime
minutes, data fees, access fees or licensing fees with respect to services on
Block One or the NEXT Constellation and associated ground infrastructure.

 

Airtime Credits Agreement means any agreement or arrangement entered into
between the Excluded Company and any member of the NEXT Group pursuant to which
such member of the NEXT Group has agreed, in exchange for Aireon Equity
Instruments, to provide and make available to the Excluded Company from time to
time Airtime Credits, in an aggregate amount of up to $[***], for application as
discharge of the Aireon System Debt owed to Harris Corporation by the Excluded
Company, provided that, under no circumstances will Harris Corporation have any
recourse to any member of the NEXT Group or any of the NEXT Group's assets in
respect of such Aireon System Debt.

 

Ancillary Cashflows means, for any Calculation Date, the aggregate (without
double-counting) (adding (if positive) or deducting (if negative)) of:

 

(a)an amount equal to the aggregate of (i) the net cash proceeds from the
exercise of the Existing Warrants received by the Parent, and (ii) all Excluded
Capital Raising Proceeds (other than in respect of the Non Eligible Capital
Raising) received by the Parent (or of a newly-formed subsidiary of the Parent
which is not a shareholder of any member of the Group) and allocated for such
purpose (and not previously utilised for any other purpose), in each case on or
prior to that Calculation Date; and

 

6
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)the difference (positive or negative) between:

 

(i)Cumulative Cashflow for that Calculation Date, and

 

(ii)the Cumulative Cashflow level in the Base Case for that Calculation Date
(without taking into account any amounts of Capital Expenditure in respect of
the Satellite Supply Contract, the Launch Services Contract or the Launch
Insurance premia projected in the Base Case to be paid prior to such Calculation
Date, but not actually paid, due to a delay or postponement under the Satellite
Supply Contract, the Launch Services Contract or the Launch Insurance premia (as
the case may be)); and

 

(c)the difference (positive or negative) between:

 

(i)the cumulative Secondary Payload Cashflows received (directly or indirectly)
by any Obligor on or prior to that Calculation Date, and

 

(ii)the cumulative level of Secondary Payload Cashflows in the Base Case at that
Calculation Date,

 

(provided that the amount of any positive difference to be taken into account
for any Calculation Date may not exceed the amount (if any) by which the total
amount of committed Secondary Payload Cashflows payable to the Obligors pursuant
to binding Secondary Payload Contracts as at that Calculation Date exceeds
$[***] million).

 

Annual Financial Statements means the financial statements for a Financial Year
delivered pursuant to paragraph (a) of Clause 21.1 (Financial statements).

 

Assignment Agreement means an agreement substantially in the form set out in
Schedule 9 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

Auditors means one of PricewaterhouseCoopers LLP, Ernst & Young LLP, KPMG LLP or
Deloitte & Touche LLP or any other firm approved in advance by the COFACE Agent
(such approval not to be unreasonably withheld, conditioned or delayed).

 

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration (including each Communications
Licence).

 

Authorization to Proceed means the Authorization to Proceed between the Borrower
and TAS dated 1 June 2010.

 

Availability Period means the period from the Initial CP Satisfaction Date until
the earlier of:

 

(a)the date falling 5 months after the In-Orbit Acceptance in respect of the
[***] Satellite (as confirmed by the Technical Adviser); and

 

(b)the Longstop Availability Date.

 

Available Cash means, at any time, (i) cash in hand or at bank and (in the
latter case) credited to an account with an Acceptable Bank in the name of a
member of the NEXT Group and to which a member of the NEXT Group is alone (or
together with other members of the NEXT Group) beneficially entitled and for so
long as:

 

(a)that cash is repayable on demand within 10 days after the relevant date of
calculation;

 

7
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the NEXT Group or of any other person whatsoever
or on the satisfaction of any other condition;

 

(c)there is no security over that cash except for liens granted or permitted
under the Finance Documents or other security constituted by a netting or
set-off arrangement entered into by members of the NEXT Group in the ordinary
course of their banking arrangements; and

 

(d)the cash is freely available to be applied in repayment or prepayment of the
Facility as and when due and payable,

 

and (ii) Cash Equivalent Investments (and excluding, for the avoidance of doubt,
any amounts standing to the credit of the Debt Service Reserve Account).

 

Available Commitment means, in relation to a Tranche, a Lender's Commitment
under that Tranche minus (subject as set out below):

 

(a)its participation in any outstanding Utilisations under that Tranche; and

 

(b)in relation to any proposed Utilisation under that Tranche, its participation
in any other Utilisations under that Tranche that are due to be made on or
before the proposed Utilisation Date.

 

Available Cure Amount means, in respect of a Calculation Date:

 

(a)the amount of Ancillary Cashflows at such Calculation Date (without double
counting and without giving effect to the Available Cure Amount in respect of
the then current Calculation Date),

 

minus:

 

(b)in respect of each election by the Borrower to allocate the Available Cure
Amount to a Relevant Financial Covenant in accordance with Clause 22.1(a)(iii)
(22.1(a)(iii) (Capital Expenditure), (b)(i) (Consolidated Operational EBITDA) or
(b)(ii) (Secondary Payload Cashflows), the aggregate of all amounts previously
required to meet the relevant levels in the Base Case at each Calculation Date
in respect of which the Borrower elected to allocate an Available Cure Amount to
a Relevant Financial Covenant,

 

in each case, as certified in the relevant Compliance Certificate delivered in
accordance with Clause 21.2 (Provision and contents of Compliance Certificate)
(and provided, for the avoidance of doubt, that any Available Cure Amount or
portion thereof that has been allocated to cure a Relevant Financial Covenant
may not be allocated to cure another Relevant Financial Covenant);

 

provided, however, notwithstanding anything to the contrary herein, if at any
time the calculation of the Available Cure Amount results in a negative number,
the Available Cure Amount shall be deemed to equal zero.

 

Available Facility means the aggregate for the time being of each Lender's
Available Commitment.

 

Average Call Establishment Rate means, at any time, an up to date [***] day
average of the call establishment rate as measured by an autodialer located at
the SNOC (in continuous operation) using [***] call attempts with a [***] wait
time between each successful call and where such call establishment rate is
calculated by dividing (i) the number of Calls Connected by (ii) the number of
Call Attempts.

 

8
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

The [***] day average will be measured based upon the previous [***] contiguous
days. A complete data set, including each call record providing each Call
Attempt and Call Connected for that [***] day period, if requested, will be
supplied by the Borrower to the Technical Adviser. This data set may (or, if
otherwise reasonably requested by the Borrower, shall) be reviewed by the
Technical Adviser in order to identify and acknowledge any issues or incidents
that are not indicative of the Iridium system performance (including but not
limited to any power failures of the “Iridium Subscriber Unit” phone, anomalies
attributable to autodialer resets, SNOC information technology issues and severe
weather conditions) (any such issues or incidents, collectively, the Non-Iridium
System Performance Issues). The Non-Iridium System Performance Issues will be
removed from the data set upon the mutual concurrence of the Technical Adviser
and the COFACE Agent (acting on the instructions of the Majority Lenders), in
consultation with the Borrower.

 

Base Case means the base case financial model for the NEXT System in an agreed
form showing the projected operating results and cash flow for the period
commencing on the Signing Date and ending on the Final Maturity Date, reviewed
and approved by the Lenders prior to the Signing Date, as updated by the COFACE
Agent within 10 Business Days after the Initial CP Satisfaction Date using the
USD/EUR exchange rate confirmed to the COFACE Agent pursuant to paragraph 21 of
Part 1 of Schedule 2 (Conditions Precedent) to give effect to the final USD
value of the Satellite Supply Contract and notified to the Borrower and the
Original Lenders, as further amended, reviewed and approved by the Lenders prior
to the First Amendment Effective Date.

 

Base Rate means:

 

(a)in respect of Tranche A, CIRR; and

 

(b)in respect of Tranche B, LIBOR.

 

Base Reference Bank Rate means the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the COFACE Agent at its request by the
Base Reference Banks as the rate at which the relevant Base Reference Bank could
borrow funds in the Relevant Interbank Market in the relevant currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.

 

Base Reference Banks means the principal London offices of Société Générale,
Deutsche Bank AG and BNP Paribas or such other banks as may be appointed by the
COFACE Agent in consultation with the Borrower.

 

Block One means the NEXT Group’s existing mobile satellite telecommunications
system including a constellation of 66 satellites plus spares (at the date of
this Agreement).

 

BOA Revenue Account means the Borrower's revenue account held with Bank of
America with account number [***] into which the Borrower's main revenues are
paid (and any replacement account of such account).

 

Boeing means The Boeing Company.

 

Boeing O&M Agreement means the amended and restated operations and maintenance
agreement between ICLLC and Boeing dated 28 May 2010.

 

9
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Borrower shall have the meaning given to it in the preamble hereto.

 

Break Costs means the amount (if any) by which:

 

(a)the interest which a Lender should have received for the period from the date
of receipt of all or any part of its participation in a Loan or Unpaid Sum to
the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

 

exceeds:

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

Budget means any budget delivered by the Borrower to the COFACE Agent pursuant
to Clause 21.4 (Budget and Business Plan).

 

Business Acquisition means the acquisition or incorporation of a company or any
shares or securities or a business or undertaking (or, in each case, any
interest in any of them).

 

Business Day means a day (other than a Saturday or Sunday) on which banks and
trust institutions are open for general business in London, Paris and New York.

 

Business Plan means each Business Plan delivered by the Borrower to the COFACE
Agent pursuant to Clause 21.4 (Budget and Business Plan).

 

Calculation Date means each 30 June and 31 December.

 

Calculation Period means each period of 12 months ending or commencing (as
applicable) on each Calculation Date.

 

Call Attempts means the number of calls made by an autodialer located at the
SNOC (using [***] second calls with a [***] wait time between each successful
call) to dial a call to the Tempe Gateway digital answering system.

 

Calls Connected means the number of calls that have been “connected” and where
“connected” is determined by (i) the Tempe Gateway digital answering system
answering the call, (ii) the “Iridium Subscriber Unit” phone receiving an
acknowledgment of the call connected from the Tempe Gateway digital answering
system, and (iii) the autodialers receiving an acknowledgment of the call
connected from the “Iridium Subscriber Unit” phone.

 

Capital Expenditure means any expenditure or obligation in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (which shall, for the avoidance of doubt, include NEXT
Expenses and the Aireon Equity Injection made solely pursuant to clause (i) of
the definition thereof, whether treated as capital expenditure or operational
expenditure) and including the capital element of any expenditure or obligation
incurred in connection with a Finance Lease, but excluding any capitalised
interest.

 

Capital Raising means any capital increase, issue of equity-linked instruments
(excluding the Existing Warrants), capital stock, shares or other equivalent
instruments, subordinated debt or other securities by any member of the NEXT
Group to any person other than a member of the Group.

 

10
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Capital Raising Proceeds means the consideration receivable by any member of the
NEXT Group for any Capital Raising made by any member of the NEXT Group after
deducting any reasonable expenses which are incurred by any member of the NEXT
Group with respect to that Capital Raising to persons who are not members of the
Group.

 

Cash Available for Debt Service means, for each Calculation Period:

 

(a)Cashflow in respect of that Calculation Period;

 

plus:

 

(b)Available Cash on balance sheet on the first day of such Calculation Period.

 

Cash Equivalent Investments means at any time:

 

(a)certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 

(b)any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

 

(c)commercial paper not convertible or exchangeable to any other security:

 

(i)for which a recognised trading market exists;

 

(ii)issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

 

(iii)which matures within one year after the relevant date of calculation; and

 

(iv)which has a credit rating of either A-1 or higher by Standard & Poor's
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

 

(d)any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor's Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody's Investor Services Limited, and (ii)
which invest substantially all their assets in securities of the types described
in paragraphs (a) to (c) above; or

 

(e)any other debt security approved by the Majority Lenders,

 

in each case, denominated in Dollars and which can be turned into cash on not
more than 30 days' notice and to which any Obligor is alone (or together with
other Obligors beneficially entitled at that time and which is not issued or
guaranteed by any member of the NEXT Group or subject to any Security (other
than Security arising under the Transaction Security Documents).

 

11
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Cashflow means, in respect of any Calculation Period, Consolidated Operational
EBITDA for that Calculation Period after:

 

(a)adding the amount of any decrease (and deducting the amount of any increase)
in Working Capital for that Calculation Period;

 

(b)adding the amount of any cash receipts during that Calculation Period in
respect of any Tax rebates or credits and deducting the amount actually paid or
due and payable in respect of Taxes during that Calculation Period by any member
of the NEXT Group (in each case, to the extent not taken into account in
paragraph (a) above);

 

(c)adding (to the extent not already taken into account in determining EBITDA)
the amount of any dividends or other profit distributions received in cash by
any member of the NEXT Group during that Calculation Period from any entity
which is itself not a member of the NEXT Group and deducting (to the extent not
already deducted in determining EBITDA) the amount of any dividends paid in cash
during the Calculation Period to minority shareholders in members of the NEXT
Group;

 

(d)deducting:

 

(i)the amount of any Capital Expenditure actually made during that Calculation
Period by any member of the NEXT Group (not including any amount of such Capital
Expenditure financed with Utilisations under the Facility); and

 

(ii)the aggregate of any cash consideration paid for, or the cash cost of, any
Business Acquisitions and the amount of any Joint Venture investments in cash,

 

except (in each case) to the extent funded from Relevant Proceeds; and

 

(e)deducting the amount of any other cash items during that Calculation Period
to the extent not taken into account in establishing Consolidated Operational
EBITDA (including, for the avoidance of doubt, any dividends or other
distributions paid in cash by the Parent during that Calculation Period),

 

and so that no amount shall be added (or deducted) more than once.

 

Change of Control means:

 

(a)any "person" or "group" (within the meaning of Rule 13(d) of the Securities
Exchange Act of 1934 and the related rules of the U.S. Securities and Exchange
Commission) gains the right to direct or cause the direction of the management
and policies of the Parent, whether through ownership of voting securities, by
contract or otherwise; or

 

(b)the acquisition of ownership, directly or indirectly, beneficially or of
record, by any other "person" or "group" (within the meaning of Rule 13(d) of
the Securities Exchange Act of 1934 and the related rules of the U.S. Securities
and Exchange Commission), of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests in the Parent; or

 

(c)occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by persons who were neither (i) nominated by the
board of directors of the Parent or a committee thereof nor (ii) appointed by
directors so nominated; or

 

12
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)except to the extent otherwise required by applicable law (or pursuant to
local requirements in the ordinary course of business) in the case of a Local
Partner Entity, the Parent ceases to own, directly or indirectly, 100% of the
equity interests and voting rights in each Obligor.

 

For the purposes of this definition, equity interests means shares of capital
stock, partnership interests, membership interests in a corporation, partnership
or limited liability company, beneficial interests in a trust or other equity
ownership interests in a person, and any warrants, options or other rights
entitling the holder to purchase or acquire any such equity interest.

 

Charged Property means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security.

 

CIRR means 3.56 (three point five six) per cent. per annum, being the commercial
interest reference rate determined according to articles 15 to 17 of the OECD
Arrangement on Guidelines for Officially Supported Export Credits and notified
by COFACE to the COFACE Agent.

 

Code means the United States Internal Revenue Code of 1986, as amended.

 

COFACE means the Compagnie Française d’Assurance pour le Commerce Extérieur, a
French société anonyme with a share capital of one hundred and eighteen million
three hundred and six thousand and fifty-six Euros and ninety-nine cents
(€118,306,056.99), whose registered office is at La Défense, 10-12 Cours
Michelet, 92800, Puteaux, France and which is registered with the Registre du
Commerce et des Societés of Nanterre under number 552 069 791.

 

COFACE Agent shall have meaning given to it in the preamble hereto.

 

COFACE Eligible Content means the part of the Satellite Supply Contract and the
Authorization to Proceed which is eligible for cover under the COFACE Insurance
Policy and is therefore recognised as being eligible by the French Authorities
to be financed by this Agreement.

 

COFACE Insurance Policy means the export credit insurance policy granted by
COFACE in favour of the Lenders covering 95 per cent. of the commercial and
political risk in respect of the Facility, executed by COFACE, the COFACE Agent
and the Original Lenders and delivered pursuant to ‎Schedule 2 (Conditions
Precedent).

 

COFACE Premium means the premium payable to COFACE pursuant to the COFACE
Insurance Policy.

 

COFACE Premium Letter means the letter dated on or around the date of this
Agreement from the COFACE Agent to the Borrower setting out the amount of the
COFACE Premium and the COFACE Premium Percentage.

 

COFACE Premium Percentage has the meaning given to that term in Clause 2.5
(COFACE Premium).

 

COFACE Premium Proportional Amount has the meaning given to that term in Clause
2.5 (COFACE Premium).

 

Commitment means a Tranche A Commitment or a Tranche B Commitment.

 

Communications Act means the United States Communications Act of 1934 (47 U.S.C.
151, et seq.).

 

13
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Communications Licences means all Material Communications Licences and any other
licences, permits, authorisations or certificates (including those for special
temporary authority under the Communications Act) to construct, own, operate or
promote the telecommunications business of the NEXT Group (including, without
limitation, the launch and operation of Satellites and the operation of
Gateways) as granted by the FCC (and any other Governmental Authority), and all
extensions, additions and renewals thereto or thereof.

 

Compliance Certificate means a certificate substantially in the form set out in
Schedule 12 (Form of Compliance Certificate).

 

Confidential Information means all information relating to the Parent, any
Obligor, the Group, the NEXT System, the Finance Documents or the Facility of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:

 

(a)any member of the Group, or any of its advisers; or

 

(b)another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 37 (Confidentiality); or

 

(ii)is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

(iii)is known by that Finance Party before the date the information is disclosed
to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA as set out in Schedule 14 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrower
and the COFACE Agent.

 

Consolidated EBITDA means, in relation to a Calculation Period, EBIT for that
Calculation Period after adding back any depreciation and amortisation and
taking no account of any charge for impairment or any reversal of any previous
impairment charge made in the period.

 

Consolidated Operational EBITDA means Consolidated EBITDA excluding NEXT
Expenses and any Aireon Equity Injection, stock-based compensation expenses,
transaction expenses associated with the acquisition by the Parent of Iridium
Holdings LLC, impact of purchase accounting adjustments, change in the fair
value of warrants, and other standard non-cash items determined in accordance
with the Accounting Principles.

 

14
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Contract Amount means the total amount payable by the Borrower in Dollars to the
Supplier under the Satellite Supply Contract (including, for the avoidance of
doubt, amounts payable under the Authorization to Proceed) (being an amount in
aggregate of up to $2,297,529,385, where the final amount shall be calculated
using the USD/EUR exchange rate confirmed to the COFACE Agent pursuant to
paragraph 21 of Schedule 2 (Conditions Precedent) and notified by the COFACE
Agent to the Original Lenders within 10 Business Days after the Initial CP
Satisfaction Date).

 

Cumulative Cashflow means, at any Calculation Date, the aggregate (without
double-counting) of all Cashflow for each Calculation Period ending on or prior
to that Calculation Date.

 

Current Assets means amounts reported as such in the consolidated financial
statements of the Parent delivered pursuant to Clause 21.1 (Financial
statements) but excluding amounts in respect of:

 

(a)Exceptional Items and other non-operating items;

 

(b)insurance claims to the extent relating to non-current assets; and

 

(c)any interest owing to any member of the NEXT Group.

 

Current Liabilities means amounts reported as such in the consolidated financial
statements of the Parent delivered pursuant to Clause 21.1 (Financial
statements) but excluding amounts in respect of:

 

(a)liabilities for Financial Indebtedness and Finance Charges;

 

(b)Exceptional Items and other non-operating items;

 

(c)liabilities to the extent covered by insurance claims; and

 

(d)liabilities in relation to dividends declared but not paid by the Parent or
by a member of the NEXT Group in favour of a person which is not a member of the
NEXT Group.

 

Debt Service means, in respect of any Calculation Period, the aggregate of:

 

(a)Finance Charges for that Calculation Period;

 

(b)the aggregate of all scheduled repayments of Financial Indebtedness falling
due during that Calculation Period but excluding:

 

(i)any amounts falling due under any overdraft or revolving facility and which
were available for simultaneous redrawing according to the terms of that
facility;

 

(ii)any such obligations owed to any member of the NEXT Group; and

 

(c)the amount of the capital element of any payments in respect of that
Calculation Period payable under any Finance Lease entered into by any member of
the NEXT Group,

 

and so that no amount shall be included more than once.

 

Debt Service Cover Ratio or DSCR means, in respect of a Calculation Period
ending on a Calculation Date, the ratio of:

 

(a)Cash Available for Debt Service in respect of that Calculation Period;

 

to

 

15
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)Debt Service falling due in that Calculation Period.

 

Debt Service Reserve Account means the non-interest-bearing account designated
as such:

 

(a)held by the Borrower with the Account Bank;

 

(b)subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the COFACE Agent and Security Agent; and

 

(c)from which no withdrawals may be made by any members of the NEXT Group except
as contemplated by this Agreement,

 

(as the same may be redesignated, substituted or replaced from time to time).

 

Debt to Equity Ratio means, in respect of a Calculation Period, the ratio of
Total Net Debt to the aggregate of Total Net Debt and Shareholders' Equity, as
reported in the consolidated balance sheet of the Parent delivered pursuant to
Clause 21.1 (Financial statements) on the last day of that Calculation Period.

 

Default means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Agent or the U.S. Collateral Agent.

 

Delisting means the Parent ceasing to have all of its common stock listed on the
NASDAQ, the New York Stock Exchange or any successor thereof.

 

Disbursement Request means a disbursement request signed by the Borrower,
substantially in the form set out in Part 3 of Schedule 3 (Requests and
Notices).

 

Disposal means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).

 

Disposal Proceeds means the consideration receivable by any member of the NEXT
Group for the Disposal of Aireon Equity Instruments made by any member of the
NEXT Group to persons who are not members of the NEXT Group.

 

Disruption Event means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

16
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

Dollars, $ or U.S. Dollars means the lawful currency of the United States.

 

Down Payment means, in relation to any Utilisation, the first fifteen per cent.
(15%) of the aggregate amount payable by the Borrower to the Supplier pursuant
to the invoices under the Satellite Supply Contract or the Authorization to
Proceed which are to be financed (or, in the case of the Authorization to
Proceed, of which the reimbursement to the Borrower is to be financed) with that
Utilisation.

 

EBIT means, in respect of any Calculation Period, the consolidated operating
profit from continuing operations of the NEXT Group as reported in the
consolidated financial statements of the Parent delivered pursuant to Clause
21.1 (Financial statements):

 

(a)before deducting any income tax provision or adding any income tax benefit;

 

(b)before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments whether paid, payable or
capitalised by any member of the NEXT Group (calculated on a consolidated basis)
in respect of that Calculation Period;

 

(c)not including any amount of Secondary Payload Cashflows;

 

(d)not including any interest expense during that Calculation Period owing to
any member of the NEXT Group;

 

(e)before taking into account any Exceptional Items;

 

(f)after deducting the amount of any profit (or adding back the amount of any
loss) of any member of the NEXT Group which is attributable to minority
interests;

 

(g)(after deducting the amount of any profit of any Joint Venture to the extent
that the amount of the profit included in the financial statements delivered
pursuant to Clause 21.1 (Financial statements) exceeds the amount actually
received in cash by members of the NEXT Group through distributions by the Joint
Venture); and

 

(h)before taking into account any gain or loss arising from an upward or
downward revaluation of any other asset at any time after the date as at which
the latest financial statements of the Group were prepared,

 

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of the NEXT Group
before taxation.

 

Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)air (including, without limitation, air within natural or man-made
structures, whether above or below ground);

 

17
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

 

(c)land (including, without limitation, land under water).

 

Environmental Claim means any claim, action, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.

 

Environmental Law means any applicable law or regulation which relates to:

 

(a)the pollution or protection of the Environment;

 

(b)the conditions of the workplace; or

 

(c)the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

 

Environmental Permits means any permit and other Authorisation and the filing of
any notification, registration, report or assessment required under any
Environmental Law for the operation of the business of any member of the NEXT
Group conducted on or from the properties owned or used by any member of the
NEXT Group.

 

ERISA means the United States Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate means any person treated as a single employer with any Obligor
for the purpose of section 414 of the Code.

 

European Economic Area means the member states of the European Union together
with Iceland, Norway and Liechtenstein.

 

Event of Default means any event or circumstance specified as such in Clause 24
(Events of Default).

 

Exceptional Items means extraordinary items as defined by the Accounting
Principles and reported as such in the consolidated statement of operations of
the Parent delivered pursuant to Clause 21.1 (Financial statements) and those
items arising on:

 

(a)the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;

 

(b)disposals, revaluations or impairment of non-current assets; and

 

(c)disposals of assets associated with discontinued operations.

 

Excess Launch Insurance Proceeds has the meaning given in Clause 8.3 (Launch
Insurance Proceeds).

 

Excluded Capital Raising Proceeds means:

 

(a)at any time prior to the Repayment Period, any Capital Raising Proceeds in
respect of a Capital Raising by the Parent (or of a newly-formed subsidiary of
the Parent which is not a shareholder of any member of the Group); and

 

18
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)at any time during the Repayment Period, Capital Raising Proceeds in respect
of a Capital Raising by the Parent (or of a newly-formed subsidiary of the
Parent which is not a shareholder of any member of the Group) which (i) the
Borrower notifies the COFACE Agent it is committed to apply and are applied
within 12 months of receipt in payment of Capital Expenditure in respect of the
NEXT System, or (ii) which the Borrower elects to allocate to a Relevant
Financial Covenant in accordance with Clause 22.1(a)(iii) (Capital Expenditure),
(b)(i) (Consolidated Operational EBITDA) or (b)(ii) (Secondary Payload
Cashflows).

 

Excluded Company means Aireon LLC, a Delaware limited liability company, and any
successor entity thereto, provided that it is and remains at all times:

 

(a)a Ring Fenced Company and, so long as it is a Subsidiary of a member of the
NEXT Group, does not own by itself or together with any member of the NEXT Group
any Subsidiaries;

 

(b)a bankruptcy remote, single purpose vehicle whose sole business comprises the
Aireon System Project and any transaction incidental to and in support of such
project; and

 

(c)has no Financial Indebtedness other than the Aireon System Debt.

 

Excluded Insurance Proceeds means (i) any Launch Insurance Proceeds, and (ii)
any other Insurance Proceeds which the Borrower notifies the COFACE Agent it is
committed to apply:

 

(a)to meet a third party claim;

 

(b)to cover operating losses in respect of which the relevant insurance claim
was made; or

 

(c)in the replacement, reinstatement and/or repair of the assets or otherwise in
amelioration of the loss in respect of which the relevant insurance claim was
made,

 

in each case as soon as possible (but in any event within 12 months, or such
longer period as the Majority Lenders may agree) after receipt.

 

Existing Warrants means the Parent's 13.6 million of $7.00 warrants and 14.4
million of $11.50 warrants exercisable until February 2013 and February 2015,
respectively, with ticker symbols IRDMW and IRDMZ.

 

Expropriation means any seizure, expropriation, nationalisation, intervention or
other similar action by or on behalf of any Governmental Authority or other
person in relation to any Obligor or Material Company or any of its assets, or
the nationalisation, confiscation or requisitioning of all or any part of the
assets comprising the NEXT System.

 

Expropriation Proceeds means all value (whether in the form of money,
securities, property or otherwise) paid by any Governmental Authority or other
person to any member of NEXT Group as compensation for or in respect of an
Expropriation.

 

External Local Partner shall have the meaning given to it in the definition of
Local Partner Entity.

 

Facility means the term loan facility made available under this Agreement in two
Tranches as described in Clause 2.1 (The Facility).

 

19
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Facility Office means:

 

(a)in respect of a Lender, the office or offices notified by that Lender to the
COFACE Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement; or

 

(b)in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

 

FCC means the United States Federal Communications Commission.

 

FCC Licenses means any authorisation, order, license or permit issued by the
FCC.

 

Fee Letter means:

 

(a)any letter or letters dated on or about the date of this Agreement between
any Administrative Party and the Borrower) setting out any of the fees referred
to in Clause 13 (Fees); and

 

(b)any agreement setting out fees payable to a Finance Party under any other
Finance Document.

 

Final Maturity Date means the date falling 7 years after the Starting Point of
Repayment.

 

Finance Charges means, for any Calculation Period, the aggregate amount of the
accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Financial Indebtedness whether
paid or payable by any member of the NEXT Group (calculated on a consolidated
basis) in respect of that Calculation Period:

 

(a)including any upfront fees or costs;

 

(b)including the interest (but not the capital) element of payments in respect
of Finance Leases;

 

(c)including any commission, fees, discounts and other finance payments payable
by (and deducting any such amounts payable to) any member of the NEXT Group
under any interest rate hedging arrangement; and

 

(d)taking no account of any unrealised gains or losses on any derivative
instruments other than any derivative instruments which are accounted for on a
hedge accounting basis,

 

and so that no amount shall be added (or deducted) more than once.

 

Finance Document means:

 

(a)this Agreement;

 

(b)any Accession Deed;

 

(c)any Fee Letter;

 

(d)any Subordination Agreement;

 

(e)any Resignation Letter;

 

(f)the Motorola Intercreditor Agreement;

 

20
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(g)the COFACE Insurance Policy;

 

(h)the COFACE Premium Letter;

 

(i)any Promissory Note;

 

(j)any Transaction Security Document;

 

and any other document designated as a "Finance Document" by the COFACE Agent
and the Borrower.

 

Finance Lease means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.

 

Finance Party means an Administrative Party or a Lender.

 

Financial Covenant means each of the covenants set out in Clause 22.1 (Financial
condition).

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)moneys borrowed and debit balances at banks or other financial institutions;

 

(b)any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

 

(c)any note purchase facility or the issue of bonds (but not Trade Instruments),
notes, debentures, loan stock or any similar instrument;

 

(d)the amount of any liability in respect of Finance Leases;

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);

 

(f)any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);

 

(g)any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of an underlying liability (but not, in any
case, Trade Instruments) of an entity which is not a member of the NEXT Group
which liability would fall within one of the other paragraphs of this
definition;

 

(h)any amount raised by the issue of redeemable shares which are redeemable
(other than at the option of the issuer) before the Final Maturity Date or are
otherwise classified as Financial Indebtedness under the Accounting Principles);

 

(i)any amount of any liability under an advance or deferred purchase agreement
if (i) one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question or (ii) the agreement is in respect of the supply of assets or services
and payment is due more than 90 days after the date of supply;

 

21
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(j)any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as Financial
Indebtedness under the Accounting Principles; and

 

(k)the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above.

 

Financial Quarter means the period commencing on the day after one Quarter Date
and ending on the next Quarter Date.

 

Financial Year means the annual accounting period of the Group ending on or
about 31 December in each year.

 

First Amendment Effective Date has the meaning ascribed to the term Effective
Date in the First Supplemental Agreement.

 

First Repayment Date means the date falling six (6) months after the Starting
Point of Repayment.

 

First Supplemental Agreement means the supplemental agreement dated 1 August
2012 between the COFACE Agent and the Borrower relating to certain amendments
and waivers to this Agreement.

 

First Utilisation Date means the date on which the first Loan under the Facility
is made by the Lenders to the Borrower.

 

Foreign Transferee Subsidiary means any direct or indirect wholly owned
Subsidiary of the Parent:

 

(i)that is a member of the NEXT Group and is incorporated or organized (as
applicable) under the laws of any jurisdiction other than the United States or
any state or territory thereof and is a “controlled foreign corporation” (within
the meaning of Section 957 of the Code); and

 

(ii)where one or more of its direct shareholders is an Obligor or are Obligors
which has or have:

 

(A)granted Transaction Security over no less than 65% in aggregate of the
outstanding shares or other ownership interests in such wholly owned Subsidiary;

 

(B)delivered to the COFACE Agent the Transaction Security Documents duly
executed by it and the Security Agent (together with all such notices,
documents, instruments or filings set forth in Part 2 of Schedule 2 (Conditions
Precedent) (as if references to an ‘Additional Guarantor’ were references to
such direct shareholder(s) and references to ‘Accession Deed’ were references to
the Transaction Security Documents and provided further that, but subject to
paragraph (ii)(A) above, the proviso in paragraph 11 shall not apply)) as are
required by the COFACE Agent to be given, executed, made or delivered; and

 

(C)taken all such action that is necessary to protect, perfect or give priority
to such Transaction Security.

 

22
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

For the avoidance of doubt, such wholly owned Subsidiary will become a Foreign
Transferee Subsidiary on the date the COFACE Agent has received all of the
documents and other evidence listed in (ii) (A), (B) and (C) above, in form and
substance reasonably satisfactory to it. The COFACE Agent shall notify the
Borrower and the Lenders promptly upon being so satisfied.

 

Fourth Amendment Effective Date has the meaning ascribed to the term Effective
Date in the Fourth Supplemental Agreement.

 

Fourth Supplemental Agreement means the supplemental agreement dated 2 May 2014
between the COFACE Agent and the Borrower relating to certain amendments and
waivers to this Agreement.

 

French Authority means:

 

(a)the Direction générale du Trésor et de la politique économique of the French
Ministry of Economy and Finance, any successors thereto, and

 

(b)any legislative, administrative or other governmental agency, department,
commission, board, bureau or any other regulatory authority or, instrumentality
thereof and any governmental authorities of the Republic of France having
jurisdiction over and responsibility for the provision, management or regulation
of their terms, conditions and issuance of export credits in or for the Republic
of France including, inter alia, such entities to whom authority in respect of
extension or administration of export financing matters have been delegated.

 

GAAP means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

Gateway means any earth station (gateway) licenced for operation by the FCC or
by a Governmental Authority outside the United States that performs or is
predominantly used for voice or data call processing operations, connecting
subscriber communications to the public switched telephone network, supporting
subscriber billing or information functions and is owned and operated by a
member of the NEXT Group (and excluding, for the avoidance of doubt, any
facilities used solely for telemetry, tracking and command).

 

Good Faith Contest means, with respect to the payment of Taxes or any related
claims or liabilities by any person, the satisfaction of each of the following
conditions: (i) the validity, timing or amount thereof is being diligently
contested in good faith by such person by appropriate proceedings timely
instituted, (ii) in the case of Taxes or related claims and liabilities of the
Borrower, the Borrower has established adequate cash reserves with respect to
the contested items in accordance with the Accounting Principles applicable to
it, and (iii) such contest or proceedings and any resultant failure to pay or
discharge the claimed or assessed amount do not and would not otherwise
reasonably be expected to result in a Material Adverse Effect.

 

Government Revenue Contract means that certain Airtime Contract, dated as of
March 31, 2008, by and between Iridium Government Services LLC and the Defense
Information Systems Agency, as such contract may have been amended, amended and
restated, supplemented or otherwise modified from time to time.

 

Governmental Authority means any agency, authority, central bank, court,
department, government, legislature, minister, ministry, official or public
person (whether autonomous or not and whether or not local or regional) of, or
of the government of, any state or supranational organisation.

 

23
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Group means the Parent and each of its Subsidiaries from time to time.

 

Group Structure Chart means the group structure chart as set out in Schedule 20
(Group Structure Chart).

 

Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with Clause 23.30 (Additional Guarantors
and resignation of Guarantors).

 

ICLLC means Iridium Constellation LLC, a Delaware limited liability company.

 

IDC means the IDC Component interest capitalised during construction in
accordance with Clause 10.3 (Capitalisation during construction).

 

IDC Component means:

 

(a)in respect of Tranche A, CIRR; and

 

(b)in respect of Tranche B, the sum of LIBOR plus 0.55 per cent. per annum.

 

Indemnification Contract means that certain Indemnification Contract, dated as
of December 5, 2000, by and among the Borrower, Boeing, Motorola and the United
States.

 

Independent Director means a director of the Excluded Company, whose vote is
separate and independent from that of any board member of the NEXT Group members
and whose vote is needed before the filing of any insolvency, reorganization
case or proceeding to consolidate or merge the Excluded Company with or into any
member of the NEXT Group or sell all or substantially all of its assets or to
institute proceedings under any applicable insolvency law or to have the
Excluded Company be adjudicated bankrupt or insolvent, to seek any relief under
any law relating to relief from debts or the protection of debtors, or consent
to the filing or the institution of bankruptcy or insolvency proceedings against
the Excluded Company or file a petition seeking, or consent to, reorganization
or relief with respect to the Excluded Company under any applicable federal or
state law relating to bankruptcy or insolvency, to seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian (or other similar official) of or for the Excluded Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Excluded Company, or admit in writing the Excluded Company's
inability to pay its debts generally as they become due, or take action in
furtherance of any of the foregoing.

 

In-Orbit Acceptance means, with respect to a Satellite, the acceptance of that
Satellite (including, for the avoidance of doubt, any provisional qualified
acceptance of that Satellite, but not including any deemed acceptance resulting
from the loss or constructive loss of that Satellite on or after the launch
thereof) in orbit by the Borrower in accordance with the Satellite Supply
Contract has occurred.

 

Initial CP Satisfaction Date means the date on which the COFACE Agent gives the
notification under Clause 4.1.

 

Insurance means the insurance cover effected or maintained by the Borrower
pursuant to Schedule 21 (Insurance).

 

Insurance Adviser means Jardine Lloyd Thompson Ltd or any replacement thereof.

 

Insurance Proceeds means the proceeds of any insurance claim under any insurance
maintained by any member of the NEXT Group and after deducting any reasonable
expenses in relation to that claim which are incurred by any member of the NEXT
Group to persons who are not members of the NEXT Group.

 

24
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Intellectual Property means:

 

(a)any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

 

(b)the benefit of all applications and rights to use such assets of each member
of the NEXT Group (which may now or in the future subsist).

 

Interest Payment Date means:

 

(a)prior to the date falling six months after the Starting Point of Repayment
(being the First Repayment Date), each date falling at six (6) month intervals
from the First Utilisation Date; and

 

(b)the First Repayment Date; and

 

(c)after the First Repayment Date, each date falling at six (6) month intervals
from the First Repayment Date.

 

Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.4 (Default interest).

 

Iridium Group Partner shall have the meaning given to it in the definition of
Local Partner Entity.

 

IRS means the United States Internal Revenue Service.

 

Joint Interest Mandate means the mandate granted by the Borrower to the COFACE
Agent substantially in the form set out in Schedule 6 (Form of Joint Interest
Mandate).

 

Joint Venture means any joint venture entity that is not a Subsidiary of any
member of the NEXT Group, whether a company, unincorporated firm, undertaking,
association, joint venture or partnership or any other entity in which any
member or members of the NEXT Group controls or owns less than or equal to 50%
of voting rights or share capital.

 

Key Assets means assets which are necessary and required in order to carry out
the business and operations of the NEXT Group as a whole in all material
respects in accordance with the Base Case (including, for the avoidance of
doubt, subject to the restrictions and limitations set forth in Clause 23.30
(Additional Guarantors and resignation of Guarantors), all equity interests in
each Material Company).

 

Launch Insurance means the insurance to be procured by the Borrower and/or any
other Obligors in respect of claims relating to the launch of the Satellites as
and to the extent set out in Schedule 21 (Insurance).

 

Launch Insurance Proceeds means the proceeds of any insurance claim under any
Launch Insurance maintained by any member of the NEXT Group after deducting any
reasonable expenses in relation to that claim which are incurred by any member
of the NEXT Group to persons who are not members of the NEXT Group.

 

25
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Launch Services Contract means:

 

(a)the SpaceX Launch Contract; and

 

(b)any other launch services contract with an alternative launch services
provider (including any committed fixed price proposal and/or any option in
respect of such launch services contract) to be provided or entered into
pursuant to Schedule 22 (Back-Up Launch Strategy).

 

Launch Services Provider means SpaceX or any other launch services provider
party to a Launch Services Contract.

 

Lead Arrangers shall have the meaning given to it in the preamble hereto.

 

Legal Opinion means any legal opinion delivered to the COFACE Agent under Clause
4.1 (Initial conditions precedent).

 

Legal Reservations means:

 

(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim;

 

(c)similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

 

(d)any other matters which are set out as qualifications or reservations as to
matters of law of general application in the Legal Opinions.

 

Lender means:

 

(a)any Original Lender; and

 

(b)any bank, financial institution, trust, fund or other entity which has become
a Party as a Lender in accordance with Clause 25 (Changes to the Lenders),

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

Lenders’ Environmental and Social Policies and Guidelines means the
International Finance Corporation's Performance Standards on Environmental and
Social Sustainability, dated April 30, 2006 (other than Performance Standard 1 -
Social Impact and Environmental Assessment and Management Systems specified
therein), that are applicable to the NEXT Group and which are valid and in force
as at the Signing Date and required by the Lenders.

 

Leverage means, in respect of any Calculation Period, the ratio of Total Net
Debt on the last day of that Calculation Period to Consolidated Operational
EBITDA in respect of that Calculation Period.

 

26
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

LIBOR means, in relation to any Loan:

 

(a)the applicable Screen Rate; or

 

(b)(if no Screen Rate is available for the currency or Interest Period of that
Loan) the Base Reference Bank Rate,

 

as of the Specified Time on the Quotation Day for the currency of that Loan and
a period comparable to the Interest Period of that Loan, provided that, if the
period from the beginning of the Interest Period or from the date of Utilisation
until the end of the Interest Period is:

 

(i)a period shorter than one (1) Month, the reference shall be one (1) Month; or

 

(ii)a period longer than one (1) Month and which does not correspond to an exact
number of Months, the relevant rate shall be determined by using a linear
interpolation of the LIBOR according to usual practice in the international
monetary market.

 

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984.

 

LMA means the Loan Market Association.

 

Loan means a Tranche A Loan or a Tranche B Loan.

 

Local Partner Entity means a Subsidiary of, or a Joint Venture with, a member of
the NEXT Group (the Iridium Group Partner) where such Subsidiary or Joint
Venture is organised or carrying on business in a jurisdiction where applicable
law (or local requirements in the ordinary course of business) requires a
proportion of the ownership interests and/or control of such Subsidiary or Joint
Venture to be held by a person or persons (each an External Local Partner)
resident, domiciled or incorporated (or the equivalent) in that jurisdiction.

 

Lock-Up Period means any period after NEXT System Completion during which:

 

(a)the DSCR for either of the last two Calculation Periods (as set out in the
two most recent Compliance Certificates) is less than [***] (or would be less
than [***] based on a pro forma calculation taking into account the proposed
dividend or distribution in the determination of Cash Available for Debt
Service); or

 

(b)Leverage (as set out in the most recent Compliance Certificate) is greater
than [***] (or would be greater than [***] based on a pro forma calculation
taking into account the proposed dividend or distribution); or

 

(c)the amount standing to the credit of the Debt Service Reserve Account is less
than the Required DSRA Balance; or

 

(d)the Average Call Establishment Rate is below [***] per cent.

 

Longstop Availability Date means [***].

 

Majority Lenders means a Lender or Lenders whose Commitments (drawn and undrawn)
aggregate more than 66⅔% of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 66⅔% of the Total Commitments
immediately prior to that reduction).

 

Mandated Lead Arrangers and Bookrunners shall have meaning given to it in the
preamble hereto.

 

27
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Mandatory Cost means the percentage rate per annum calculated by the COFACE
Agent in accordance with Schedule 7 (Mandatory Cost Formula).

 

Mandatory Prepayment Account means the non-interest-bearing account:

 

(a)held by the Borrower with the Account Bank;

 

(b)subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the COFACE Agent and Security Agent; and

 

(c)from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,

 

(as the same may be redesignated, substituted or replaced from time to time).

 

Margin means:

 

(a)in relation to Tranche A, 1.40 (one point four zero) per cent. per annum; and

 

(b)in relation to Tranche B, 1.95 (one point nine five) per cent. per annum.

 

Material Adverse Effect means a material adverse effect on:

 

(a)the business, operations, property, liabilities or financial condition of (i)
the Borrower, or (ii) the Obligors or the NEXT Group taken as a whole;

 

(b)the economic or technical viability of the NEXT System;

 

(c)the ability of any member of the NEXT Group to perform or comply with any
material obligation under any NEXT System Document to which it is party;

 

(d)the ability of any Obligor to perform or comply with its payment or other
material obligations under any Finance Document;

 

(e)the validity or enforceability of, or the material rights or remedies of the
Finance Parties under any relevant Finance Document; or

 

(f)the validity, priority or enforceability of any security created purported to
be created by the Transaction Security Documents.

 

Material Communications Licence means (i) the FCC space station authorisation
granted to Motorola Satellite Communications Inc. on 31 January 1995 and
assigned to the Borrower (including, for the avoidance of doubt, any renewal or
replacement thereof), (ii) each Communications Licence in respect of any Gateway
and (iii) any other Communications Licence where the loss, revocation,
modification, non-renewal, suspension or termination of such Communications
Licence has or could reasonably be expected to have a Material Adverse Effect
(and including, for the avoidance of doubt, each of the licences set forth on
Schedule 18 (Communications Licences)).

 

Material Company means, at any time:

 

(a)a member of the NEXT Group that holds shares in an Obligor or one or more
Material Communications Licences or Key Assets;

 

28
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)a Subsidiary, other than the Excluded Company, of the Parent which has
earnings before interest, tax, depreciation and amortisation calculated on the
same basis as Consolidated EBITDA representing 5% or more of Consolidated
EBITDA, or has gross assets, net assets or turnover (excluding intra-group
items) representing 5%, or more of the gross assets, net assets or turnover of
the Group, calculated on a consolidated basis; or

 

(c)any Foreign Transferee Subsidiary.

 

Compliance with the conditions set out in paragraph (b) shall be determined by
reference to the most recent Compliance Certificate supplied by the Borrower
and/or the latest audited consolidated financial statements of the Group.
However, if a Subsidiary has been acquired since the date as at which the latest
audited consolidated financial statements of the Group were prepared, the
financial statements shall be adjusted to give pro forma effect to the
acquisition of that Subsidiary (that adjustment being certified by an authorized
officer of the Borrower as representing an accurate reflection of the revised
Consolidated EBITDA, gross assets, net assets or turnover of the NEXT Group).

 

If there is a dispute as to whether a Subsidiary is or is not a Material
Company, a determination by the COFACE Agent (acting reasonably) shall, in the
absence of manifest error, be conclusive and binding on all Parties.

 

Material NEXT System Documents means:

 

(a)the Satellite Supply Contract and the Authorization to Proceed;

 

(b)any Launch Services Contract;

 

(c)the Boeing O&M Agreement;

 

(d)the NEXT Support Services Agreement;

 

(e)the Motorola Settlement and Release;

 

(f)the Motorola IP Rights Agreement; and

 

(g)any Re-Launch Contract.

 

Material Transaction Party means:

 

(a)the Supplier; and

 

(b)each Launch Services Provider.

 

Milestone means each milestone set out in Schedule 24 (Milestones).

 

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

29
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month.

 

The above rules will only apply to the last Month of any period.

 

Motorola means Motorola, Inc.

 

Motorola Intercreditor Agreement means that certain priority and collateral
agency agreement dated as of 30 September 2010 by and among the Borrower,
Motorola and the U.S. Collateral Agent, and to which the COFACE Agent (on behalf
of the Lenders) is to accede as a party.

 

Motorola IP Rights Agreement means the Intellectual Property Rights Agreement
between the Borrower and Motorola dated 11 December 2000 (including as amended
by that certain System Intellectual Property Rights Amendment and Agreement,
dated as of 30 September 2010, by and between Motorola and the Borrower).

 

Motorola Settlement Agreements means:

 

(a)that certain Settlement Agreement and Mutual Release, dated as of 30
September 2010, by and among Motorola, the Borrower, Iridium Holdings LLC and
the Parent (the Motorola Settlement and Release);

 

(b)that certain Supplemental Subscriber Equipment Technology Amendment and
Agreement, dated as of 30 September 2010, by and between Motorola and the
Borrower; and

 

(c)the Transition Services Agreement.

 

NEXT Constellation means the LEO constellation of 66 Satellites and 6 in-orbit
spare Satellites to be procured and launched under the NEXT System Documents and
the 9 ground spare Satellites to be procured under the NEXT System Documents.

 

NEXT Expenses means expenses incurred in connection with the development,
procurement, financing and launch of the NEXT System which are treated as
capital expenditure under and in accordance with the Base Case, regardless of
treatment as a capital expenditure or an operational expenditure pursuant to the
Accounting Principles.

 

NEXT Group means the Parent and each of its Subsidiaries from time to time
excluding the Excluded Company.

 

NEXT Support Services Agreement means that certain agreement, dated as of 28 May
2010, by and between the Borrower and Boeing relating to the operations and
maintenance of the NEXT Constellation.

 

NEXT System means the development, procurement, launch and operation of the NEXT
Constellation and associated ground infrastructure.

 

NEXT System Completion means:

 

(a)the In-Orbit Acceptance of [***] Satellites under the Satellite Supply
Contract has occurred; and

 

30
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)all costs and expenses (identified in the Base Case) incurred or payable by
the NEXT Group in implementing the NEXT System that are then due and owing under
the Satellite Supply Contract and the Launch Services Contract have been paid.

 

NEXT System Completion Longstop Date means [***].

 

NEXT System Documents means:

 

(a)each Material NEXT System Document;

 

(b)the Motorola Settlement Agreements;

 

(c)each Gateway and/or TTAC ground station operation and maintenance agreement;

 

(d)each Secondary Payload Contract;

 

(e)the Aireon System Documents; and

 

(f)any other material contract, licence or authorisation entered into by any
member of the NEXT Group in respect of the NEXT System and designated as such by
the Borrower and the COFACE Agent.

 

Non Eligible Capital Raising means:

 

(a)the Permitted PIYC Capital Raising; and

 

(b)any other Capital Raising, the proceeds of which are invested in the Excluded
Company (for the avoidance of doubt, this will include any investment described
in paragraph (i) and (ii) of the definition of Aireon Equity Injection).

 

Obligor means the Borrower or a Guarantor.

 

OECD Common Approaches means the OECD Revised Council Recommendation on Common
Approaches on the Environment and Officially Supported Export Credits (TAD/ECG
(2007) 9) dated 12 June 2007.

 

Original Financial Statements means the Parent’s audited financial statements
for its Financial Year ended 31 December 2009.

 

Original Guarantors shall have meaning given to it in the preamble hereto.

 

Original Lenders shall have meaning given to it in the preamble hereto.

 

Original Obligor means the Borrower or an Original Guarantor.

 

Participating Member State means any member state of the European Communities
that adopts or had adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

Party means a party to this Agreement.

 

31
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Permitted Acquisition/Investment means:

 

(a)acquisitions of assets, inventory/stock in trade, investments in debt
securities or money market funds or other similar instruments for cash
management purposes and the holding of investments in Subsidiaries and Permitted
Joint Ventures in existence on the Signing Date, in each case in the ordinary
course of business;

 

(b)the incorporation or formation of a company, corporation, partnership or
other similar entity (in each case with limited liability) which on
incorporation or formation is wholly-owned by a member of the Group; and

 

(c)an acquisition of (i) at least 50% of the ownership interests of a company,
corporation, partnership or other similar entity (in each case with limited
liability), or (ii) a Permitted Joint Venture, or (iii) a business or
undertaking carried on as a going concern where:

 

(i)no Default is continuing on the closing date for the acquisition/investment
or would occur as a result of the acquisition/investment; and

 

(ii)the company, corporation, partnership or other similar entity, business or
undertaking is:

 

(A)cash-flow positive (or, if the EBITDA of the company, business or undertaking
is negative, the aggregate negative EBITDA of all such acquired companies,
businesses or undertakings does not exceed $2,000,000 on the date of
acquisition); and

 

(B)(if acquired prior to NEXT System Completion) free of debt; and

 

(C)engaged in a Permitted Business or a component thereof;

 

(iii)the consideration (including associated costs and expenses for the
acquisition and any Financial Indebtedness or other assumed actual or contingent
liability, in each case remaining in the acquired company, corporation,
partnership or other similar entity (or any such business)) at the date of
acquisition (when aggregated with the consideration for any other Permitted
Acquisition/Investment) does not exceed in aggregate:

 

(A)$[***] or its equivalent in any Financial Year of the Parent prior to NEXT
System Completion; or

 

(B)$[***] or its equivalent in total (excluding acquisitions/investments made
after NEXT System Completion and funded with proceeds of share issues by the
Parent in an aggregate amount not exceeding $[***]); and

 

(iv)based on a pro forma calculation taking into account the proposed
acquisition, the Financial Covenants would be complied with for the following
12-month period (taking into account any reasonably expected synergies); and

 

(d)the incorporation or formation of the Excluded Company and any investment in
the Excluded Company made by way of an Aireon Equity Injection in connection
with the Aireon System Project (including any transaction incidental and in
support of the Aireon System Project).

 

32
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Permitted Business means the provision of telecommunications services via mobile
satellite services (and not geostationary satellites) and related terrestrial
infrastructure, and any other business reasonably incidental thereto (including
(without duplication of the foregoing) any complementary terrestrial
telecommunication services and the operation, sale, purchase, lease,
manufacture, design or procurement of associated equipment, technology, services
and applications used directly or indirectly in connection with the provision of
telecommunications services) and any other business of the NEXT Group existing
as of the date hereof; provided that, for the avoidance of doubt, with respect
to any member of the NEXT Group, the ownership of any equity interests in the
Excluded Company, the holding of any Aireon Equity Instruments, the entering
into and consummation of the Aireon System Documents by such member of the NEXT
Group and any other transactions incidental to the foregoing shall be considered
a Permitted Business.

 

Permitted Carry Forward Amount has the meaning given to it in Clause 22.1
(Financial condition).

 

Permitted Disposal means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b) and paragraph (m), is on arm's length
terms:

 

(a)of inventory, trading stock or cash made by any member of the NEXT Group in
the ordinary course of trading of the disposing entity;

 

(b)of any asset by a member of the NEXT Group (the Disposing Company) to another
member of the NEXT Group (the Acquiring Company), but if:

 

(i)the Disposing Company is an Obligor, the Acquiring Company must also be an
Obligor, or if the Disposing Company is a Foreign Transferee Subsidiary, the
Acquiring Company must also be a Foreign Transferee Subsidiary or an Obligor;

 

(ii)the Disposing Company had given Security over the asset, the Acquiring
Company must give equivalent Security over that asset; and

 

(iii)the Disposing Company is a Guarantor, the Acquiring Company must be a
Guarantor guaranteeing at all times an amount no less than that guaranteed by
the Disposing Company;

 

(c)of any shares of a member of the NEXT Group (other than an Obligor or
Material Company) which is to become a Local Partner Entity to a person that is
to become an External Local Partner, but only up to the minimum extent required
by the applicable law (or local requirements in the ordinary course of business)
of the relevant jurisdiction, and provided, where the Iridium Group Partner will
hold less than 50% of the shares and voting rights, the Iridium Group Partner
uses its best efforts to retain de facto economic and management control
(including by way of non-voting shares or call options), to the extent permitted
by the applicable law (or local requirements in the ordinary course of business)
of the relevant jurisdiction;

 

(d)of assets in exchange for other assets comparable or superior as to type,
value and quality in the ordinary course of trading of the disposing entity;

 

(e)of obsolete or redundant vehicles, plant and equipment;

 

(f)of investments in listed shares, debt securities, money market funds or other
similar instruments for cash or in exchange for other similar investments;

 

(g)to a Permitted Joint Venture, to the extent permitted by Clause 23.9 (Joint
Ventures);

 

33
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(h)arising as a result of any Permitted Security;

 

(i)the sale or discount without recourse of accounts receivable arising in the
ordinary course of trading in connection with the compromise or settlement
thereof;

 

(j)any lease, sub-licence, sale or exchange of unused spectrum or (in the case
of an exchange) used spectrum subject to a Communications Licence, in each case
on arms' length terms to the extent permitted by applicable law and the terms of
the relevant Communications Licence and provided such arrangement could not
reasonably be expected to have a Material Adverse Effect;

 

(k)of assets (other than shares in a Material Company or an Obligor) for cash
where the higher of the book value and net consideration receivable (when
aggregated with the higher of the book value and net consideration receivable
for any other sale, lease, licence, transfer or other disposal not allowed under
the preceding paragraphs or as a Permitted Transaction) does not exceed
$15,000,000 (or its equivalent) in total during the term of this Agreement and
does not exceed $5,000,000 (or its equivalent) in any Financial Year of the
Parent;

 

(l)subject to clause 23.33 (Aireon Transaction) of any Aireon Equity Instrument
by a member of the NEXT Group; and

 

(m)of any equipment or assets (including, without limitation, any Gateway,
upgrades to ground systems or services in connection thereto) by any Obligor or
Foreign Transferee Subsidiary to any Foreign Transferee Subsidiary or an Obligor
as a capital contribution, for cash consideration or otherwise to the extent
permitted by the Finance Documents; provided that:

 

(i)such equipment or assets (including, without limitation, any Gateway,
upgrades to ground systems or services in connection thereto) was developed
and/or acquired for the purposes of, or in connection with, operating and
maintaining, upgrading, improving or otherwise enhancing the Borrower’s global
network (including, without limitation, any ground stations, TTACs and other
associated ground infrastructure) and/or in connection with or related to the
geographic expansion and growth of the Borrower’s Permitted Business; and

 

(ii)with respect to each Financial Year specified in column 1 below, the
aggregate book value at the time of disposal (as determined according to the
Accounting Principles) of such equipment or assets (including, without
limitation, any Gateway, or upgrades to ground systems or services in connection
thereto) sold, leased, licensed, transferred or otherwise disposed of during
such Financial Year pursuant to this paragraph (m) does not exceed the amount
specified in column 2 below opposite such Financial Year (in the aggregate and
on a cumulative basis):

 

Column 1
Financial Year Ending  Column 2
Permitted Disposal
Amount  12/31/2013  $50,000,000  12/31/2014  $60,000,000  12/31/2015 
$70,000,000  12/31/2016  $80,000,000  12/31/2017  $90,000,000  12/31/2018 
$100,000,000 

 

34
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Permitted Distribution means:

 

(a)the payment of a dividend by any member of the NEXT Group to the Parent or to
any of the Parent’s direct or indirect wholly-owned Subsidiaries;

 

(b)the payment by any Local Partner Entity of a dividend out of distributable
profits to its External Local Partner(s) (where the proportional share is paid
simultaneously to the Iridium Group Partner) but in an amount not exceeding
$[***] in respect of each External Local Partner in the aggregate in any given
year; and

 

(c)the payment by the Parent of dividends or other distributions on share
capital or Permitted PIK Debt or repayment of shareholder loans, provided that:

 

(i)(A)subject to paragraph (B) below, such payment does not occur prior to NEXT
System Completion (and the COFACE Agent has received Compliance Certificates for
the first two Calculation Periods following the First Repayment Date) or during
any Lock-Up Period thereafter; or

 

(A)such payment is of dividends in respect of the Permitted PIYC Capital
Raising, provided that, prior to such payment: (x) a Budget in effect for the
fiscal year during which the payment is to be made shall have projected the
availability of funds for, and included the making of, such dividend payments
without a breach of the then-applicable Financial Covenants , and (y) an
authorised officer of the Parent shall have, no later than 2 Business Days prior
to the date of declaration of such dividends, delivered a certificate to the
COFACE Agent certifying compliance with each of the Financial Covenants as at
the latest Calculation Date and each Calculation Date falling in the next 12
month period on a pro forma basis taking into account the payment of such
dividends, such payment to be made prior to the next Calculation Date; and

 

(ii)no Default is outstanding (or would result from the payment of such
dividends).

 

Permitted Financial Indebtedness means Financial Indebtedness:

 

(a)arising under a Permitted Treasury Transaction;

 

(b)arising under a Permitted Loan or a Permitted Guarantee;

 

(c)incurred under the Finance Documents;

 

(d)of the Parent (or of a newly-formed subsidiary of the Parent which is not a
shareholder of any member of the NEXT Group) which:

 

(i)does not fall due for repayment (in whole or in part), or, require payment of
interest in cash, prior to NEXT System Completion; and

 

(ii)is fully subordinated to the indebtedness under the Finance Documents
(structurally and/or contractually pursuant to a Subordination Agreement); and

 

(iii)has an average life higher than the residual average life of the COFACE
Facility (tested at the date such debt is issued or incurred),

 

35
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

in each case, with a maturity date falling at least 12 months after the Final
Maturity Date, and where, based on a pro forma calculation (including an updated
Business Plan) taking into account the proposed indebtedness, the Financial
Covenants would be complied with (such Financial Indebtedness, Permitted PIK
Debt);

 

(e)in respect of amounts due to trade creditors, in each case arising in the
ordinary and customary course of business being not more than 90 days past due
(unless disputed in good faith) and not to exceed, at any time, in aggregate
$[***] (or its equivalent in other currencies);

 

(f)of any member of the NEXT Group to any other member of the NEXT Group which
is fully subordinated to the indebtedness under the Finance Documents pursuant
to a Subordination Agreement (and, where the debtor of such Financial
Indebtedness is not an Obligor, in an aggregate amount not exceeding $15,000,000
(including an aggregate amount of not more than $5,000,000 in respect of
Financial Indebtedness incurred after the Signing Date));

 

(g)outstanding on the Signing Date as set out in Schedule 19 (Existing Financial
Indebtedness);

 

(h)on an unsecured basis for working capital / treasury purposes and debt
assumed pursuant to any Permitted Acquisition/Investment, in aggregate not
exceeding $100,000,000; and

 

(i)such other indebtedness specifically approved by the Majority Lenders in
writing.

 

Permitted Guarantee means:

 

(a)the endorsement of negotiable instruments in the ordinary course of trade;

 

(b)any performance guarantee, including any Trade Instrument or similar bond,
guaranteeing performance by a member of the NEXT Group under any contract or
license entered into in the ordinary course of trade;

 

(c)to the extent required to provide an unqualified auditors opinion, any
shareholder support to maintain the solvency of a wholly-owned Subsidiary of the
Parent which is not a Material Company in respect of obligations owed by that
Subsidiary to a member of the NEXT Group;

 

(d)any guarantee of a Permitted Joint Venture to the extent permitted by Clause
23.9 (Joint Ventures);

 

(e)any guarantee permitted under Clause 23.22 (Financial Indebtedness);

 

(f)any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security;

 

(g)any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition/Investment
or Permitted Disposal where the indemnity is in a customary form and subject to
customary limitations;

 

(h)any guarantee given by the Parent or Iridium Holdings LLC in favor of
Motorola pursuant to the Motorola Settlement Agreements and the debt and
security documents related thereto; and

 

36
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)any guarantee outstanding on the Signing Date as set out on Schedule 16
(Existing Guarantees).

 

Permitted Joint Venture means:

 

(a)any investment in any Joint Venture (other than the Excluded Company) where:

 

(i)the Joint Venture is a company, corporation, partnership or other similar
entity (in each case where, to the extent such Joint Venture is not an entity
with limited liability, the member of the NEXT Group making such investment is a
newly-formed company, corporation, partnership or other similar entity with
limited liability, whose sole purpose is to make such investment and whose sole
asset is such investment, and which is otherwise appropriately ring-fenced)
engaged in a Permitted Business or a component thereof; and

 

(ii)in any financial year of the Borrower, the aggregate (the Joint Venture
Investment) of:

 

(A)all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by any member of the NEXT Group;

 

(B)the contingent liabilities of any member of the NEXT Group under any
guarantee given in respect of the liabilities of any such Joint Venture; and

 

(C)the book value of any assets transferred by any member of the NEXT Group to
any such Joint Venture,

 

when aggregated with the total purchase price in respect of other Permitted
Acquisitions/Investments in that Financial Year permitted pursuant to
paragraph (c)(iii) of the definition of Permitted Acquisition/Investment does
not exceed the thresholds set out therein;

 

(b)any Joint Venture in existence on the Signing Date as set out on Schedule 27
(Existing Joint Ventures); and

 

(c)to the extent constituting a Joint Venture, the Excluded Company and any
investment in the Excluded Company made by way of an Aireon Equity Injection.

 

Permitted Loan means:

 

(a)any trade credit extended by any member of the NEXT Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

 

(b)Financial Indebtedness which is referred to in the definition of, or
otherwise constitutes, Permitted Financial Indebtedness (except under paragraph
(b) of that definition);

 

(c)a loan made to a Permitted Joint Venture to the extent permitted under
Clause 23.9 (Joint Ventures);

 

(d)a loan made by a member of the NEXT Group to an employee or director of any
member of the NEXT Group if the amount of that loan when aggregated with the
amount of all loans to employees and directors by members of the NEXT Group does
not exceed $1,000,000 (or its equivalent) at any time;

 

37
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(e)a loan made by a member of the NEXT Group to another member of the NEXT Group
(and, where the debtor of such Loan is not an Obligor, in an aggregate amount
not exceeding $15,000,000 (including an aggregate amount of not more than
$5,000,000 in respect of loans made available after the Signing Date); and

 

(f)to the extent considered a loan, including pursuant to a subordinated loan,
an Aireon Equity Injection made by a member of the NEXT Group.

 

Permitted PIK Debt has the meaning given in the definition of Permitted
Financial Indebtedness.

 

Permitted PIYC Capital Raising means the Capital Raisings by the Parent in an
aggregate amount up to (but not exceeding) $250,000,000 (including the
Additional Permitted PIYC Capital Raising) in the form of perpetual preferred
equity instruments, provided that:

 

(a)such Capital Raising does not lead to a Change of Control of the Parent (on a
diluted or undiluted basis or on a converted or non-converted basis);

 

(b)the rate of distributions payable on such Capital Raising does not exceed
[***] per cent per annum;

 

(c)the preferred equity instruments used in such Capital Raising do not [***]
and, for the avoidance of doubt, [***]; and

 

(d)[***] in respect of such Capital Raising are [***] subject to and in
accordance with Delaware law.

 

Permitted Security means:

 

(a)any lien arising by operation of law and in the ordinary course of trading
and not as a result of any default or omission by any member of the NEXT Group;

 

(b)any netting or set-off arrangement entered into by any member of the NEXT
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the NEXT Group but only so long
as (i) such arrangement does not permit credit balances of Obligors to be netted
or set off against debit balances of members of the NEXT Group which are not
Obligors and (ii) such arrangement does not give rise to other Security over the
assets of Obligors in support of liabilities of members of the NEXT Group which
are not Obligors;

 

(c)any payment or close out netting or set-off arrangement pursuant to any
Treasury Transaction or foreign exchange transaction entered into by a member of
the NEXT Group which constitutes Permitted Financial Indebtedness, excluding any
Security or Quasi-Security under a credit support arrangement;

 

(d)any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the NEXT Group in the ordinary
course of trading and on the supplier's standard or usual terms and not arising
as a result of any default or omission by any member of the NEXT Group;

 

(e)any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

 

38
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(f)the "Motorola Collateral" (subject to and as defined in the Motorola
Intercreditor Agreement);

 

(g)any cash collateral granted in the ordinary course of business in support of
the obligations of any member of the NEXT Group in respect of any Trade
Instrument; or

 

(h)outstanding on the Signing Date as set out in Schedule 17 (Existing Liens).

 

Permitted Share Issue means:

 

(a)the issue of shares by the Parent to a third party (including any person that
is not a member of the Group), paid for in full in cash upon issue or as
consideration for a Permitted Acquisition/Investment, and which by their terms
are not redeemable and where such issue does not lead to a Change of Control of
the Parent;

 

(b)the Permitted PIYC Capital Raising;

 

(c)the issue of shares by a member of the NEXT Group which is a Subsidiary to
its parent where (if the existing shares of the Subsidiary are the subject of
the Transaction Security) the newly-issued shares also become subject to the
Transaction Security on the same or equivalent terms; or

 

(d)the issue of shares by a member of the NEXT Group (other than an Obligor or
Material Company) which is to become a Local Partner Entity to a person that is
to become an External Local Partner, but only up to the minimum extent required
by the applicable law (or local requirements in the ordinary course of business)
of the relevant jurisdiction, and provided, where the Iridium Group Partner will
hold less than 50% of the shares and voting rights, the Iridium Group Partner
uses its best efforts to retain de facto economic and management control
(including by way of non-voting shares or call options), to the extent permitted
by the applicable law (or local requirements in the ordinary course of business)
of the relevant jurisdiction.

 

Permitted Transaction means:

 

(a)any disposal required, Financial Indebtedness incurred, guarantee, indemnity
or Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;

 

(b)the solvent liquidation or reorganisation of any member of the NEXT Group
which is not an Obligor so long as any payments or assets distributed as a
result of such liquidation or reorganisation are distributed to other members of
the NEXT Group;

 

(c)the capitalisation of Financial Indebtedness owing by a wholly-owned
Subsidiary of the Parent which is not a Material Company to a member of the NEXT
Group in order to maintain the solvency of that Subsidiary;

 

(d)any merger or consolidation by any member of the NEXT Group with or into any
other member of the NEXT Group (provided that in the case of any merger or
consolidation by an Obligor with or into any other member of the NEXT Group that
is not an Obligor, the Obligor shall be the surviving entity, and the COFACE
Agent receives such evidence and/or legal opinions as is reasonably satisfactory
to it that the Obligor is the surviving entity and that notwithstanding such
amalgamation, demerger, merger or reconstruction, the Finance Documents to which
it is party shall remain at all times its legal, valid and binding obligations,
enforceable in accordance with their terms and the amalgamation, demerger,
merger or reconstruction shall not adversely affect any Transaction Security
granted by the Obligor);

 

39
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(e)transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm's length terms.

 

Permitted Treasury Transaction means:

 

(a)any Treasury Transaction to be entered into by the Borrower for the purpose
of protecting against interest rate fluctuations with respect to Tranche B of
the Facility; and

 

(b)any Treasury Transactions entered into in the ordinary course of business and
not for speculative purposes to hedge or mitigate risks to which any Obligor or
any member of the NEXT Group is exposed in the conduct of its business or the
management of its liabilities.

 

Plan means an employee benefit plan as defined in section 3(3) of ERISA, which
is subject to the provisions of Title IV of ERISA:

 

(a)maintained by any Obligor or any ERISA Affiliate; or

 

(b)to which any Obligor or any ERISA Affiliate is required to make any payment
or contribution.

 

Promissory Notes means the Promissory Notes of Principal and the Promissory
Notes of Interest.

 

Promissory Notes of Interest mean the promissory notes on account of interest
issued or to be issued by the Borrower pursuant to the provisions of Clause 6.2
(Promissory Notes) in the form set out in Schedule 5 (Form of Promissory Notes).

 

Promissory Notes of Principal mean the promissory notes on account of principal
issued or to be issued by the Borrower pursuant to the provisions of Clause 6.2
(Promissory Notes) in the form set out in Schedule 5 (Form of Promissory Notes).

 

Protected Party means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

Qualifying Lender has the meaning given to that term in Clause 14 (Tax Gross Up
and Indemnities).

 

Quarter Date means each of 31 March, 30 June, 30 September and 31 December.

 

Quarterly Financial Statements means the financial statements delivered pursuant
to paragraph (b)(i) of Clause 21.1 (Financial statements).

 

Quasi-Security has the meaning given to that term in Clause 23.15 (Negative
pledge).

 

Quotation Day means, in relation to any period for which an interest rate is to
be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the COFACE
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

40
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Charged Property.

 

Reimbursement Request means a reimbursement request signed by the Borrower,
substantially in the form set out in Part 1 of Schedule 3 (Requests and
Notices).

 

Re-Launch Contracts has the meaning given in Clause 8.3 (Launch Insurance
Proceeds).

 

Relevant Financial Covenant means each of the Financial Covenants described in
paragraphs 22.1(a)(iii) (Capital Expenditure), (b)(i) (Consolidated Operational
EBITDA) or (b)(ii) (Secondary Payload Cashflows).

 

Relevant Interbank Market means the London interbank market.

 

Relevant Jurisdiction means, in relation to an Obligor:

 

(a)its jurisdiction of incorporation or organization; and

 

(b)any jurisdiction relevant for the granting or perfection of a security
interest over any asset subject to or intended to be subject to the Transaction
Security.

 

Relevant Launch Insurance Proceeds has the meaning given in Clause 8.3 (Launch
Insurance Proceeds).

 

Relevant Proceeds means Excluded Capital Raising Proceeds or Excluded Insurance
Proceeds.

 

Reliance Parties means each Administrative Party, each Original Lender, COFACE,
and each person which becomes a Lender.

 

Repayment Date means each of:

 

(a)the First Repayment Date;

 

(b)after the First Repayment Date but prior to the Final Maturity Date, each
date falling six (6) months after the preceding Repayment Date; and

 

(c)the Final Maturity Date.

 

Repayment Instalment means each scheduled instalment for repayment of the Loans.

 

Repayment Period means the period from the First Repayment Date until the Final
Maturity Date.

 

Repeating Representations means each of the representations set out in Clause
20.2 (Status) to Clause 20.5 (Power and authority), Clause 20.9 (Governing law
and enforcement), paragraph (a) of Clause 20.12 (No default), Clause 20.13 (No
misleading information), Clause 20.14 (Original Financial Statements),
paragraphs (b) and (c) of Clause 20.16 (No breach of laws), Clause 20.21 (Good
title to assets) to Clause 20.23 (Legal and beneficial ownership), and Clause
20.28 (Compliance with United States laws).

 

41
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Reportable Event means:

 

(a)an event specified as such in section 4043 of ERISA or any related
regulation, other than an event in relation to which the requirement to give
notice of that event is waived by any regulation; or

 

(b)a failure to meet the minimum funding standard under section 412 of the Code
or section 302 of ERISA, whether or not there has been any waiver of notice or
waiver of the minimum funding standard under section 412 of the Code.

 

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

Resignation Letter means a letter substantially in the form set out in Schedule
11 (Form of Resignation Letter).

 

Revenue Accounts means (i) the BOA Revenue Account, or any replacement of such
account with an Acceptable Bank in the U.S., and (ii) such other revenue
accounts of the Obligors as are subject to the Transaction Security which, when
taken together with the BOA Revenue Account, constitute the accounts into which
the consolidated revenues of the NEXT Group are received in accordance with
Clause 23.27 (Revenue Accounts).

 

Ring Fenced Company means a company that:

 

(a)has a limited business purpose;

 

(b)is of limited liability;

 

(c)does not carry on any trade with, or otherwise contract or deal with a member
of the NEXT Group other than the Aireon System Documents and any other
arms-length transaction, undertaken in good faith for its bona fide business
purposes;

 

(d)except for any other arms-length transactions, does not make any loan to or
grant any financial accommodation to any member of the NEXT Group;

 

(e)does not incur any Financial Indebtedness from, or have any other liability
to, any member of the NEXT Group, other than the Aireon Equity Injection ,the
Aireon System Documents or any other arms-length transactions;

 

(f)except for the Aireon System Documents or any other arms-length transactions,
no member of the NEXT Group sells, transfers, leases out, lends or otherwise
disposes of any assets to it;

 

(g)does not benefit from any guarantee or Security or participation or purchase
arrangements from any member of the NEXT Group in relation to any of its
obligations;

 

(h)has separate insurance and is not named as a loss payee with respect to the
insurances effected or procured by any member of the NEXT Group;

 

(i)is a separate entity, at all times holds itself out to the public and all
other members of the NEXT Group as a legal entity separate from the members of
the NEXT Group and corrects any known material misunderstanding as to its
separate identity;



 



(j)maintains books, records and bank accounts separate from the members of the
NEXT Group;

 



42
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

(k)except for any consolidation with the NEXT Group as may be required by the
Accounting Principles, maintains separate financial statements showing its
assets and liabilities separate and apart from those of any members of the NEXT
Group;    

(l)files its own tax returns, if any, as may be required under applicable law;
   

(m)conducts its business in its own name and complies with all formalities
necessary to maintain its separate existence;    

(n)pays its own liabilities and expenses out of its own funds including the
proceeds of the Aireon Equity Injection;    

(o)observes all organisational formalities including all material formalities as
an entity separate and distinct from the members of the NEXT Group;    

(p)maintains arm's-length relationships with the members of the NEXT Group;    

(q)does not guarantee or become obligated for the debts of any members of the
NEXT Group or hold out its credit as being available to satisfy the obligations
of members of the NEXT Group;    

(r)does not grant Security over its assets for the benefit of any member of the
NEXT Group;    

(s)without prejudice to paragraph (x) below, does not commingle assets with
those of the members of the NEXT Group;    

(t)uses separate stationery, invoices and checks;    

(u)maintains a sufficient number of employees or contractors in light of its
contemplated business operations;    

(v)maintains adequate capital in light of its then contemplated business
operations;    

(w)on and following the date falling three (3) months after the First Amendment
Effective Date, has a board of directors that at all times has at least 2 (two)
Independent Directors; and    

(x)on and following the date falling three (3) months after the First Amendment
Effective Date, allocates fairly and reasonably on an arm's length basis any
overhead for shared office space and employees with the members of the NEXT
Group, including any overhead and employees shared from the First Amendment
Effective Date.

 

Satellite Supply Contract means the Full Scale System Development Contract
between TAS and the Borrower dated 1 June 2010.

 

Satellites means the satellites supplied or to be supplied by TAS under the
Satellite Supply Contract (whether or not delivered or in orbit).

 

Scheduled Completion Date means [***].

 

Screen Rate means, in relation to LIBOR, the British Bankers' Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Reuters screen. If the agreed page is replaced or
service ceases to be available, the COFACE Agent may specify another page or
service displaying the appropriate rate after consultation with the Borrower and
the Lenders.

 

43
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Secondary Payload Cashflows means all cash proceeds (net of tax) payable to any
member of the NEXT Group under the Secondary Payload Contracts (to the extent
such proceeds are non-refundable) (but excluding any cash proceeds payable to
any member of the NEXT Group under any Secondary Payload Contract (i) that are
paid (or are payable) to TAS by such member of the NEXT Group and (ii) that are
paid in respect of the provision of on-going services, including but not limited
to operation and maintenance services and data services when such secondary
payload is in-orbit).

 

Secondary Payload Contract means each contract for the provision of secondary
payload services in connection with the NEXT System entered into or to be
entered into by a member of the Group.

 

Secondary Payload Heads of Terms means the heads of terms for Secondary Payload
Contracts set out in Schedule 23 (Secondary Payload Heads of Terms).

 

Secondary Payload Status Report shall have the meaning given to it in Clause
21.6(a)(ii) (NEXT System Documents).

 

Secured Parties means each Finance Party from time to time party to this
Agreement, any Receiver or Delegate.

 

Security means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

Security Agent shall have meaning given to it in the preamble hereto.

 

Shareholders' Equity means, in relation to any Calculation Period, the
stockholders’ equity in the NEXT Group, as presented in the consolidated
financial statements of the Parent most recently delivered pursuant to Clause
21.1 (Financial statements).

 

Signing Date means the date of this Agreement.

 

SNOC means the Satellite Network Operations Center in Leesburg, Virginia.

 

Solvent means, with respect to any person at any time, that (a) (i) the sum of
such person's debts is not greater than all of such person's property, at a fair
valuation, and (ii) such person is generally paying its debts as they become
due; (b) the present fair salable value of the value of all of the property of
such person is greater than the amount that will be required to pay such
person's probable liability on such person's existing debts (including
contingent debts) as they become absolute and matured; (c) such person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such person’s property would constitute unreasonably
small capital; and (d) such person does not intend to incur, and does not
believe that such person would incur, debts that would be beyond such person's
ability to pay as such debts mature.

 

SpaceX means Space Exploration Technologies Corp.

 

SpaceX Launch Contract means the Launch Services Contract dated 19 March 2010
between the Borrower and SpaceX as amended pursuant to an amendment no.1 dated
17 September 2010 and an amendment no.2 dated 19 July 2012.

 

Specified Time means a time determined in accordance with Schedule 15
(Timetables).

 

Starting Point of Repayment means the date falling on the earlier of (i) 30th
September 2017 and (ii) In Orbit Acceptance in respect of the [***] Satellite
(as confirmed by the Technical Adviser).

 

44
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Subordination Agreement means:

 

(a)the subordination agreement dated on or about the date of this Agreement and
made between, among others, the Parent, Iridium Holdings LLC, the Borrower, and
the COFACE Agent; and    

(b)each other subordination agreement entered into from time to time by the
COFACE Agent with one or more creditors of an Obligor, in substantially similar
form (or otherwise in form and substance reasonably satisfactory to the COFACE
Agent).

 

Subsidiary means, with respect to any person, any corporation, limited liability
company, partnership or other entity (Other Person) controlled by such person,
by such person and one or more other Subsidiaries of such person, or by one or
more other Subsidiaries of such person, and for purposes of this definition, the
term “control” (including the terms “controlling” and “controlled by”) of a
person shall mean the possession, direct or indirect, of the power to vote more
than 50% of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such person or to direct
or cause the direction of the management and policies of such person, whether
through the ownership of such securities, by contract or otherwise.

 

Supplier means TAS.

 

Supplier's Confirmation means a notice substantially in the form of Part 2 or 4
(as applicable) (Form of Supplier's Confirmation) of Schedule 3 (Requests and
Notices).

 

TAS means Thales Alenia Space SA.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by a Governmental
Authority.

 

Tax Credit means a credit against, relief or remission for, or repayment of, any
Tax.

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).

 

Technical Adviser means The Aerospace Corporation (upon its appointment pursuant
to paragraph 26 of Part 1 of Schedule 2 (Conditions Precedent to Initial
Utilisation)) or any replacement thereof.

 

Technical Adviser's Quarterly Report means each quarterly progress report in
relation to the NEXT System delivered by the Technical Adviser to the COFACE
Agent, which report shall include verification by the Technical Adviser of Block
One health and progress of construction, launch, installation and operation of
NEXT System (including sign off on the results of tests relating to the In-Orbit
Acceptance of each Satellite, the reasonableness of any provisional qualified
acceptance of any Satellite, and certification as to Milestones) and the
progress of the interface between the Aireon System Project and the NEXT System
(in particular, any modifications or adjustments requested by the Excluded
Company (and agreed to by the Borrower) to the NEXT System in connection with
the Aireon System Project which could reasonably be expected to result in a
delay to Milestones), and a copy of which shall be delivered by the COFACE Agent
to the Borrower promptly upon receipt.

 

45
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Technical Report means the technical report prepared by the Technical Adviser
dated 9 June 2010 and as updated for the Initial CP Satisfaction Date.

 

Tempe Gateway means the Borrower’s commercial Gateway located in Tempe, Arizona.

 

Total Commitments means the aggregate of the Total Tranche A Commitments and the
Total Tranche B Commitments, being $1,800,000,000 at the date of this Agreement.

 

Total Net Debt means, at any time, the aggregate amount of all obligations of
members of the NEXT Group for or in respect of Financial Indebtedness as
reported in the consolidated financial statements of the Parent delivered
pursuant to Clause 21.1 (Financial statements):

 

(a)excluding any such obligations owed to any other member of the NEXT Group;

 

(b)including, in the case of Finance Leases only, their capitalised value; and

 

(c)deducting the aggregate amount of cash (as shown in consolidated financial
statements of the Parent delivered pursuant to Clause 21.1 (Financial
statements)) (excluding, for the avoidance of doubt, any amounts standing to the
credit of the Debt Service Reserve Account) held by any member of the NEXT Group
at that time,

 

and so that no amount shall be included or excluded more than once.

 

Total Tranche A Commitments means the aggregate of the Tranche A Commitments,
being $1,537,500,000 at the date of this Agreement.

 

Total Tranche B Commitments means the aggregate of the Tranche B Commitments,
being $262,500,000 at the date of this Agreement.

 

Trade Instruments means any performance bonds, advance payment bonds or letters
of credit issued in respect of the obligations of any member of the NEXT Group
arising in the ordinary course of trading of that member of the NEXT Group.

 

Tranche means Tranche A or Tranche B.

 

Tranche A means the tranche of the Facility designated as Tranche A and made
available under this Agreement as described in Clause 2.1(a) (The Facility).

 

Tranche A Commitment means:

 

(a)in relation to an Original Lender, the amount set opposite its name under the
heading "Tranche A Commitment" in Part 2 of Schedule 1 (The Original Parties)
and the amount of any other Tranche A Commitment transferred to it under this
Agreement; and

 

(b)in relation to any other Lender, the amount of any Tranche A Commitment
transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Tranche A Loan means a loan made or to be made under Tranche A of the Facility
or the principal amount outstanding for the time being of that loan.

 

46
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Tranche B means the tranche of the Facility designated as Tranche B and made
available under this Agreement as described in Clause 2.1(b) (The Facility).

 

Tranche B Commitment means:

 

(a)in relation to an Original Lender, the amount set opposite its name under the
heading "Tranche B Commitment" in Part 2 of Schedule 1 (The Original Parties)
and the amount of any other Tranche B Commitment transferred to it under this
Agreement; and

 

(b)in relation to any other Lender, the amount of any Tranche B Commitment
transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

Tranche B Loan means a loan made or to be made under Tranche B of the Facility
or the principal amount outstanding for the time being of that loan.

 

Transaction Documents means:

 

(a)the Finance Documents; and

 

(b)the NEXT System Documents.

 

Transaction Security means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.

 

Transaction Security Documents means each of the documents listed as being a
Transaction Security Document in paragraph 9 of Part 1 of Schedule 2 (Conditions
Precedent), and any document required to be delivered to the COFACE Agent under
paragraph 11 of Part 2 of Schedule 2 (Conditions Precedent) together with any
other document entered into by any Obligor creating or expressed to create any
Security over all or any part of its assets in respect of the obligations of any
of the Obligors under any of the Finance Documents.

 

Transfer Certificate means a certificate substantially in the form set out in
Schedule 8 (Form of Transfer Certificate) or any other form agreed between the
COFACE Agent and the Borrower.

 

Transfer Date means, in relation to an assignment or a transfer, the later of:

 

(a)the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

(b)the date on which the COFACE Agent executes the relevant Assignment Agreement
or Transfer Certificate.

 

Transition Services Agreement means that certain Amended and Restated Transition
Services, Products and Asset Agreement, dated as of 30 September 2010, by and
among Motorola, the Borrower, Iridium Holdings LLC and the Parent (as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time).

 

Treasury Transactions means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

47
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

United States person has the meaning given to it in Section 7701(a)(30) of the
Code.

 

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

Unused Amount has the meaning given to it in Clause 22.1 (Financial condition).

 

U.S. Bankruptcy Law means the United States Bankruptcy Code 1978 or any other
United States Federal or State bankruptcy, insolvency or similar law.

 

U.S. Borrower means a Borrower that is incorporated or organized under the laws
of the United States of America or any state of the United States of America
(including the District of Columbia).

 

U.S. Collateral Agent shall have the meaning given to it in the preamble hereto.

 

U.S. Debtor means an Obligor that is incorporated or organised under the laws of
the United States of America or any State of the United States of America
(including the District of Columbia) or that resides or has a domicile, a place
of business or property in the United States of America.

 

Utilisation means a Loan.

 

Utilisation Date means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

Utilisation Request means a Reimbursement Request or a Disbursement Request.

 

VAT means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

Working Capital means, on any date, Current Assets less Current Liabilities.

 

1.2Construction

 

(a)Unless a contrary indication appears, a reference in this Agreement to:

 

(i)the COFACE Agent, any Mandated Lead Arranger and Bookrunner, any Lead
Arranger, any Finance Party, any Lender, any Obligor, any Party, any Secured
Party, the Security Agent, the U.S. Collateral Agent or any other person shall
be construed so as to include its successors in title, permitted assigns and
permitted transferees and, in the case of the Security Agent or the U.S.
Collateral Agent, any person for the time being appointed as Security Agent or
Security Agents or U.S. Collateral Agent in accordance with the Finance
Documents;

 

(ii)a document in agreed form is a document which is previously agreed in
writing by or on behalf of the Borrower and the COFACE Agent or, if not so
agreed, is in the form specified by the COFACE Agent;

 

(iii)assets includes present and future properties, revenues and rights of every
description;

 

48
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iv)a Finance Document or a Transaction Document or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, replaced, supplemented,
extended or restated (in each case, an amendment or waiver);

 

(v)guarantee means (other than in Clause 19 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

(vi)indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(vii)a person includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 

(viii)a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

(ix)a provision of law is a reference to that provision as amended or
re-enacted; and

 

(x)a time of day is a reference to London time.

 

(b)Section, Clause and Schedule headings are for ease of reference only.

 

(c)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

(d)A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
remedied or waived.

 

1.3Third party rights

 

(a)Unless expressly provided to the contrary in a Finance Document a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the Third Parties Act) to enforce or enjoy the benefit of any term of this
Agreement.

 

(b)Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party is not required to rescind or vary this Agreement at any
time.

 

1.4Acknowledgement

 

Each Obligor acknowledges and confirms:

 

(a)receipt of a copy of each of the Finance Documents then in effect (other than
the COFACE Insurance Policy);

 

(b)that no Finance Party is responsible to it for:

 

49
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)the execution (other than by that Finance Party), genuineness, validity,
enforceability or sufficiency of any Finance Document or the Satellite Supply
Contract;

 

(ii)the collectability of amounts payable under any Finance Document or the
Satellite Supply Contract; or

 

(iii)the accuracy of any statements (whether written or oral) made in connection
with any Finance Document or the Satellite Supply Contract by any person other
than that Finance Party.

 

2.The Facility

 

2.1The Facility

 

Subject to the terms of this Agreement, the Lenders make available a term loan
facility, in an aggregate amount equal to the Total Commitments, in two Tranches
designated as follows:

 

(a)Tranche A in an aggregate amount equal to the Total Tranche A Commitments;
and

 

(b)Tranche B in an aggregate amount equal to the Total Tranche B Commitments.

 

2.2Finance Parties' rights and obligations

 

(a)Unless all the Finance Parties agree otherwise:

 

(i)subject to paragraph (vii) below, the obligations of each Finance Party under
the Finance Documents are several;

 

(ii)subject to paragraph (vii) below, failure by a Finance Party to perform its
obligations does not affect the obligations of any other person under the
Finance Documents;

 

(iii)subject to paragraph (vii) below, no Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents;

 

(iv)the rights of a Finance Party under the Finance Documents are separate and
independent rights;

 

(v)a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights;

 

(vi)a debt arising under the Finance Documents to a Finance Party is a separate
and independent debt; and

 

(vii)the funding obligations of the Lenders under the Finance Documents are
joint and several.

 

(b)Each Party agrees that this Clause 2.2 is for the benefit of the Lenders only
and each Obligor acknowledges that it has no rights of any kind whatsoever under
this Clause.

 

2.3The Obligors and the Satellite Supply Contract

 

(a)Each Obligor's obligations (including, without limitation, its payment
obligations) under this Agreement are unconditional and irrevocable and
accordingly are not:

 

50
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)subject to or dependent upon the execution or performance by the Borrower,
the Supplier or any other person of its obligations under the Satellite Supply
Contract; nor

 

(ii)affected or discharged by any matter affecting the Satellite Supply Contract
including the following:

 

(A)any dispute under the Satellite Supply Contract nor any claim which the
Borrower or the Supplier or any other person may have against, or consider that
it has against, any person under the Satellite Supply Contract;

 

(B)the fact that all or any part of the sums requested under a Utilisation
Request is or was not payable to the Supplier;

 

(C)the insolvency or dissolution of the Supplier;

 

(D)any action or inaction (whether negligent or by wilful misconduct or fraud)
of the Supplier (or any of its agents, contractors, officers or employees);

 

(E)the fact that a Loan is drawn and applied in accordance with a Utilisation
Request which has proven incorrect in any respect;

 

(F)the Supplier being subject to an amalgamation, demerger, merger or
reconstruction;

 

(G)any unenforceability, illegality or invalidity of any obligation of any
person under the Satellite Supply Contract or any documents or agreements
relating to the Satellite Supply Contract; or

 

(H)the breach, frustration or non-fulfilment of any provision of the Satellite
Supply Contract or any documents or agreements related thereto or the
destruction, non-completion or non-functioning of the COFACE Eligible Content,

 

and each Obligor acknowledges that the foregoing is an essential condition of
each Lender's entry into this Agreement, and accordingly, by advancing the full
amount of its Commitments (subject to and in accordance with the terms and
conditions of this Agreement) each Lender shall have fulfilled its funding
obligations under this Agreement.

 

(b)Without prejudice to the generality of paragraph (a) above, the Borrower
agrees that it will not claim to be relieved of the performance of any of its
obligations under this Agreement by reason of any failure, delay or default
whatsoever on the part of the Supplier or the Borrower in the performance of its
obligations under the Satellite Supply Contract.

 

2.4COFACE Decisions

 

If COFACE notifies the COFACE Agent of its decision on any matter (including any
decision relating to the approval of any requested waivers or amendments by the
Borrower in respect of this Agreement or any other Finance Document), such
decision shall prevail over any contrary decision made by any Finance Party,
provided that such decision made by COFACE does not, or is not reasonably likely
to, result in an increase in the amount of or an extension of the availability
of any Commitment or obligation of a Finance Party hereunder.

 

51
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

2.5COFACE Premium

 

(a)The Borrower acknowledges that no Finance Party is in any way involved in the
calculation of any part of the COFACE Premium.

 

(b)The Borrower shall not raise against any Lender any claim or defence in
relation to the calculation, payment or refund of (or the failure to pay or
refund) any part of the COFACE Premium.

 

(c)The Borrower shall bear the cost of reimbursing to each Lender (and/or the
COFACE Agent) the credit insurance premium due to COFACE under the COFACE
Insurance Policy (including any increase in the amount of the COFACE Premium).

 

(d)As at the date of this Agreement, the COFACE Premium is the amount calculated
on the basis of the percentage (the COFACE Premium Percentage) set out in the
COFACE Premium Letter.

 

(e)The COFACE Agent will only be notified of the actual amount of the COFACE
Premium and actual COFACE Premium Rate on the date of final issuance of the
COFACE Insurance Policy. Following receipt of the COFACE Insurance Policy, the
COFACE Agent shall promptly notify the Borrower of the actual amount of the
COFACE Premium and actual COFACE Premium Rate. If the actual amount of the
COFACE Premium is greater than the estimated amount set out in the COFACE
Premium Letter, the Borrower shall be obliged to make payment of the actual
amount of the COFACE Premium. The Borrower acknowledges that the obligation to
pay the COFACE Premium related to this Agreement is absolute and unconditional
and paragraph (c) above shall continue to apply in respect of all additional
amounts.

 

(f)On each Utilisation Date an amount equal to the COFACE Premium Percentage of
the amount of the relevant Loan to be made for the purposes referred to in
Clause 3.1(b) (Purpose) (the COFACE Premium Proportional Amount) shall be paid
by the COFACE Agent (on behalf of the Borrower, who irrevocably authorises the
COFACE Agent to make such payments in order to fulfil the Borrower's obligations
under paragraph (c) above), to COFACE for application in payment of the COFACE
Premium, and there shall be a deemed Loan in an amount equal to the COFACE
Premium Proportional Amount without the need for a Utilisation Request (but
subject to all other terms and conditions as if a Utilisation Request had been
made). For the avoidance of doubt, if the Total Tranche A Commitments and/or
Total Tranche B Commitments would otherwise be exceeded by application of this
Clause, then this Clause shall only apply to the extent that the Total Tranche A
Commitments and/or Total Tranche B Commitments (as the case may be) would not be
so exceeded, and the Borrower's obligation under paragraph (c) above shall
continue to apply in respect of all additional amounts.

 

(g)The Borrower acknowledges that the COFACE Premium is not refundable for any
reason whatsoever except with the specific approval of COFACE.

 

(h)Notwithstanding the above, a minimum premium, as of the date of this
Agreement, in an amount equal to the Dollar equivalent of one thousand five
hundred and fifteen Euros (€1,515) shall be paid to COFACE by the Borrower in
respect of the COFACE Insurance Policy upon the execution of the relevant COFACE
Insurance Policy. Such amounts shall remain the property of COFACE and is
accordingly payable by the Borrower to COFACE in any event.

 

52
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

2.6Obligors' Agent

 

(a)Each Obligor (other than the Borrower) by its execution of this Agreement or
an Accession Deed irrevocably appoints the Borrower to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

 

(i)the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions, to execute on its behalf any Accession Deed, to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by any Obligor notwithstanding that
they may affect the Obligor, without further reference to or the consent of that
Obligor; and

 

(ii)each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b)Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of
another Obligor or in connection with any Finance Document (whether or not known
to any other Obligor and whether occurring before or after such other Obligor
became an Obligor under any Finance Document) shall be binding for all purposes
on that Obligor as if that Obligor had expressly made, given or concurred with
it. In the event of any conflict between any notices or other communications of
the Borrower and any other Obligor, those of the Borrower shall prevail.

 

3.Purpose

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards:

 

(a)reimbursing amounts paid in respect of COFACE Eligible Content under the
Authorization to Proceed only in respect of invoices paid in cash to the
Supplier from the Borrower's own funds prior to (and not after) the Initial CP
Satisfaction Date; or

 

(b)as the case may be, payment to COFACE, the Supplier or the Lenders,

 

in each case, to finance:

 

(i)up to 85% of COFACE Eligible Content;

 

(ii)the payment of up to 100% of the COFACE Premium; and/or

 

(iii)up to 100% of IDC,

 

up to a maximum aggregate amount equal to the Total Commitments.

 

53
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

3.2Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.Conditions of Utilisation

 

4.1Initial conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the COFACE Agent has received all of the documents
and other evidence listed in Part 1 of Schedule 2 (Conditions Precedent) in form
and substance satisfactory to the COFACE Agent. The COFACE Agent shall notify
the Borrower and the Lenders promptly upon being so satisfied.

 

4.2Further conditions precedent

 

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:

 

(a)no Default is continuing or would result from the proposed Utilisation;

 

(b)the representations and warranties which are then to be made or deemed to be
repeated by each Obligor under Clause 20.29(b) (Times when representations made)
are true in all material respects;

 

(c)the making of the Loan would not cause the Total Commitments to be exceeded;

 

(d)the Borrower has paid any amount payable under Clause 2.5 (COFACE Premium) to
the COFACE Agent in full (or such amount will be paid in full pursuant to Clause
2.5(e) (COFACE Premium) with the proceeds of the Loans being requested);

 

(e)the COFACE Agent is satisfied that:

 

(i)the COFACE Insurance Policy is (or, in the case of the initial Loans only,
will be immediately upon payment of the relevant COFACE Premium Proportional
Amount) in full force and effect;

 

(ii)the credit insurance cover under the COFACE Insurance Policy has been issued
(or, in the case of the first Loan only, will be issued immediately upon payment
of the relevant COFACE Premium Proportional Amount) on terms covering political
and commercial risks extending to ninety-five (95) per cent. of the Loans
(including the proposed Loan) and IDC Component interest thereon; and

 

(iii)all conditions of the COFACE Insurance Policy and the relevant credit
insurance cover have been (or will have been immediately upon payment of the
relevant COFACE Premium Proportional Amount) fulfilled;

 

(f)the COFACE Agent has not received a notice from COFACE requesting the Lenders
to suspend the making of the Loan (or, if the COFACE Agent has received such a
notice, that notice has been withdrawn);

 

54
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(g)the Lenders are not required by the terms of the COFACE Insurance Policy to
suspend the making of the Loan;

 

(h)in the case of any Loan requested in relation to any payment made or to be
made to the Supplier under the Satellite Supply Contract or any reimbursement to
the Borrower for any payment made to the Supplier under the Authorization to
Proceed, the COFACE Agent has received evidence from the Supplier in form and
substance satisfactory to the COFACE Agent that the corresponding Down Payment
has been paid in full by the Borrower from resources other than the Facility;

 

(i)the amount standing to the credit of the Debt Service Reserve Account is not
less than the then applicable Required DSRA Balance;

 

(j)the COFACE Agent has received such other documents, certifications, or other
evidence as the COFACE Agent acting on the instructions of COFACE may reasonably
require with respect to the Borrower or in connection with any Finance Document,
the Satellite Supply Contract or the COFACE Insurance Policy, provided that the
request for such other document, certification or evidence is made within a
reasonable time prior to the relevant Utilisation Date.

 

4.3Maximum number of Utilisation Requests

 

The Borrower may not deliver more than four Utilisation Requests in any 30-day
period.

 

5.Utilisation – Loans

 

5.1Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the COFACE Agent of a duly
completed Utilisation Request not later than the Specified Time (provided, for
the avoidance of doubt, that no Utilisation Request shall be required in respect
of Loans required to fund the COFACE Premium pursuant to Clause 2.5(e) (COFACE
Premium) or IDC).

 

5.2Completion of a Utilisation Request for Loans

 

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

(a)it identifies the purpose for which the Facility is to be utilised;

 

(b)the proposed Loans are allocated pro rata between Tranche A and Tranche B
(provided that this restriction shall cease to apply when there are no further
Available Commitments under one Tranche, to the extent that Available
Commitments remain under the other Tranche);

 

(c)the proposed Utilisation Date is a Business Day within the Availability
Period;

 

(d)the amount of the Utilisation complies with Clause 5.3 (Currency and amount);
and

 

(e)the Supplier or the Borrower, as the case may be, attaches to the Utilisation
Request all relevant documents required to be provided as per the form for that
Utilisation Request, each in form and substance satisfactory to the COFACE
Agent; and

 

55
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(f)the Utilisation Request is executed by a person duly authorised to do so on
behalf of the Borrower.

 

5.3Currency and amount

 

(a)The currency specified in a Utilisation Request must be Dollars.

 

(b)The amount of the proposed Utilisation must be a minimum of $2,000,000 or, if
less, the Available Facility.

 

(c)The COFACE Agent shall promptly, and in any event no later than the Specified
Time, notify each Lender of the amount of the relevant Loan, the amount of its
participation in the relevant Loan, the account for such purpose and other
information contained in the Utilisation Request.

 

5.4Lenders' participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 

(b)The amount of each Lender's participation in each Loan under a Tranche will
be equal to the proportion borne by its Available Commitment under that Tranche
to the Available Facility in respect of that Tranche immediately prior to making
the Loan.

 

(c)Each Loan under the Facility (other than a deemed Loan made pursuant to
Clause 2.5(e) (COFACE Premium) or Clause 10.3 (Capitalisation during
construction)) will be made available by the Lenders:

 

(i)to the Borrower (in the case of a Loan to be made for the purposes of
reimbursing amounts paid in respect of COFACE Eligible Content under the
Authorization to Proceed only); or

 

(ii)to the Supplier on behalf of the Borrower by the COFACE Agent crediting the
proceeds of the Loan to the account specified in the relevant Utilisation
Request.

 

(d)The Borrower acknowledges that any amounts credited the Supplier or the
Borrower itself under paragraph (c) above and each deemed Loan made pursuant to
Clause 2.5(e) (COFACE Premium) or Clause 10.3 (Capitalisation during
construction) shall constitute a Loan for the purposes of this Agreement.

 

(e)The Borrower further acknowledges that no Finance Party has any obligation to
verify or ensure the genuineness or accuracy of the attachments to any
Utilisation Request submitted by the Borrower or the Supplier.

 

5.5Cancellation of Commitment

 

(a)The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

(b)If the Initial CP Satisfaction Date has not occurred on or prior to the date
falling 4 months after the Signing Date (the CP Longstop Date), the Commitments
shall be immediately cancelled on the CP Longstop Date.



 

56
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

5.6Responsibility

 

(a)The COFACE Agent and the Lenders shall not be responsible for any delay in
the making of any Loan resulting from any requirement or request for the
delivery of information, documents, certifications or other evidence pursuant to
Clause 4.2(h) or 4.2(j).

 

(b)The COFACE Agent shall not be responsible for examining the documents:

 

(i)provided pursuant to Clause 4.1 or 4.2;

 

(ii)included with or attached to any Utilisation Request; or

 

(iii)otherwise provided to it under the Finance Documents,

 

except to ascertain that they appear on their face to be in compliance with the
requirements of the Finance Documents. For the purpose of this Clause, appear on
their face has the meaning ascribed to it in the latest version of the Uniform
Customs and Practice for Documentary Credits of the International Chamber of
Commerce (at present the latest version being ICC Publication UCP 600 – 2007
version).

 

6.Repayment

 

6.1Generally



 

(a)The Borrower shall repay the Loans under each Tranche in full in fourteen
(14) consecutive semi-annual instalments, each of which shall be equal to the
percentage of the highest of the aggregate amounts of Loans outstanding on each
date on or prior to the last day of the Availability Period, as set out in the
table below:

 

Repayment Date Repayment Instalment     First Repayment Date 1.00%     Repayment
Date falling 6 months after the First Repayment Date 3.75%     Repayment Date
falling 12 months after the First Repayment Date 3.75%     Repayment Date
falling 18 months after the First Repayment Date 7.50%     Repayment Date
falling 24 months after the First Repayment Date 7.50%     Repayment Date
falling 30 months after the First Repayment Date 8.50%     Repayment Date
falling 36 months after the First Repayment Date 8.50%     Repayment Date
falling 42 months after the First Repayment Date 8.50%     Repayment Date
falling 48 months after the First Repayment Date 8.50%     Repayment Date
falling 54 months after the First Repayment Date 8.50%     Repayment Date
falling 60 months after the First Repayment Date 8.50%     Repayment Date
falling 66 months after the First Repayment Date 8.50%     Repayment Date
falling 72 months after the First Repayment Date 8.50%     Final Maturity Date
8.50%

 





57
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)The first Repayment Instalment must be paid on the First Repayment Date and
subsequent Repayment Instalments must be paid on each Repayment Date thereafter.
The final Repayment Instalment must be paid on the Final Maturity Date, and any
Repayment Instalment that would otherwise fall beyond the Final Maturity Date,
shall be deemed to fall on the Final Maturity Date. For the avoidance of doubt,
each Repayment Instalment shall be applied pro rata in repayment of each
Tranche.

 

(c)As soon as practicable after the earlier of the date on which the Total
Commitments have been utilised in full and the date of expiry of the
Availability Period, the COFACE Agent shall provide to the Borrower a schedule,
substantially in the form set out in the table above, of the actual Repayment
Instalments which are to be paid by the Borrower.

 

(d)The Borrower may not reborrow any part of the Facility which is repaid.

 

6.2Promissory Notes

 

(a)The Borrower undertakes to deliver to the COFACE Agent, prior to the Initial
CP Satisfaction Date:

 

(i)a Promissory Note of Principal left in blank for each Tranche in respect of
each Repayment Instalment (being 14 Promissory Notes of Principal for each
Tranche), each such Promissory Note of Principal to be completed pursuant to the
Joint Interest Mandate in an amount equal to the amount of the relevant
Repayment Instalment (to be determined in accordance with the schedule of
Repayment Instalments provided by the COFACE Agent pursuant to paragraph (c) of
Clause 6.1) and having a maturity date which is the same as the Repayment Date
for the relevant Repayment Instalment; and

 

(ii)a Promissory Note of Interest left in blank for each Tranche in respect of
each Interest Payment Date falling after the Starting Point of Repayment (being
14 Promissory Notes of Interest for each Tranche), each such Promissory Note of
Interest to be completed pursuant to the Joint Interest Mandate in an amount
equal to the aggregate amount payable (or, in the case of Tranche B, estimated
to be payable) in respect of the Margin plus the Base Rate on the relevant
Interest Payment Date (to be determined in accordance with the schedule of
Repayment Instalments provided by the COFACE Agent pursuant to paragraph (c) of
Clause 6.1 and, in the case of Tranche B, using the LIBOR rate applicable on
such date) and having a maturity date which is the same as the relevant Interest
Payment Date,

 

together with the Joint Interest Mandate.

 

(b)The COFACE Agent shall complete and/or modify (as the case may be) each
Promissory Note in accordance with the irrevocable instructions contained in the
Joint Interest Mandate.

 

(c)Upon payment in full (either on the relevant Repayment Date or Interest
Payment Date (as applicable) or following acceleration) of the amount
represented by any Promissory Note (by way of remittance or otherwise), such
Promissory Note shall, subject (if such Promissory Note has been delivered to
COFACE) to COFACE returning such Promissory Note to the COFACE Agent, be
returned by the COFACE Agent to the Borrower within 5 Business Days with the
mention "fully paid".

 

58
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)Each Promissory Note and the rights of the holders thereof will be governed
by French law and all obligations resulting from the application of French law
are specifically acknowledged and accepted by the Borrower.

 

(e)The COFACE Agent agrees that it shall not endorse, transfer, assign or
otherwise dispose of any Promissory Note to any person other than:

 

(i)COFACE; or

 

(ii)any successor COFACE Agent appointed pursuant to Clause 27.14 (Resignation
of the COFACE Agent).

 

(f)The holder of the Promissory Note is expressly exempted from the requirement
to protest any Promissory Note.

 

6.3Effect of cancellation and prepayment on scheduled repayments and reductions

 

If the Borrower cancels the whole or any part of the Commitments in accordance
with Clause 7.2 (Voluntary cancellation) or Clause 7.4 (Right of cancellation
and repayment in relation to a single Lender) or if the Commitment of any Lender
is reduced under Clause 7.1 (Illegality) or if any of the Loans are prepaid in
accordance with this Agreement, then the amount of the Repayment Instalment for
each Repayment Date falling after that cancellation or prepayment (as
applicable) will reduce in inverse chronological order by the amount cancelled
or the amount of the Loan prepaid (as applicable).

 

7.Illegality, Voluntary Prepayment and Cancellation

 

7.1Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:

 

(a)that Lender shall promptly notify the COFACE Agent upon becoming aware of
that event;

 

(b)upon the COFACE Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and

 

(c)the Borrower shall repay that Lender's participation in the Utilisations made
to the Borrower on the last day of the Interest Period for each Utilisation
occurring after the COFACE Agent has notified the Borrower or, if earlier, the
date specified by the Lender in the notice delivered to the COFACE Agent (being
no earlier than the last day of any applicable grace period permitted by law).

 

7.2Voluntary cancellation

 

(a)Subject to paragraph (b) below, the Borrower may, if it gives the COFACE
Agent not less than 20 Business Days' (or such shorter period as the Majority
Lenders may agree) prior notice, cancel the whole or any part (being a minimum
amount of $5,000,000) of the Available Facility. Any cancellation under this
Clause 7.2 shall reduce the Commitments of the Lenders rateably under each
Tranche.

 

59
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)Except as otherwise approved by the Majority Lenders, prior to 31 January
2016 no partial voluntary cancellation is permitted. From 31 January 2016 to
NEXT System Completion, any voluntary cancellation pursuant to this clause shall
be subject to the conditions that:

 

(i)the first [***] Satellites have been successfully constructed and launched by
31 January 2016 and the Technical Adviser certifies to the Lenders that there
are no delays to achieving NEXT System Completion on or around the Scheduled
Completion Date other than delays permitted or approved pursuant to the terms of
this Agreement; and

 

(ii)the Borrower certifies to the Lenders (in form and substance reasonably
satisfactory to the COFACE Agent) that:

 

(A)it has sufficient resources available to it to achieve NEXT System Completion
by the NEXT System Completion Longstop Date (on the basis of an updated Business
Plan taking into account the current [***] as validated by the Technical
Adviser); and

 

(B)it is not aware (after due enquiry with the Technical Adviser, TAS and the
Launch Services Provider) of any present or anticipated future delays in the
implementation of the NEXT System (other than as permitted under the Satellite
Supply Contract and the Launch Services Contract).

 

7.3Voluntary prepayment

 

(a)Subject to paragraph (b) below, the Borrower may, if it gives the COFACE
Agent not less than 20 Business Days' (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of the Loans (but,
if in part, being a minimum amount of $10,000,000). Any prepayment under this
Clause 7.3 shall be applied pro rata in prepayment of each Tranche.

 

(b)Except as otherwise approved by the Majority Lenders, prior to 31 January
2016 no partial voluntary prepayment is permitted. From 31 January 2016 to NEXT
System Completion, any voluntary prepayment pursuant to this clause shall be
subject to the conditions that:

 

(i)the first [***] Satellites have been successfully constructed and launched by
31 January 2016 and the Technical Adviser certifies to the Lenders that there
are no delays to achieving NEXT System Completion on or around the Scheduled
Completion Date other than delays permitted or approved pursuant to the terms of
this Agreement; and

 

(ii)the Borrower certifies to the Lenders (in form and substance reasonably
satisfactory to the COFACE Agent) that:

 

(A)it has sufficient resources available to it to achieve NEXT System Completion
by the NEXT System Completion Longstop Date (on the basis of an updated Business
Plan taking into account the current [***] as validated by the Technical
Adviser); and

 

(B)it is not aware (after due enquiry with the Technical Adviser, TAS and the
Launch Services Provider) of any present or anticipated future delays in the
implementation of the NEXT System (other than as permitted under the Satellite
Supply Contract and the Launch Services Contract).

 

60
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

The conditions in paragraphs (i) and (ii) above will cease to apply following
NEXT System Completion and, at all times thereafter, the Borrower shall be
permitted to prepay the whole or any part of any Loan in accordance with
paragraph (a) above.

 

7.4Right of cancellation and repayment in relation to a single Lender

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 14.2 (Tax gross-up); or

 

(ii)any Lender claims indemnification from the Borrower or an Obligor under
Clause 14.3 (Tax indemnity) or Clause 15.1 (Increased costs),

 

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the COFACE Agent notice (if
such circumstances relate to a Lender) of cancellation of the Commitment of that
Lender and its intention to procure the repayment of that Lender's participation
in the Utilisations.

 

(b)On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice under paragraph (a) above in relation to a Lender (or, if earlier,
the date specified by the Borrower in that notice), the Borrower shall repay
that Lender's participation in that Utilisation together with all interest and
other amounts accrued under the Finance Documents.

 

8.Mandatory Prepayment

 

8.1Exit

 

Upon the occurrence of:

 

(a)any Delisting;

 

(b)a Change of Control; or

 

(c)the Disposal of all or substantially all of the assets of the NEXT Group
whether in a single transaction or a series of related transactions,

 

the Facility will be cancelled and all outstanding Utilisations, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall become immediately due and payable.

 

8.2Insurance, Capital Raising and Expropriation Proceeds

 

The Borrower shall prepay Utilisations in the following amounts at the times and
in the order of application contemplated by Clause 8.4 (Application of mandatory
prepayments):

 

(a)the amount of Insurance Proceeds (other than Excluded Insurance Proceeds) in
excess of $10,000,000;

 

(b)the amount (if any) of Excess Launch Insurance Proceeds and Relevant Launch
Insurance Proceeds;

 

61
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)the amount equal to 50% of Capital Raising Proceeds (other than Excluded
Capital Raising Proceeds);

 

(d)the amount of any Expropriation Proceeds; and

 

(e)the amount of any Aireon Proceeds.

 

8.3Launch Insurance Proceeds

 

(a)As soon as practicable following receipt by any member of the NEXT Group of
any Launch Insurance Proceeds in respect of a Satellite, the Borrower shall
provide to the COFACE Agent and the Technical Adviser a written proposal to
apply such proceeds towards the purchase, launch and insurance of a replacement
Satellite. If:

 

(i)the proposal provides for the Launch Insurance Proceeds to be allocated first
to purchase new Satellites from TAS with French content satisfactory to COFACE,
secondly to purchase new launches, and thirdly to purchase new Launch Insurance
(and, for the avoidance of doubt, the foregoing priority shall apply in respect
of the allocation of Launch Insurance Proceeds but not the timing of the actual
payment thereof); and

 

(ii)the Technical Adviser certifies to the Lenders that the proposal:

 

(A)will not prevent NEXT System Completion occurring, and

 

(B)is compatible with achieving NEXT System Completion,

 

prior to the NEXT System Completion Long-Stop Date,

 

it shall be an Acceptable Launch Insurance Proposal, and any remaining amount of
Launch Insurance Proceeds following the allocations in paragraph (i) shall be
Excess Launch Insurance Proceeds.

 

(b)On or prior to the date falling 12 months after receipt by a member of the
NEXT Group of any Launch Insurance Proceeds, the Borrower shall provide to the
COFACE Agent copies of the contractual arrangements for the implementation of
the Acceptable Launch Insurance Proposal in respect of the purchase of new
Satellites and new launches, each in form and substance reasonably satisfactory
to the COFACE Agent (the Re-Launch Contracts) and, on or prior to the date
falling 18 months after receipt by a member of the NEXT Group of any Launch
Insurance Proceeds, the Borrower shall provide to the COFACE Agent copies of the
contractual arrangements for the implementation of the Acceptable Launch
Insurance Proposal in respect of the purchase of new Launch Insurance.

 

(c)On the date falling 12 months after receipt by an Obligor of any Launch
Insurance Proceeds, if the COFACE Agent has not received both:

 

(i)an Acceptable Launch Insurance Proposal (including the relevant certification
from the Technical Adviser); and

 

(ii)the Re-Launch Contracts in respect of such Acceptable Launch Insurance
Proposal,

 

those Launch Insurance Proceeds shall be deemed to be Relevant Launch Insurance
Proceeds.

 

62
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

8.4Application of mandatory prepayments

 

(a)Unless the Borrower makes an election under paragraph (c) below, the Borrower
shall prepay Loans at the following times:

 

(i)in the case of any prepayment relating to the amounts of Insurance Proceeds
or Expropriation Proceeds or Aireon Proceeds, promptly upon receipt of those
proceeds;

 

(ii)in the case of any prepayment relating to the amounts of Excess Launch
Insurance Proceeds, promptly upon receipt by the COFACE Agent of an Acceptable
Launch Insurance Proposal (including the relevant certification from the
Technical Adviser) pursuant to paragraph 8.3(a) above;

 

(iii)in the case of any prepayment relating to the amounts of Relevant Launch
Insurance Proceeds, on the date falling 12 months after receipt by any member of
the NEXT Group of those Launch Insurance Proceeds;

 

(iv)in the case of any prepayment relating to an amount of Capital Raising
Proceeds:

 

(A)within 10 days of delivery pursuant to Clause 21.2 (Provision and contents of
Compliance Certificate) of the Compliance Certificate in respect of the
Calculation Period in which such amounts are received; and

 

(B)in respect of any amounts not applied in accordance with the certificate
provided pursuant to Clause 8.6 (Excluded proceeds) below, on the date falling
12 months after receipt by an Obligor of such amounts.

 

(b)A prepayment under Clause 8.2 (Insurance, Capital Raising and Expropriation
Proceeds) or 8.3 (Launch Insurance Proceeds) shall be applied pro rata in
prepayment of each Tranche and the amount of the Repayment Instalment for each
Repayment Date falling after the date of prepayment will reduce in the manner
contemplated by Clause 6.3 (Effect of cancellation and prepayment on scheduled
repayments and reductions).

 

(c)Subject to paragraph (d) below, the Borrower may elect that any prepayment
under Clause 8.2 (Insurance, Capital Raising and Expropriation Proceeds) be
applied in prepayment of a Loan on the last day of the Interest Period relating
to that Loan. If the Borrower makes that election then a proportion of the Loan
equal to the amount of the relevant prepayment will be due and payable on the
last day of its Interest Period.

 

(d)If the Borrower has made an election under paragraph (c) above but a Default
has occurred and is continuing, that election shall no longer apply and a
proportion of the Loan in respect of which the election was made equal to the
amount of the relevant prepayment shall be immediately due and payable (unless
the Majority Lenders otherwise agree in writing).

 

8.5Mandatory Prepayment Account

 

(a)The Borrower shall ensure that:

 

(i)Launch Insurance Proceeds are paid directly by the relevant insurer to the
Security Agent or into the Mandatory Prepayment Account; and

 

63
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)Insurance Proceeds (other than Launch Insurance Proceeds), Capital Raising
Proceeds and Expropriation Proceeds in respect of which the Borrower has made an
election under paragraph (c) of Clause 8.4 (Application of mandatory
prepayments) are paid into the Mandatory Prepayment Account as soon as
reasonably practicable after receipt by a member of the NEXT Group.

 

The Borrower irrevocably authorises the COFACE Agent to apply amounts credited
to the Mandatory Prepayment Account to pay amounts due and payable under Clause
8.4 (Application of mandatory prepayments) and otherwise under the Finance
Documents. The Borrower further irrevocably authorises the COFACE Agent to apply
any amounts credited to the Mandatory Prepayment Account in respect of Launch
Insurance Proceeds (other than Excess Launch Insurance Proceeds and Relevant
Launch Insurance Proceeds) in or towards payments under the Re-Launch Contracts
or in respect of the purchase of new Launch Insurance as and when such payments
fall due.

 

(b)A Lender, Security Agent or COFACE Agent with which a Mandatory Prepayment
Account is held acknowledges and agrees that such account is subject to the
Transaction Security.

 

8.6Excluded proceeds

 

Where Excluded Insurance Proceeds and Excluded Capital Raising Proceeds include
amounts which are intended to be used or committed to be used for a specific
purpose within a specified period (as set out in the relevant definition of
Excluded Insurance Proceeds and Excluded Capital Raising Proceeds), the Borrower
shall, promptly following receipt of such amounts, deliver a certificate to the
COFACE Agent, executed by an authorized officer of the Borrower, certifying that
no Default or Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
apply such (a) Excluded Insurance Proceeds towards the replacement,
reinstatement or repair of assets or (b) Excluded Capital Raising Proceeds
towards the payment of Capital Expenditure in respect of the NEXT System, as the
case may be, in each case within the period referred to in the relevant
definition of Excluded Insurance Proceeds or Excluded Capital Raising Proceeds.
The Borrower shall promptly deliver a certificate to the COFACE Agent at the end
of such period confirming the amount (if any) which has been so applied within
the requisite time periods provided for in the relevant definition.

 

9.Restrictions

 

9.1Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 7 (Illegality, Voluntary Prepayment and Cancellation),
paragraph (c) of Clause 8.4 (Application of mandatory prepayments) or Clause 8.5
(Mandatory Prepayment Account) shall (subject to the terms of those Clauses) be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

 

9.2Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

9.3No reborrowing

 

The Borrower may not reborrow any part of the Facility which is prepaid.

 

64
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

9.4Prepayment in accordance with Agreement

 

The Borrower shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

9.5COFACE Agent's receipt of Notices

 

If the COFACE Agent receives a notice under Clause 7 (Illegality, Voluntary
Prepayment and Cancellation) or an election under paragraph (c) of Clause 8.4
(Application of mandatory prepayments), it shall promptly forward a copy of that
notice or election to either the Borrower or the affected Lender, as
appropriate.

 

9.6Prepayment elections

 

The COFACE Agent shall notify the Lenders as soon as possible of any proposed
prepayment of any Loan under Clause 7.3 (Voluntary prepayment) or Clause 8.2
(Insurance, Capital Raising and Expropriation Proceeds).

 

9.7Costs incurred by and indemnity to the Lenders and/or the French Authorities

 

(a)The Borrower acknowledges that:

 

(i)in order to make the Facility available to the Borrower at the fixed rate,
the Lenders and the French Authorities have entered into an interest make-up
arrangement;

 

(ii)in connection with such interest make-up arrangement, it is the policy of
the French Authorities to enter into hedging arrangements or to cause hedging
arrangements to be entered into with third parties, in order to protect
themselves from adverse movements in interest and exchange rates; and

 

(iii)it is accordingly reasonable for the Lenders and the French Authorities to
rely upon the continuance of the Facility made available hereunder according to
its original profile when such hedging procedure was implemented, on the
assumption that all amounts of principal and interest payable by the Borrower
under the Facility will be received on their due dates.

 

(b)Accordingly, the Borrower irrevocably agrees that:

 

(i)the Borrower shall (to the extent paid or payable by the COFACE Agent or any
Lender) reimburse to the COFACE Agent, upon demand, all costs, expenses and
indemnities which any Lender may incur under applicable interest make-up
arrangements with the French Authorities in connection with any partial or total
prepayment of the Facility of whatever nature, whether voluntary or mandatory or
by acceleration, pursuant to any of the provisions of this Agreement; and

 

(ii)under such arrangements, the amount of any indemnity so payable is to be
determined in agreement with the French Authorities and will be calculated as
specified hereafter.

 

(c)The amount of the indemnity payable by the Borrower under paragraph (b) of
this Clause 9.7 (Costs incurred by and indemnity to the Lenders and/or the
French Authorities) is to be determined by taking into account the differential
between the contractual interest rate applicable to the Facility and the
prevailing market replacement rate for the amount of each instalment of
principal to be prepaid and each of those rate differentials will be applied to
the amount of the corresponding instalment of principal to be prepaid for the
period from the date of such prepayment until the originally scheduled Repayment
Date. The amount resulting from the determination of the indemnity pursuant to
this paragraph (c) above shall then be discounted at the corresponding market
replacement rate and where the total of the discounted amounts thus obtained is
negative, no indemnity shall be payable to the Borrower.

 

65
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)The Borrower acknowledges and agrees that the amounts payable under this
Clause 9.7 (Costs incurred by and indemnity to the Lenders and/or the French
Authorities) are in addition to all amounts payable by it under Clause 12.4
(Break Costs) with respect to any prepayment or any other amount payable under
this Agreement.

 

9.8Effect of Repayment and Prepayment on, and cancellation of, Commitments

 

If all or part of a Utilisation under the Facility is repaid or prepaid and is
not available for reborrowing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the amount of the
Utilisation which is repaid or prepaid) in respect of the Facility will be
deemed to be cancelled on the date of repayment or prepayment. Any cancellation
under this Clause 9.8 shall reduce the Commitments of the Lenders rateably under
each Tranche. No amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.

 

10.Interest

 

10.1Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)Margin;

 

(b)Base Rate; and

 

(c)Mandatory Cost, if any.

 

10.2Payment of interest

 

Except where it is provided to the contrary in this Agreement and subject to
Clause 10.3 (Capitalisation during construction) below, the Borrower shall pay
accrued interest on each Loan on each Interest Payment Date.

 

10.3Capitalisation during construction

 

On the last day of each Interest Period relating to a Loan which ends during the
Availability Period but on or prior to the Starting Point of Repayment, all of
the IDC Component of interest accrued on that Loan during such Interest Period
shall be capitalised (subject to the Total Commitments for the relevant Tranche
not being exceeded), with the result that:

 

(a)(without double counting) there shall be a deemed Loan under the Tranche to
which that Loan relates in an amount equal to the aggregate amount of the
relevant IDC Component of such interest so capitalised without the need for a
Utilisation Request (but subject to all other terms and conditions as if a
Utilisation Request had been made);

 

(b)the duration of each Interest Period for each Loan in relation to such
capitalised interest shall be determined in accordance with Clause 11 (Interest
Periods); and

 

66
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)the amount of interest so capitalised shall be treated as paid.

 

For the avoidance of doubt, if the Total Tranche A Commitments and/or Total
Tranche B Commitments would otherwise be exceeded by application of this Clause,
then this Clause shall only apply to the extent that the Total Tranche A
Commitments and/or Total Tranche B Commitments (as the case may be) would not be
so exceeded, and the Borrower's obligation to pay accrued interest pursuant to
Clause 10.2 (Payment of interest) shall continue to apply in respect of all
amounts of accrued interest remaining uncapitalised.

 

10.4Default interest

 

(a)Interest shall accrue on each Unpaid Sum from its due date up to the date of
actual payment (both before and after judgment) at a rate which is 2.00% higher
than the rate which would have been payable if the Unpaid Sum had, during the
period of non-payment, constituted a Tranche A Loan or a Tranche B Loan (as
applicable and based upon whether the Unpaid Sum is owed to a Lender under
Tranche A or Tranche B of the Facility) for successive Interest Periods, each of
a duration selected by the COFACE Agent (acting reasonably). Any interest
accruing under this Clause 10.4 shall be immediately payable by the Obligor on
demand by the COFACE Agent.

 

(b)Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately due and payable.

 

10.5Notification of rates of interest

 

The COFACE Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

11.Interest Periods

 

11.1Interest Periods

 

(a)Each Loan has successive Interest Periods.

 

(b)Subject to the following provisions of this Clause:

 

(i)the initial Interest Period for a Loan will be the period from and including
its Utilisation Date to and including the next Interest Payment Date; and

 

(ii)each subsequent Interest Period for a Loan will start on the expiry of the
preceding Interest Period and end on the next Interest Payment Date.

 

(c)An Interest Period for a Loan shall not extend beyond the Final Maturity
Date.

 

(d)Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 

11.2Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day.

 

67
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

11.3Consolidation

 

If two or more Interest Periods:

 

(a)relate to Loans made under the same Tranche; and

 

(b)end on the same date,

 

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.

 

12.Changes to the Calculation of Interest

 

12.1Absence of quotations

 

Subject to Clause 12.2 (Market disruption), if LIBOR is to be determined by
reference to the Base Reference Banks but a Base Reference Bank does not supply
a quotation by the Specified Time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Base
Reference Banks.

 

12.2Market disruption

 

(a)If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the COFACE Agent shall promptly notify the Parties thereof, and
(subject to any alternative basis agreed as contemplated by Clause 12.3
(Alternative basis of interest or funding) below) the rate of interest on each
Lender's share of that Loan for the Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)the Margin;

 

(ii)the rate notified to the COFACE Agent by that Lender as soon as practicable
and in any event by close of business on the date falling five Business Days
prior to the date on which interest is due to be paid in respect of that
Interest Period, to be that which expresses as a percentage rate per annum:

 

(A)in the case of Tranche A, the aggregate of CIRR and any additional cost to
that Lender of procuring funds to be made available to the Borrower at the CIRR
rate in relation to that Loan; and

 

(B)in the case of Tranche B, the cost to that Lender of funding its
participation in that Loan,

 

from whatever source it may reasonably select; and

 

(iii)the Mandatory Cost, if any, applicable to that Lender's participation in
the Loan.

 

(b)If:

 

(i)the percentage rate per annum notified by a Lender pursuant to paragraph
(a)(ii) above is less than the relevant Base Rate; or

 

(ii)a Lender has not notified the COFACE Agent of a percentage rate per annum
pursuant to paragraph (a)(ii) above,

 

68
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
the relevant Base Rate.

 

(c)In this Agreement:

 

Market Disruption Event means:

 

(i)solely in respect of Tranche B Loans, at or about noon on the Quotation Day
for the relevant Interest Period the Screen Rate is not available and none or
only one of the Base Reference Banks supplies a rate to the COFACE Agent to
determine LIBOR for the relevant Interest Period; or

 

(ii)before close of business in London on the Quotation Day for the relevant
Interest Period, the COFACE Agent receives notifications from a Lender or
Lenders (whose participations in Loans exceed 33⅓% of the Loans) that the cost
to it of:

 

(A)in the case of Tranche A, procuring funds to be made available to the
Borrower at the CIRR rate; or

 

(B)in the case of Tranche B, funding its participation in the Loans,

 

from whatever source it may reasonably select would be in excess of LIBOR.

 

12.3Alternative basis of interest or funding

 

(a)If a Market Disruption Event occurs and the COFACE Agent or the Borrower so
requires, the COFACE Agent and the Borrower shall enter into negotiations (for a
period of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

12.4Break Costs

 

(a)The Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by the Borrower on a day other than the Interest
Payment Date or the last day of an Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
COFACE Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

 

13.Fees

 

13.1Commitment fee

 

(a)The Borrower shall pay to the COFACE Agent (for the account of each Lender) a
fee computed at the rate of 0.80% per annum on that Lender's Available
Commitment.

 

(b)The commitment fee accrues on a daily basis from the Signing Date on the
daily average undrawn and uncancelled Commitments (on the actual number of days
elapsed, including the first and excluding the last days of the period), and the
accrued commitment fee is payable on the last day of each successive period of
six Months which ends during the Availability Period, on the last day of the
Availability Period and on the cancelled amount of the relevant Lender's
Commitment at the time the cancellation is effective.

 

69
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

13.2Arrangement/up-front fee

 

The Borrower shall pay to each Mandated Lead Arranger and Bookrunner and each
Lead Arranger an arrangement fee or up-front fee in the amount and at the times
agreed between the Borrower and each such Administrative Party in the relevant
Fee Letter.

 

13.3Agency fee

 

The Borrower shall pay to the COFACE Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

13.4Security Agent fee

 

The Borrower shall pay to the Security Agent (for its own account) the Security
Agent fee in the amount and at the times agreed in a Fee Letter.

 

14.Tax Gross Up and Indemnities

 

14.1Definitions

 

In this Agreement:

 

Excluded Taxes means, with respect to any Finance Party or any other recipient
of any payment to be made by or on account of any obligation of an Obligor
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized, in which its principal office is located or,
in the case of any Lender, in which its Facility Office is located, or in which
it is engaged in business (other than any business in which such person is
deemed to engage solely by reason of the transactions contemplated by this
Agreement and the other Finance Documents or enforcement of rights hereunder or
thereunder), (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which an Obligor
is located, or (c) any Taxes imposed under Sections 1471 through 1474 of the
Code and any regulations thereunder or official interpretations thereof.

 

Qualifying Lender means, in respect of payments of Interest made by or on behalf
of a U.S. Borrower, each Lender that is:

 

(a)a United States person that supplies to the COFACE Agent for transmission to
the Obligor making such payments two original copies of IRS Form W-9 (or any
successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying its status as a United States person;

 

(b)a Lender eligible for the benefits of a tax treaty with the United States of
America that supplies to the COFACE Agent for transmission to the Obligor making
such payments two original copies of IRS Form W-8BEN (or any successor form)
either directly or under cover of IRS Form W-8IMY (or any successor form)
certifying its entitlement to receive such payments without any deduction or
withholding in respect of United States federal income Taxes under such tax
treaty;

 

70
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)entitled to receive such payments without deduction or withholding of any
United States federal income Taxes as a result of such payments being
effectively connected with the conduct by such Lender of a trade or business
within the United States that supplies to the COFACE Agent for transmission to
the Obligor making such payments two original copies of IRS Form W-8ECI (or any
successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying that such payments are effectively connected with the
conduct by that Lender of a trade or business within the United States;

 

(d)entitled to receive such payments without deduction or withholding of any
United States federal income Taxes under the "portfolio interest" exemption
under Section 881(c) of the Code that supplies to the COFACE Agent for
transmission to the Obligor making such payments two original copies of IRS Form
W-8BEN (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) claiming exemption from withholding in respect of such
payments under the portfolio interest exemption, along with a statement
certifying that such Lender (A) is not a "bank" for purposes of Section
881(c)(3)(A) of the Code, (B) is not a "10 - percent shareholder" of the
relevant US Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(C) is not a "controlled foreign corporation" described in Section 881(c)(3)(C)
of the Code with respect to which the relevant U.S. Borrower is a "United States
shareholder";

 

(e)entitled to receive such payments without deduction or withholding of any
United States federal income Taxes under another applicable exemption that
supplies to the COFACE Agent for transmission to the Obligor making such
payments two original copies of such other applicable form prescribed by the IRS
certifying as to such Lender's entitlement to exemption from United States
withholding Tax with respect to such payments; or

 

(f)an Original Lender acting through a Facility Office resident for tax purposes
in Italy;

 

and for purposes of this paragraph, in the case of a Lender that is not treated
as the beneficial owner of the payment (or a portion thereof) under the Code,
the term "Lender" shall mean the person who is so treated as the beneficial
owner of the payment (or portion thereof).

 

Unless a contrary indication appears, in this Clause 14 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.

 

14.2Tax gross-up

 

(a)Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b)The Borrower shall promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the COFACE Agent accordingly. Similarly, a Lender shall notify
the COFACE Agent on becoming so aware in respect of a payment payable to that
Lender. If the COFACE Agent receives such notification from a Lender it shall
notify the Borrower and that Obligor.

 

(c)If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

71
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of (i) any Excluded Tax, or (ii) any Tax imposed by the
U.S., if on the date on which the payment falls due, the payment could have been
made to the relevant Lender without a Tax Deduction if the Lender had been a
Qualifying Lender, but on that date that Lender is not or has ceased to be a
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty or any published practice or published
concession of any relevant taxing authority.

 

(e)If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f)Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the COFACE Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

14.3Tax indemnity

 

(a)The Borrower shall within three Business Days of demand by the COFACE Agent
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 

(b)Paragraph (a) above shall not apply:

 

(i)with respect to any Excluded Tax assessed on a Finance Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Clause 14.2 (Tax gross-up);
or

 

(B)would have been compensated for by an increased payment under Clause 14.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 14.2 (Tax gross-up) applied.

 

(c)A Protected Party making, or intending to make a claim under paragraph (a)
above shall promptly notify the COFACE Agent of the event which will give, or
has given, rise to the claim, following which the COFACE Agent shall notify the
Borrower.

 

(d)A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3, notify the COFACE Agent.

 

14.4Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

 

(b)that Finance Party has obtained, utilised and retained that Tax Credit,

 

72
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

14.5Stamp taxes

 

The Borrower shall pay and, within three Business Days of demand and provision
of supporting documentation, indemnify each Secured Party and Administrative
Party against any cost, loss or liability that Secured Party or Administrative
Party incurs in relation to all stamp duty, registration and other similar Taxes
payable in respect of any Finance Document.

 

14.6VAT

 

(a)All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to paragraph (b) below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 

(b)If VAT is or becomes chargeable on any supply made by any Finance Party (the
Supplier Party) to any other Finance Party (the Recipient) under a Finance
Document, and any Party other than the Recipient (the Subject Party) is required
by the terms of any Finance Document to pay an amount equal to the consideration
for such supply to the Supplier Party (rather than being required to reimburse
the Recipient in respect of that consideration), such Party shall also pay to
the Supplier Party (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

(c)Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)Any reference in this Clause 14.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 

15.Increased Costs

 

15.1Increased costs

 

(a)Subject to Clause 15.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the COFACE Agent, pay for the account of a Finance Party the
amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement.

 

73
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)In this Agreement Increased Costs means:

 

(i)a reduction in the rate of return from the Facility or on a Finance Party's
(or its Affiliate's) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

15.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
costs) shall notify the COFACE Agent of the event giving rise to the claim,
following which the COFACE Agent shall promptly notify the Borrower.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the COFACE
Agent, provide a certificate confirming the amount of its Increased Costs.

 

15.3Exceptions

 

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)attributable to a Tax Deduction required by law to be made by an Obligor;

 

(b)compensated for by Clause 14.3 (Tax indemnity) (or would have been
compensated for under Clause 14.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 14.3 (Tax
indemnity) applied);

 

(c)compensated for by the payment of the Mandatory Cost;

 

(d)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

(e)attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (Basel II) or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates).

 

16.Other Indemnities

 

16.1Currency indemnity

 

(a)U.S. Dollars is the currency of account and payment for any sum due from an
Obligor under any Finance Document (except for any payment in respect of costs,
expenses or Taxes which shall be made in the currency in which the costs,
expenses or Taxes are incurred). If any sum due from an Obligor under the
Finance Documents (a Sum), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the First Currency) in
which that Sum is payable into another currency (the Second Currency) for the
purpose of:

 

74
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)making or filing a claim or proof against that Obligor; or

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Administrative Party and each other Secured Party to whom
that Sum is due against any cost, loss or liability arising out of or as a
result of the conversion including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

16.2Other indemnities

 

(a)The Borrower shall (or the Parent shall procure that an Obligor will), within
three Business Days of demand, indemnify each Administrative Party and each
other Secured Party against any cost, loss or liability incurred by it as a
result of:

 

(i)the occurrence of any Event of Default;

 

(ii)a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 29 (Sharing Among the Finance Parties);

 

(iii)funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

(iv)a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by the Borrower.

 

(b)The Borrower shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate,
against any cost, loss or liability incurred by that Finance Party or its
Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of the Facility or the funding of the NEXT System
(including but not limited to those incurred in connection with any litigation,
arbitration or administrative proceedings or regulatory enquiry concerning the
Facility), unless such loss or liability is caused by the gross negligence or
wilful misconduct of that Finance Party or its Affiliate (or employee or officer
of that Finance Party or Affiliate). Any Affiliate or any officer or employee of
a Finance Party or its Affiliate may rely on this Clause 16.2 subject to Clause
1.3 (Third party rights) and the provisions of the Third Parties Act.

 

16.3Indemnity to the COFACE Agent

 

The Borrower shall promptly indemnify the COFACE Agent against any cost, loss or
liability incurred by the COFACE Agent (acting reasonably) as a result of:

 

75
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(a)investigating any event which it reasonably believes is a Default; or

 

(b)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 

16.4Indemnity to the Security Agent and U.S. Collateral Agent

 

(a)Each Obligor shall promptly indemnify the Security Agent and the U.S.
Collateral Agent and every Receiver and Delegate against any cost, loss or
liability incurred by any of them as a result of:

 

(i)the taking, holding, protection or enforcement of the Transaction Security,

 

(ii)the exercise of any of the rights, powers, discretions and remedies vested
in the Security Agent, the U.S. Collateral Agent and each Receiver and Delegate
by the Finance Documents or by law; or

 

(iii)any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

 

(b)The Security Agent and the U.S. Collateral Agent may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 16.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all monies
payable to it.

 

17.Mitigation by the Lenders

 

17.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 14 (Tax Gross Up and
Indemnities) or Clause 15 (Increased Costs) or paragraphs 3 and 4 (as
applicable) of Schedule 7 (Mandatory Cost Formula) including (but not limited
to) transferring its rights and obligations under the Finance Documents to
another Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

17.2Limitation of liability

 

(a)The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 17.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

18.Costs and Expenses

 

18.1Transaction expenses

 

The Borrower shall promptly upon demand pay to each Administrative Party the
amount of all out-of-pocket costs and expenses (including legal fees) reasonably
incurred by any of them (and, in the case of the Security Agent or the U.S.
Collateral Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution and perfection of:

 

76
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(a)this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

Any such claims for costs and expenses incurred by a Finance Party pursuant to
this Clause 18.1 (Transaction expenses) shall be accompanied by reasonable
supporting documentation and evidence in respect thereof.

 

18.2Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 30.8 (Change of currency), the Borrower shall,
within three Business Days of demand, reimburse each of the COFACE Agent, the
Security Agent and the U.S. Collateral Agent for the amount of all out-of-pocket
costs and expenses (including legal fees) reasonably incurred by the COFACE
Agent, the Security Agent and the U.S. Collateral Agent (and, in the case of the
Security Agent or the U.S. Collateral Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

Any such claims for costs and expenses incurred by a Finance Party pursuant to
this Clause 18.2 (Amendment costs) shall be accompanied by reasonable supporting
documentation and evidence in respect thereof.

 

18.3Enforcement and preservation costs

 

The Borrower shall, within three Business Days of demand, pay to each
Administrative Party and each other Secured Party the amount of all
out-of-pocket costs and expenses (including legal fees) incurred by it in
connection with the enforcement of or the preservation of any rights under any
Finance Document and the Transaction Security and any proceedings instituted by
or against the Security Agent or the U.S. Collateral Agent as a consequence of
taking or holding the Transaction Security or enforcing these rights.

 

18.4Advisers

 

(a)Following consultation with (or at the request of) the Borrower and with the
prior approval of the Majority Lenders, the COFACE Agent may:

 

(i)to the extent it reasonably determines necessary, appoint additional advisers
to act on behalf of the Finance Parties in relation to the Facility (provided
that the Borrower has given its prior approval with respect to the amount of
fees payable to any such additional adviser); and

 

(ii)if any Adviser resigns or its appointment otherwise ceases or is terminated,
appoint a replacement Adviser if it reasonably determines that such replacement
is necessary (provided that any fees payable to such replacement Adviser shall
be substantially consistent with the fees paid to the resigning or terminated
Adviser).

 

(b)The Borrower must pay to the COFACE Agent the amount of all out-of-pocket
costs and expenses (including legal fees) reasonably incurred by the COFACE
Agent in connection with any appointment under this Clause.

 

77
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)If the Majority Lenders are unable to agree on the appointment of a
replacement Adviser within 10 days of notification to them by the COFACE Agent
of alternative advisers, the COFACE Agent may appoint any replacement Adviser as
it thinks fit.

 

(d)The Borrower must co-operate in good faith with each Adviser. If the Borrower
is required to supply any information to the COFACE Agent under this Agreement
and the COFACE Agent so requests, the Borrower must supply a copy of that
information to each Adviser.

 

(e)Subject to paragraph (a) above and Clause 18.5 (Limitation on reimbursement
of advisers’ fees), the Borrower must pay to the COFACE Agent the amount of all
fees, costs and expenses (including any value added tax) payable by the COFACE
Agent to any Adviser.

 

18.5Limitation on reimbursement of advisers’ fees

 

For the purposes of this Clause 18 (Costs and Expenses), the Borrower shall only
be required to reimburse the fees of one law firm in each relevant jurisdiction,
one tax adviser in each relevant jurisdiction, one technical adviser, one
commercial adviser and one insurance adviser for the Finance Parties (other than
the Security Agent, the U.S. Collateral Agent and the Account Bank which may
appoint their own legal counsel).

 

19.Guarantee and Indemnity

 

19.1Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)guarantees to each Finance Party punctual performance by each other Obligor
of all that Obligor's obligations under the Finance Documents;

 

(b)undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

(c)agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 19 if the amount
claimed had been recoverable on the basis of a guarantee.

 

19.2Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

19.3Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored or returned in bankruptcy,
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of each Guarantor under this Clause 19 will continue or be
reinstated as if the discharge, release or arrangement had not occurred.

 

78
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

19.4Waiver of defences

 

The obligations of each Guarantor under this Clause 19 will not be affected by,
and each Guarantor irrevocably waives any defence it may have by virtue of, an
act, omission, matter or thing which, but for this Clause 19, would reduce,
release or prejudice any of its obligations under this Clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)any time, forbearance, waiver or consent granted to, or composition with, any
Obligor or other person;

 

(b)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the NEXT Group;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(e)any amendment, novation, supplement, extension restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility or the
addition of any new facility under any Finance Document or other document or
security;

 

(f)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

(g)any insolvency or similar proceedings.

 

19.5Guarantor Intent

 

Without prejudice to the generality of Clause 19.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

19.6Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 19. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

79
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

19.7Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 19.

 

19.8Deferral of Guarantors' rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the COFACE Agent otherwise directs, no Guarantor will exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 19:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor's
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under Clause 19.1 (Guarantee and
indemnity);

 

(e)to exercise any right of set-off against any Obligor; and/or

 

(f)to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the COFACE Agent or as the COFACE Agent may direct for
application in accordance with Clause 30 (Payment Mechanics).

 

80
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

19.9Release of Guarantors' right of contribution

 

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(a)that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

(b)each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

19.10Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19.11Guarantee Limitations

 

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006 or any equivalent and
applicable provisions under the laws of the jurisdiction of incorporation or
organization of the relevant Guarantor and, with respect to any Additional
Guarantor, is subject to any limitations set out in the Accession Deed
applicable to such Additional Guarantor.

 

19.12U.S. Guarantors

 

(a)In this Subclause:

 

(i)fraudulent transfer law means any applicable United States bankruptcy and
State fraudulent transfer and conveyance statute and any related case law;

 

(ii)U.S. Guarantor means any Guarantor that is a U.S. Debtor; and

 

(iii)terms used in this Subclause are to be construed in accordance with
Bankruptcy Law and fraudulent transfer laws.

 

(b)Each U.S. Guarantor, and by its acceptance of this guarantee, the COFACE
Agent and each other Finance Party, hereby confirms that it is the intention of
all such parties that this guarantee and the obligations of each U.S. Guarantor
hereunder do not constitute a fraudulent transfer or conveyance for purposes of
U.S. Bankruptcy Law and any fraudulent transfer laws to the extent applicable to
this guarantee and the obligations of the U.S. Guarantors hereunder. To
effectuate the foregoing intention, the COFACE Agent and the other Finance
Parties and each U.S. Guarantor hereby irrevocably agree that the obligations of
each U.S. Guarantor under this guarantee at any time shall be limited to the
maximum amount that will result in the obligations of such Guarantor under this
guarantee not constituting a fraudulent transfer or conveyance.

 

81
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)Each U.S. Guarantor acknowledges that:

 

(i)it will receive valuable direct or indirect benefits as a result of the
transactions financed by the Finance Documents;

 

(ii)those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any fraudulent transfer law; and

 

(iii)each Finance Party has acted in good faith in connection with the guarantee
given by that U.S. Guarantor and the transactions contemplated by the Finance
Documents.

 

20.Representations

 

20.1General

 

Except in the case of Clause 20.14 (Original Financial Statements) where such
representation and warranty is made solely by the Parent, each Obligor makes the
representations and warranties set out in this Clause 20 to each Finance Party
for itself (and, in the case of Clause 20.2 (Status), Clause 20.4 (Non-conflict
with other obligations), Clause 20.16 (No breach of laws), Clause 20.28(a) and
(b) (Compliance with United States laws) for itself and, to the extent that the
Excluded Company is at such time a Subsidiary, on behalf of the Excluded
Company, and in the case of Clause 20.19 (Security and Financial Indebtedness)
and paragraph (b) of Clause 20.6 (Validity and admissibility in evidence), for
itself and on behalf of any member of the NEXT Group which is its Subsidiary).

 

20.2Status

 

(a)It is a limited liability company or corporation, duly organized or
incorporated and validly existing under the law of its jurisdiction of
organization or incorporation.

 

(b)It has the power to own its assets and carry on its business as it is being
conducted in all material respects.

 

20.3Binding obligations

 

Subject to the Legal Reservations:

 

(a)the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

 

(b)without limiting the generality of paragraph (a) above, each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid and effective.

 

20.4Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

82
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default or termination event (however described) under any such
agreement or instrument where such circumstance has or is reasonably likely to
have a Material Adverse Effect.

 

20.5Power and authority

 

(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of Transaction Security or giving of guarantees or indemnities contemplated by
the Transaction Documents to which it is a party.

 

20.6Validity and admissibility in evidence

 

(a)All Authorisations required:

 

(i)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

(ii)to make the Finance Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect except for any
Authorisation not required by applicable law to be obtained as of the date of
this Agreement or (other than in respect of a Finance Document or a Material
Communications Licence falling within subparagraphs (i) or (ii) of the
definition thereof) where the failure to obtain or effect would not reasonably
be expected to have a Material Adverse Effect.

 

(b)All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the NEXT Group have been obtained or effected
and are in full force and effect if failure to obtain or effect those
Authorisations has or is reasonably likely to have a Material Adverse Effect.

 

20.7Communication Licences

 

(a)Except as otherwise indicated therein, Schedule 18 (Communications Licences)
accurately and completely lists, as of the date of this Agreement, for each
member of the NEXT Group, all Material Communications Licences (and the
expiration dates thereof) granted or assigned to any member of the NEXT Group.

 

(b)The Material Communications Licences set out in Schedule 18 (Communications
Licences) include all material authorisations, licences and permits issued by
the FCC or any other Governmental Authority that are required or necessary for
the operation and the conduct of the business of the NEXT Group, as now
conducted. Each Material Communications Licence is expected to be renewed and no
Obligor has knowledge of any reason why such Material Communications Licence
would not be renewed. To the knowledge of such Obligor, each relevant member of
the NEXT Group has filed (or has obtained an extension of time to file) or will
timely file all material applications with the FCC necessary for the business of
the NEXT Group and it is not aware of any reason why such applications should
not be granted.

 

83
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)Except as otherwise indicated therein, each Material Communications Licence
set out in Schedule 18 (Communications Licences) is issued in the name of the
member of the NEXT Group indicated on such schedule.

 

(d)Each Material Communications Licence is in full force and effect.

 

(e)Except for restrictions or conditions that appear on the face of the Material
Communications Licences, and except for restrictions or conditions that pertain
to the FCC Licenses under generally applicable rules of the FCC or any other
Governmental Authority, including those pertaining to satellite and common
carrier radio licenses, no Obligor has knowledge of any restrictions or
conditions on the Material Communications Licenses that would limit in any
material respect the operation and the conduct of the business of the NEXT
Group, as now conducted.

 

(f)To the knowledge of such Obligor, each licenced communications facility of
the NEXT Group has been and is being operated in all material respects in
accordance with the terms and conditions of the Communications Licence
applicable to it and law applicable generally to telecommunications activities
of the type, nature, class or location of the activities in question, including
but not limited to the Communications Act and the rules and regulations issues
thereunder.

 

(g)No proceedings are pending or, to the knowledge of such Obligor, are
threatened before the FCC or any other Governmental Authority in respect of any
Material Communications Licence which could reasonably be expected to have a
Material Adverse Effect.

 

20.8UK establishment

 

It has not registered a UK establishment or place of business with the Registrar
of Companies under the Overseas Companies Regulations 2009 or Part 23 of the
Companies Act 1985.

 

20.9Governing law and enforcement

 

(a)Subject to the Legal Reservations, the choice of governing law of the Finance
Documents will be recognised and enforced in its Relevant Jurisdictions.

 

(b)Subject to the Legal Reservations, any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.

 

20.10Insolvency

 

(a)Each of the Parent, Iridium Holdings LLC and the Borrower is Solvent, and no
other Obligor has knowledge that it is not Solvent.

 

(b)No:

 

(i)corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 24.7 (Insolvency proceedings); or

 

(ii)creditors' process described in Clause 24.8 (Creditors' process),

 

has been taken or, to the knowledge of any Obligor, threatened; and none of the
circumstances described in Clause 24.6 (Insolvency) applies to any Obligor.

 

84
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

20.11No filing or stamp taxes

 

Under the laws of its Relevant Jurisdiction, it is not necessary that any stamp,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents.

 

20.12No default

 

(a)No Event of Default and, on the date of this Agreement and the Initial CP
Satisfaction Date, no Default is continuing or is reasonably likely to result
from the making of any Utilisation or the entry into, the performance of, or any
transaction contemplated by, any Transaction Document.

 

(b)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries') assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

 

20.13No misleading information

 

Save as disclosed in writing to the COFACE Agent and the Original Lenders prior
to the date of this Agreement:

 

(a)any factual information contained in any Budget or Business Plan was, when
taken as a whole, true and accurate in all material respects as at the date of
the relevant report or document containing the information or (as the case may
be) as at the date the information is expressed to be given;

 

(b)the Base Case was and each Budget and Business Plan has been prepared on the
basis of then-recent or, in the case of the Budget and Business Plan, recent
historical information and good faith estimates and assumptions believed to be
reasonable in light of the circumstances at the time made and, except in the
case of the Base Case and the Business Plan, have been approved by the board of
directors of the Parent (it being understood by the Finance Parties that any
such statements, estimates, financial information or projections as they relate
to future events are not to be viewed as fact and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
NEXT Group, and that actual results during the period or periods covered by such
financial information or projections may differ from the projected results set
forth therein by a material amount and that no representation or warranty is
made that any such statements, estimates or projections will actually be
realized);

 

(c)other than the information described in paragraph (b) above, all material
written information provided to a Finance Party by or on behalf of the Parent or
the Borrower in connection with the transactions contemplated by the Finance
Documents on or before the date of this Agreement and not superseded before that
date (including the NEXT Group Structure Chart) is, when taken as a whole,
accurate and not misleading in any material respect (it being understood by the
Finance Parties that any such statements, estimates, financial information or
projections as they relate to future events contained in any such information
are not to be viewed as fact and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the NEXT Group, and that
actual results during the period or periods covered by such financial
information or projections may differ from the projected results set forth
therein by a material amount and that no representation and warranty is made
that any such statements, estimates or projections will actually be realized);
and

 

85
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)all other written information provided by or on behalf of any Obligor to a
Finance Party or to an Adviser pursuant to this Agreement was, when taken as a
whole, true, complete and accurate in all material respects as at the date it
was provided and is not misleading in any material respect (it being understood
by the Finance Parties that any such statements, estimates, financial
information or projections as they relate to future events are not to be viewed
as fact and are subject to significant uncertainties and contingencies, many of
which are beyond the control of the NEXT Group, and that actual results during
the period or periods covered by such financial information or projections may
differ from the projected results set forth therein by a material amount and
that no representation or warranty is made that any such statements, estimates
or projections will actually be realized).

 

20.14Original Financial Statements

 

Solely in respect of the Parent:

 

(a)its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
COFACE Agent in writing to the contrary;

 

(b)its unaudited Original Financial Statements fairly represent in all material
respects its financial condition and results of operations for the relevant
financial quarter unless expressly disclosed to the COFACE Agent in writing to
the contrary prior to the date of this Agreement;

 

(c)its audited Original Financial Statements give a true and fair view and
represent in all material respects its financial condition and results of
operations during the relevant financial year unless expressly disclosed to the
COFACE Agent in writing to the contrary prior to the date of this Agreement;

 

(d)its most recent financial statements delivered pursuant to Clause 21.1
(Financial statements):

 

(i)have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and

 

(ii)give a true and fair view of (if audited) or fairly present (if unaudited)
in all material respects its consolidated financial condition as at the end of,
and consolidated results of operations for, the period to which they relate; and

 

(e)since the date of the most recent financial statements delivered pursuant to
Clause 21.1 (Financial statements) there has been no change in the business,
assets or financial condition of the NEXT Group which has or is reasonably
likely to have a Material Adverse Effect.

 

20.15No proceedings pending or threatened

 

No litigation, claim (including any Environmental Claim), arbitration or
administrative proceedings or investigations of, or before, any court, arbitral
body or agency which, if adversely determined, are reasonably likely to have a
Material Adverse Effect have (to the best of its knowledge and belief) been
started or threatened against it.

 

86
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

20.16No breach of laws

 

(a)As of the date of this Agreement, it is in compliance (to the extent now
required) in all material respects with any applicable laws or regulations
binding on it.

 

(b)It is in compliance with, and will not use the proceeds of the Loans or
otherwise make available such proceeds, directly or indirectly, to any person in
violation of, (i) the Trading with the Enemy Act, as amended, (ii) any foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any ruling issued thereunder or any
enabling legislation or executive order relating thereto, (iii) the anti-money
laundering provisions of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001), (iv) the Iran Sanctions Act of 1996 as amended by the Comprehensive
Iran Sanctions, Accountability and Divestment Act of 2010, (50 USC 1701 note)
and (v) the Money Laundering Control Act of 1986, 18 USC sect. 1956.

 

(c)It (i) is not a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order No. 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of such Section 2, and (iii) is not a person on
the list of Specially Designated Nationals and Blocked Persons or controlled by
a person on such list or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or related executive order.

 

20.17Environmental laws

 

It is in compliance with Clause 23.3 (Environmental compliance) and to the best
of its knowledge and belief no circumstances have occurred which would prevent
such compliance in a manner or to an extent which has or is reasonably likely to
have a Material Adverse Effect.

 

20.18Taxation

 

(a)It is not materially overdue in the filing of any Tax returns and it is not
overdue in the payment of any amount in respect of Tax of $5,000,000 (or its
equivalent in any other currency) or more, except those Taxes which are the
subject of a Good Faith Contest.

 

(b)No claims or investigations (other than routine audits) are being, or are
reasonably likely to be, made or conducted against it with respect to Taxes that
would be reasonably likely to have a Material Adverse Effect.

 

20.19Security and Financial Indebtedness

 

(a)No Security or Quasi-Security exists over all or any of the present or (to
its knowledge) future assets of any member of the NEXT Group other than as
permitted by this Agreement.

 

(b)No member of the NEXT Group has any Financial Indebtedness outstanding other
than as permitted by this Agreement.

 

20.20Ranking

 

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security (except for any
Permitted Security).

 

87
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

20.21Good title to assets

 

It has a good, valid and marketable title to, or valid leases or licences to
use, the assets necessary to carry on its business as presently conducted in all
material respects and to implement the NEXT System in accordance with the
Transaction Documents in all material respects.

 

20.22Immunity

 

(a)The entry into by it of each Transaction Document constitutes, and the
exercise by it of its rights and performance by it of its obligations under each
Transaction Document will constitute, private and commercial acts performed for
private and commercial purposes.

 

(b)It will not be entitled to claim immunity from suit, execution, attachment or
other legal process in any proceedings taken in its jurisdiction of organization
or incorporation in relation to any Transaction Document.

 

20.23Legal and beneficial ownership

 

It is the sole legal and beneficial owner of the respective assets over which it
purports to grant the Transaction Security.

 

20.24Shares and Material Companies

 

(a)The shares of the Obligors (other than the Parent) which are subject to the
Transaction Security are fully paid and not subject to any option to purchase or
similar rights. Except for any restrictions relating to (i) notifications,
consents or waivers given or received as of the Signing Date, or (ii) compliance
with applicable law, the constitutional documents of the Obligors (other than
the Parent) whose shares are subject to the Transaction Security do not and
could not restrict or inhibit any transfer of those shares on creation or
enforcement of the Transaction Security. There are no agreements in force which
provide for the issue or allotment of, or grant any person the right to call for
the issue or allotment of, any share or loan capital of any Obligor (other than
the Parent), including any option or right of pre-emption or conversion.

 

(b)To the Parent's knowledge, as at the date of this Agreement, each shareholder
holding more than five per cent. of the issued shares of the Parent and their
respective shareholdings are as set out in Schedule 25 (Shares and Material
Companies), and no "person" or "group" (within the meaning of Rule 13(d) of the
Securities Exchange Act of 1934 and the related rules of the U.S. Securities and
Exchange Commission) has the right to direct or cause the direction of the
management and policies of the Parent, whether through ownership of voting
securities, by contract or otherwise.

 

(c)As at the date of this Agreement, Schedule 25 (Shares and Material Companies)
lists all Material Companies.

 

20.25Intellectual Property

 

It:

 

(a)is the legal and beneficial owner of or has licensed to it all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted
except where it would not reasonably be likely to have a Material Adverse
Effect;

 

88
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)does not, in carrying on its businesses, infringe any Intellectual Property
of any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and

 

(c)has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it except where
the failure to do so would not reasonably be likely to have a Material Adverse
Effect.

 

20.26NEXT System Documents

 

(a)The NEXT System Documents contain all the terms of the material contractual
arrangements relevant to the construction and launch of the NEXT Constellation.

 

(b)As at the date of this Agreement:

 

(i)each copy of a NEXT System Document delivered to the COFACE Agent pursuant to
Clause 4 (Conditions of Utilisation) is true and complete in all material
respects;

 

(ii)there is no other agreement in connection with, or arrangements which amend,
supplement or affect any Material NEXT System Document; and

 

(iii)there is no dispute in connection with any Material NEXT System Document:

 

(A)in respect of which any contractual dispute resolution provision has been
enlivened or invoked; or

 

(B)which is otherwise material,

 

and no dispute with any NEXT System Document that could reasonably be expected
to have a Material Adverse Effect.

 

(c)Each NEXT System Document is in full force and effect and is enforceable in
accordance with its terms except (i) for any NEXT System Document which has
expired or terminated in accordance with its terms as permitted under the
Finance Documents or which is not required to be in effect at the relevant time,
or (ii) for any NEXT System Document (other than a Material NEXT System
Document) where the failure to be in full force and effect would not reasonably
be likely to have a Material Adverse Effect.

 

(d)No Obligor is in breach of any NEXT System Document in any material respect.

 

20.27Block One health

 

As of the date of this Agreement and on the First Utilisation Date:

 

(a)the Average Call Establishment Rate is no less than [***] per cent.; and

 

(b)no Obligor is aware of any information that would serve to support the
accelerated [***] of the [***] at a rate or to an extent greater than any rate
of [***] described in the [***].

 

20.28Compliance with United States laws

 

(a)It is not an "investment company" as defined in, or subject to regulation
under, the United States Investment Company Act of 1940 (as amended).

 

89
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)It is not engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” (within the meaning of Regulation
U issued by the Federal Reserve Board) and no part of the proceeds of any Loan
will be used, directly or indirectly, and whether immediately, incidentally or
ultimately, to buy or carry, or to extend credit to others to buy or carry, any
such “margin stock”. No part of the proceeds of any Loan will be used, whether
directly or indirectly and whether immediately, incidentally or ultimately, for
any purpose which entails a violation of or which is inconsistent with
Regulations U or X promulgated by the Board of Governors of the Federal Reserve
System (12 C.F.R. Sections 221 and 224, respectively).

 

(c)There are no Plans and neither the Obligors nor their ERISA Affiliates have
any liability, contingent or otherwise, with respect to any Plans.

 

20.29Times when representations made

 

(a)All the representations and warranties in this Clause 20 are made by each
Original Obligor on the date of this Agreement.

 

(b)Unless a representation and warranty is expressed to be given at a specific
date, all the representations and warranties in this Clause 20 are deemed to be
made by each Obligor on the Initial CP Satisfaction Date and (except for the
representations and warranties in Clauses 20.10(a) (Insolvency), 20.18
(Taxation) and 20.24 (Shares and Material Companies)) the date of each
Utilisation Request and on each Utilisation Date and, in the case of the
Repeating Representations only, on the first day of each Interest Period (except
that (i) those contained in Clause 20.13 (No misleading information) are only to
be made with respect to any subsequent and new information delivered since the
last period where the applicable representation and warranty is made or deemed
to be made and (ii) those contained in paragraphs (a) to (c) of Clause 20.14
(Original Financial Statements) will cease to be so made once subsequent
financial statements have been delivered under this Agreement). To the extent
that any schedule referred to in this Clause 20 shall need to be updated in
order to permit any such representation and warranty to be true and correct when
made or deemed made, the Borrower shall provide the COFACE Agent with such
updated schedule in writing prior to the date such representation is made or
deemed made which, upon written approval of the COFACE Agent, shall be deemed
incorporated in the relevant representation and warranty.

 

(c)All the representations and warranties in this Clause 20 except Clauses 20.13
(No misleading information), Clause 20.26 (NEXT System Documents), Clause 20.27
(Block One health) and Clause 20.14 (Original Financial Statements) are deemed
to be made by each Additional Guarantor on the day on which it becomes (or it is
proposed that it becomes) an Additional Guarantor.

 

(d)Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made, except
those representations and warranties that specifically refer to an earlier date.

 

21.Information Undertakings

 

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1Financial statements

 

The Borrower shall supply to the COFACE Agent in sufficient copies for all the
Lenders:

 

90
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(a)as soon as they are available, but in any event within 120 days after the end
of each of the Parent's Financial Years, the Parent's audited consolidated
financial statements for that Financial Year, certified by the Auditors of the
consolidated financial statements in substantially the form set out in Schedule
13 (Form of Auditors' Report);

 

(b)as soon as they are available, but in any event within 45 days after the end
of each Financial Quarter of each of the Parent's Financial Years:

 

(i)the Parent's consolidated financial statements for that Financial Quarter;
and

 

(ii)all management discussion and analysis, earnings releases and related
documents which accompany such financial statements.

 

21.2Provision and contents of Compliance Certificate

 

(a)The Borrower shall supply a Compliance Certificate to the COFACE Agent with:

 

(i)each set of the Parent's audited consolidated Annual Financial Statements;
and

 

(ii)each set of the Parent's consolidated Quarterly Financial Statements
required to be delivered in respect of a Financial Quarter ending on or around a
30 June Calculation Date.

 

(b)The Compliance Certificate shall, amongst other things, set out (in
reasonable detail) computations as to compliance with Clause 22 (Financial
Covenants), including the amount of any Ancillary Cashflows, Cumulative
Cashflows and the Available Cure Amount in respect of the relevant Calculation
Period.

 

(c)Each Compliance Certificate shall be signed by an authorized officer of the
Parent.

 

21.3Requirements as to financial statements

 

(a)The Borrower shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements is in the form filed with the U.S. Securities and
Exchange Commission. In addition the Parent shall procure that:

 

(i)each set of Annual Financial Statements shall be audited by the Auditors; and

 

(ii)each set of Quarterly Financial Statements shall be reviewed by the
Auditors.

 

(b)Each set of financial statements delivered pursuant to Clause 21.1 (Financial
statements):

 

(i)shall be certified by an authorized officer of the Parent as giving a true
and fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations for the applicable period then ended and, in the case of the Annual
Financial Statements, shall be accompanied by (x) any letter addressed to the
management of the Parent by the Auditors and accompanying those Annual Financial
Statements, and (y) a report addressed to the Parent (and which may be relied
upon by the COFACE Agent and the Lenders) by the Auditors, in substantially the
form set out in Schedule 13 (Form of Auditors' Report); and

 

(ii)shall be prepared using the Accounting Principles unless, in relation to any
set of financial statements, the Borrower notifies the COFACE Agent that there
has been a change in the Accounting Principles and the Borrower and/or the
Auditors deliver to the COFACE Agent:

 

91
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(A)a description of any change necessary for those financial statements to
reflect the Accounting Principles upon which the Original Financial Statements
were prepared; and

 

(B)sufficient information, in form and substance as may be reasonably required
by the COFACE Agent, to enable the Lenders to determine whether Clause 22
(Financial Covenants) has been complied with, to make an accurate comparison
between the financial position indicated in those financial statements and the
Original Financial Statements.

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

21.4Budget and Business Plan

 

(a)The Borrower shall supply to the COFACE Agent in sufficient copies for all
the Lenders:

 

(i)as soon as available but in any event within 90 days after the start of each
of its Financial Years starting in 2011, an annual Budget for that financial
year; and

 

(ii)as soon as available but in any event by no later than November 30, 2012 and
each November 30th thereafter prior to the start of each of its Financial Year,
an updated Business Plan for the period from the start of that Financial Year to
the Final Maturity Date.

 

(b)The Borrower shall ensure that each Budget:

 

(i)includes a projected consolidated profit and loss, balance sheet and cashflow
statement, each of which (including the Budget) shall be substantially in the
form set out in Schedule 4 (Form of Budget) for the NEXT Group and projected
financial covenant calculations;

 

(ii)is prepared assuming accounting principles and practices and assumptions
which are disclosed in reasonable detail in the relevant public filings of the
Parent with the U.S. Securities and Exchange Commission and, if the Borrower
implements a change in the Accounting Principles that affects the manner in
which the Budget is calculated, the Borrower shall deliver to the COFACE Agent a
description of such change and sufficient information to enable the Lenders to
make a fair comparison to the Base Case and the financial statements most
recently delivered; and

 

(iii)has been approved by the board of directors of the Parent.

 

(c)If the Borrower updates or changes the Budget, it shall within not more than
10 Business Days of the update or change being made deliver to the COFACE Agent,
in sufficient copies for each of the Lenders, such updated or changed Budget
together with a written summary of the main changes in that Budget.

 

21.5Year-end

 

The Parent shall not, without prior written notice to the COFACE Agent, change
its Accounting Reference Date.

 

92
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

   

21.6NEXT System Documents

 

(a)The Borrower must supply to the COFACE Agent:

 

(i)a report confirming that the Borrower has reviewed the Technical Adviser’s
Quarterly Report and that, subject to any discrepancies and exceptions
specifically detailed in the Borrower's report, the Borrower agrees in all
material respects with the Technical Adviser's Quarterly Report and the
Technical Adviser's Quarterly Report does not include any information that
renders it untrue or misleading in any material respect and the Borrower is not
aware of any material fact or circumstance relevant to the interests of the
Lenders which was not addressed in the Technical Adviser's Quarterly Report; and

 

(ii)semi-annual reports on the status of all Secondary Payload Contracts
(including details as to whether such Secondary Payload Contracts are projected,
under negotiation, committed or signed) and the projected revenues thereunder (a
Secondary Payload Status Report).

 

This information must be supplied by the Borrower as soon as it is available and
in any event in the case of paragraph (a)(i) above, within thirty (30) days
after the Borrower's receipt of the Technical Adviser’s Quarterly Report and in
the case of paragraph (a)(ii) above, within thirty (30) days after the end of
each Financial Year and the end of each Financial Quarter ending on 30 June. The
form of the Secondary Payload Status Report shall be in substantially the form
set out in Schedule 26 (Form of Secondary Payload Status Report).

 

(b)If as of 31 December 2013 (based on the Secondary Payload Status Report most
recently delivered or otherwise) the total amount of committed Secondary Payload
Cashflows payable to the Obligors pursuant to binding Secondary Payload
Contracts is less than $[***], the Borrower shall promptly enter into good faith
discussions with the COFACE Agent and the Lenders for a period of up to six
months in order to discuss the steps being taken by the Borrower in respect of
any consequential funding gap in order to achieve NEXT System Completion on or
prior to the NEXT System Completion Long-Stop Date.

 

(c)The Borrower must promptly notify the COFACE Agent of:

 

(i)any material claim it may have under any indemnity or provision for
liquidated damages under any Material NEXT System Document;

 

(ii)any change of work which the Borrower wishes to request or agree to or which
is mandatory under any Material NEXT System Document and which is reasonably
likely to:

 

(A)increase:

 

I.with respect to the Satellite Supply Contract, the Contract Amount by more
than $10,000,000; or

 

II.with respect to the Launch Services Contract, the total amount payable by the
Borrower thereunder by more than five per cent.,

 

(or in each case its equivalent in any other currencies); or

 

(B)result in NEXT System Completion not occurring on or prior to the Scheduled
Completion Date or delay the completion of any Milestone by 3 months or more; or

 

93
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(C)be material to the design or implementation of the NEXT System or have an
adverse effect on the interest of the Lenders in any material respect;

 

(iii)any reduction in the Contract Amount;

 

(iv)any delay excuse, any material change (actual or proposed) in the work
programme under any Material NEXT System Document and any other event which is
reasonably likely to delay NEXT System Completion beyond the Scheduled
Completion Date; and

 

(v)the occurrence of In-Orbit Acceptance of each Satellite.

 

(d)The Borrower must supply to the COFACE Agent:

 

(i)promptly upon becoming aware of them, details of any material amendment or
waiver (and any proposal for such amendment or waiver) of, and any termination
events, force majeure events, notices of termination, or change or stop work
orders under, any Material NEXT System Document or the Government Revenue
Contract, and any termination events, force majeure events or notices of
termination under, any other NEXT System Document which could reasonably be
expected to have a Material Adverse Effect;

 

(ii)copies of notices of any material breach of, or any dispute under any
Material NEXT System Document:

 

(A)in respect of which any contractual dispute resolution provision has been
enlivened or invoked; or

 

(B)which is otherwise material.

 

(e)Notwithstanding the foregoing or any other provision herein to the contrary,
the Borrower shall not be required to provide and disclose any information,
reports, notices, documents and communications that would violate any applicable
law or order or any nondisclosure or confidentiality agreement to which the
Borrower or any member of the NEXT Group is a party.

 

21.7Notices Concerning Communications Licences

 

The Borrower must supply to the COFACE Agent promptly (but in no event later
than ten (10) Business Days after any responsible officer of the Borrower
obtains knowledge thereof) written notice of:

 

(a)the replacement, extension, or renewal of any Material Communications
Licence, and the issue of any Material Communications Licence not listed in
Schedule 18 (Communications Licences);

 

(b)any material citation, notice of violation or order to show cause issued by
the FCC or any Governmental Authority with respect to any Material
Communications Licence;

 

(c)if applicable, a copy of any notice or application by the Borrower requesting
authority to or notifying the FCC of its intent to cease telecommunications
operations for any period in excess of ten (10) days; or

 

(d)notice of any other action, proceeding or other dispute, which, if adversely
determined, could reasonably be expected to result in the loss or revocation of
any Material Communications Licence; and

  

94
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(e)any lapse, loss, modification, suspension, termination or relinquishment of
any Material Communications Licence, or any failure of the FCC or other
Governmental Authority to renew or extend any such Material Communications
Licence to the extent such failure could reasonably be expected to have a
Material Adverse Effect.

 

21.8Information: miscellaneous

 

The Borrower shall supply to the COFACE Agent (in sufficient copies for all the
Lenders, if the COFACE Agent so requests):

 

(a)copies of all documents filed by the Parent with the U.S. Securities and
Exchange Commission;

 

(b)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the NEXT Group, and which, if adversely
determined, are reasonably likely to have a Material Adverse Effect;

 

(c)promptly upon becoming aware of the relevant claim, the details of:

 

(i)any claim which is current, threatened or pending against any person in
respect of the NEXT System Documents (and, in the case of a NEXT System Document
other than a Material NEXT System Document, which are reasonably likely to have
a Material Adverse Effect if adversely determined);

 

(ii)any notice of any violation of any applicable law received by any member of
the NEXT Group thereof from any Governmental Authority including, without
limitation:

 

(A)any notice of violation of any Environmental Law and the details of any
Environmental Claim which are current, threatened or pending against any member
of the NEXT Group; and

 

(B)any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the NEXT
Group,

 

in each case where such violation or claim, if determined against that member of
the NEXT Group, could reasonably be expected to have a Material Adverse Effect;
and

 

(iii)any expropriation, disposal or insurance claim which may require a
prepayment under Clause 8.2 (Insurance, Capital Raising and Expropriation
Proceeds) or 8.3 (Launch Insurance Proceeds);

 

(d)promptly upon becoming aware of it, details of any risk that makes it
reasonably likely that the Borrower will require the use of a back-up launch
provider pursuant to Schedule 22 (Back-Up Launch Strategy);

 

(e)promptly, such information as the Security Agent or the U.S. Collateral Agent
may reasonably require about the Charged Property and compliance of the Obligors
with the terms of any Transaction Security Documents;

 

95
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(f)promptly on request, such further information regarding the financial
condition, assets and operations of the NEXT Group and/or any member of the NEXT
Group (including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement as any Finance Party through the COFACE Agent may reasonably
request); and

 

(g)promptly upon becoming aware of it, details of:

 

(i)any Reportable Event;

 

(ii)the termination of or withdrawal from, or any circumstances reasonably
likely to result in the termination of or withdrawal from any Plan; and

 

(iii)a claim or other communication alleging material non-compliance with any
law or regulation relating to any Plan which is reasonably likely to have a
Material Adverse Effect.

 

21.9Notification of default

 

(a)Each Obligor shall notify the COFACE Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

(b)Promptly upon a request by the COFACE Agent, the Borrower shall supply to the
COFACE Agent a certificate signed by an authorised officer on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

21.10"Know your customer" checks

 

(a)If:

 

(i)the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

(ii)any change in the status of an Obligor or the composition of the
shareholders of an Obligor (other than the Parent) after the date of this
Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the COFACE Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, each relevant Obligor shall promptly
upon the request of the COFACE Agent (for itself or on behalf of any Lender
(including any prospective new Lender)) supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the COFACE Agent
(for itself or on behalf of any Lender (including any prospective new Lender) in
order for the COFACE Agent, such Lender or, in the case of the event described
in paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents (to the extent that such
documentation and other evidence is within its possession or control or can be
obtained using reasonable endeavours).



 

96
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

(b)Each Lender shall promptly upon the request of the COFACE Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the COFACE Agent (for itself) in order for the COFACE Agent to
carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

22.Financial Covenants

 

22.1Financial condition

 

The Borrower shall ensure that:

 

(a)From the date of this Agreement until the Final Maturity Date:

 

(i)Cash Balance: the aggregate of the Available Cash standing to the credit of
the Revenue Accounts is at least equal to $25,000,000.

 

(ii)Debt to Equity Ratio: the Debt to Equity Ratio in respect of any Calculation
Period shall not exceed 0.7:1.

 

(iii)Capital Expenditure: the aggregate Capital Expenditure of the NEXT Group
(other than:

 

(A)Amounts funded by Excluded Insurance Proceeds in accordance with Clause 8.6
(Excluded proceeds); and

 

(B)Amounts payable (including by way of exercise of options) pursuant to the
Satellite Supply Contract (as amended from time to time to the extent permitted
pursuant to the terms of this Agreement) (such Capital Expenditure, Non-TAS
Capital Expenditure),

 

in respect of any Financial Year specified in column 1 below shall not exceed
the amount set out in column 2 below opposite that Financial Year (plus:

 

I.any Available Cure Amount; and

 

II.any Excluded Capital Raising Proceeds (other than in respect of the Non
Eligible Capital Raising) received after the end of that Financial Year and
prior to the due date for delivery of the Compliance Certificate in respect of
the relevant Calculation Date pursuant to Clause 21.2 (Provision and contents of
Compliance Certificate) (the Relevant Date) and not allocated for any other
purpose,

 

in each case, which the Borrower elects (in the relevant Compliance Certificate)
to allocate to Capital Expenditure for that Financial Year (provided that the
aggregate amount of any Available Cure Amount and Excluded Capital Raising
Proceeds allocated in all such elections prior to NEXT System Completion may not
exceed $200,000,000)).

 



Column 1 Column 2 Financial Year Ending Non-TAS Capital Expenditure ($M)    
12/31/2013 [***]

   

97
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Column 1 Column 2 Financial Year Ending Non-TAS Capital Expenditure ($M)    
12/31/2014 [***]     12/31/2015 [***]     12/31/2016 [***]     12/31/2017 [***]
    12/31/2018 [***]     12/31/2019 [***]     12/31/2020 [***]     12/31/2021
[***]     12/31/2022 [***]     12/31/2023 [***]     12/31/2024  [***]

 

For each Financial Year, the amount set forth in column 2 shall be increased by
any Maximum Headroom Amount for such Financial Year (without double counting
with respect to any Available Cure Amount corresponding to an underspend of
Capital Expenditure compared to the Base Case applied for a Calculation Date in
such Financial Year).

 

For purposes of this Section 22.1(a)(iii):

 

Base Carry Forward Amount means the aggregate of all Unused Amounts for all
prior years (or for all prior years since the Base Carry Forward Amount was last
reduced to zero, if applicable), reduced (but not below zero) by any Used Base
Carry Forward Amounts for all prior years (or for all prior years since the Base
Carry Forward Amount was last reduced to zero, if applicable).

 

Base Case Amount means the amount set forth in column 2 above for the applicable
Financial Year (prior to the addition of any Maximum Headroom Amount).

 

Headroom Amount means fifteen per cent. (15%) of the Base Case Amount for the
applicable Financial Year.

 

Headroom Carry Forward Amount means the Headroom Amount for the immediately
preceding Financial Year, reduced (but not below zero) by the Used Headroom
Amount for the immediately preceding Financial Year.

  

98
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Maximum Headroom Amount means, with respect to any Financial Year, the Total
Carry Forward Amount plus the Headroom Amount for the applicable Financial Year.

 

Total Carry Forward Amount means, with respect to any Financial Year, the Base
Carry Forward Amount plus the Headroom Carry Forward Amount.

 

Unused Amount means, with respect to any Financial Year, any excess of the Base
Case Amount over Non-TAS Capital Expenditure.

 

Used Base Carry Forward Amount means, with respect to any Financial Year, any
excess of Non-TAS Capital Expenditure over the Base Case Amount.

 

Used Headroom Amount means, with respect to any Financial Year, any excess of
(a) Non-TAS Capital Expenditure over (b) the sum of the Base Case Amount plus
the Total Carry Forward Amount.

 

This Clause 22.1(a)(iii) (Capital Expenditure) shall not apply in respect of any
Financial Year following NEXT System Completion where (x) Leverage is less than
2.5:1 and (y) the DSCR is greater than 2:1.

 

(b)From the date of this Agreement until the later of (x) the date of In-Orbit
Acceptance of at least 66 Satellites (as confirmed by the Technical Adviser);
and (y) the First Repayment Date (the Cut-Off Date):

 

(i)Consolidated Operational EBITDA: Consolidated Operational EBITDA in respect
of any Calculation Period specified in column 1 below (plus:

 

(A)any Available Cure Amount; and

 

(B)any Excluded Capital Raising Proceeds (other than in respect of the Non
Eligible Capital Raising) received after the end of that Calculation Period and
prior to the Relevant Date and not allocated for any other purpose,

 

in each case, which the Borrower elects (in the relevant Compliance Certificate)
to allocate to Consolidated Operational EBITDA for that Calculation Period
(provided that no such election may be made (A) in respect of any two
consecutive Calculation Dates, or (B) more than twice prior to the Cut-Off Date,
or (C) more than twice during the Repayment Period)),

 

is at least equal to the amount set out in column 2 below opposite that
Calculation Date.

 



Column 1 Column 2 Calculation Period expiring Consolidated Operational EBITDA  
($M)     6/30/2013 [***]     12/31/2013 [***]     6/30/2014 [***]

   

99
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



Column 1 Column 2 Calculation Period expiring Consolidated Operational EBITDA  
($M)     12/31/2014 [***]     6/30/2015 [***]     12/31/2015 [***]     6/30/2016
[***]     12/31/2016 [***]     6/30/2017  [***]     12/31/2017 [***]

 

(ii)Secondary Payload Cashflows: the cumulative amount of Secondary Payload
Cashflows received by the Obligors on or prior to any Calculation Date specified
in column 1 below (plus:

 

(A)any Available Cure Amount corresponding to paragraph (a) of the definition of
Ancillary Cashflows only; and

 

(B)any Excluded Capital Raising Proceeds (other than in respect of the Non
Eligible Capital Raising) received after that Calculation Date and prior to the
Relevant Date and not allocated for any other purpose,

 

in each case, which the Borrower elects (in the relevant Compliance Certificate)
to allocate to Secondary Payload Cashflows for that Calculation Period),

 

is at least equal to the amount set out in column 2 below opposite that
Calculation Date.

 

Column 1 Column 2 Calculation Date Secondary Payload Cashflows ($M)    
6/30/2016 [***]     12/31/2016 [***]     6/30/2017  [***]     12/31/2017 [***]

 

(c)From the First Repayment Date to the Final Maturity Date:

 

(i)Debt Service Cover Ratio: the Debt Service Cover Ratio in respect of any
Calculation Period shall not be less than 1:1.50.

  

100
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)Leverage: Leverage in respect of any Calculation Period specified in column
1 below shall not exceed the ratio set out in column 2 below opposite that
Calculation Period.

 

Column 1 Column 2 Calculation Period expiring Leverage     6/30/2018 4.73 x    
12/31/2018 3.89 x     6/30/2019 3.59 x     12/31/2019 3.29 x     6/30/2020 3.13
x     12/31/2020 2.97 x     6/30/2021 2.92 x     12/31/2021 2.87 x     6/30/2022
2.74 x     12/31/2022 2.62 x     6/30/2023 2.51 x     12/31/2023 2.41 x    
6/30/2024 2.38 x     12/31/2024 2.36 x

 

22.2Financial testing

 

The financial covenants set out in Clause 22.1 (Financial condition) shall be
calculated in accordance with the Accounting Principles (to the extent
applicable) and tested by reference to each of the financial statements
delivered pursuant to paragraphs (a) and (b) of Clause 21.1 (Financial
statements) and/or each Compliance Certificate delivered pursuant to Clause 21.2
(Provision and contents of Compliance Certificate) (provided, however, the
financial covenant set out in Clause 22.1(a)(iii) (Capital Expenditure) shall
only be tested on a calendar year basis).

 

23.General Undertakings

 

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

  

101
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Authorisations and compliance with laws

 

23.1Authorisations

 

Each Obligor shall and, to the extent that the Excluded Company is a Subsidiary,
the Parent shall procure that the Excluded Company shall:

 

(a)maintain its existence (whether as a corporate entity, limited liability
company or otherwise); and

 

(b)promptly:

 

(i)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(ii)upon request, supply certified copies to the COFACE Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

(A)enable it to perform its obligations under the Finance Documents and the NEXT
System Documents;

 

(B)ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document or NEXT System Document; and

 

(C)carry on its business,

 

except in each case (other than in respect of a Finance Document) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

23.2Compliance with laws

 

Each Obligor shall and, to the extent that the Excluded Company is a Subsidiary,
the Parent shall procure that the Excluded Company shall comply in all respects
with all laws to which it may be subject, if failure so to comply has or is
reasonably likely to have a Material Adverse Effect.

 

23.3Environmental compliance

 

(a)Each Obligor shall and, to the extent that the Excluded Company is a
Subsidiary, the Parent shall procure that the Excluded Company shall:

 

(i)comply with all Environmental Law;

 

(ii)obtain, maintain and ensure compliance with all requisite Environmental
Permits;

 

(iii)implement procedures to monitor compliance with and to prevent liability
under any Environmental Law,

 

in each case, where failure to do so has or is reasonably likely to have a
Material Adverse Effect.

 

(b)Each Obligor shall ensure that it is, and has been, in compliance in all
material respects with the OECD Common Approaches to the extent required by
COFACE and the Lenders’ Environmental and Social Policies and Guidelines, in
each case to the extent applicable to the NEXT Group.

  

102
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

23.4Taxation

 

(a)Each Obligor shall pay and discharge all Taxes imposed upon it or its assets
within the time period allowed without incurring penalties unless and only to
the extent that such payment is in the subject of a Good Faith Contest.

 

(b)No Obligor may change its residence for Tax purposes if to do so would
materially and adversely affect the interests of the Lenders.

 

23.5COFACE Insurance Policy

 

(a)The Borrower shall promptly comply in all respects with all requests by any
Finance Party derived from requirements of COFACE imposed upon that Finance
Party or the Borrower under or by reason of the COFACE Insurance Policy or
required to ensure that the COFACE Insurance Policy remains in full force and
effect.

 

(b)The Borrower agrees that in the event that the COFACE Agent notifies the
Borrower that it has or intends to file a claim for payment under the COFACE
Insurance Policy, it shall:

 

(i)use its best efforts to assist in the filing of any claim for compensation,
indemnity or reimbursement; and

 

(ii)use its best efforts to co-operate in good faith with the COFACE Agent
and/or COFACE with respect to the verification of claim, eligibility or amount
by any such person (including but not limited to providing evidence,
documentation, information, certificates and other forms of proof reasonably
requested in connection therewith).

 

Restrictions on business focus

 

23.6Merger

 

No Obligor shall (and the Parent shall ensure that no other member of the NEXT
Group will) enter into any amalgamation, demerger, merger, consolidation or
corporate reconstruction other than a Permitted Transaction.

 

23.7Change of business

 

The Parent shall procure that no member of the NEXT Group engages in any
business other than Permitted Business.

 

23.8Acquisitions

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no other member of the NEXT Group will):

 

(i)acquire, or enter into any agreement to procure or acquire (including by way
of exercising any option), any new satellite or satellites (other than any
Satellites acquired under the Satellite Supply Contract or with Launch Insurance
Proceeds) where the aggregate consideration (including any actual or contingent
liability) payable by it in respect of such acquisitions and agreements exceeds
$[***];

 

(ii)acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them); or

 



103
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iii)incorporate a company.

 

(b)Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:

 

(i)a Permitted Acquisition/Investment; or

 

(ii)a Permitted Transaction.

 

23.9Joint Ventures and Excluded Company

 

No Obligor shall (and the Parent shall ensure that no member of the NEXT Group
will):

 

(a)enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in (i) any Joint Venture (other than a Permitted
Joint Venture) or (ii) the Excluded Company (other than any investment or
acquisition of shares, stocks, securities or other interest made by way of an
Aireon Equity Injection); or

 

(b)transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or the Excluded Company, or
maintain the solvency of or provide working capital to any Joint Venture or the
Excluded Company (or agree to do any of the foregoing), except in the ordinary
course of business in respect of a Permitted Joint Venture (other than the
Excluded Company) in an amount not exceeding $1,000,000 or its equivalent.

 

23.10Works

 

(a)The Borrower must use its reasonable efforts to ensure that:

 

(i)the NEXT System is completed in accordance with the NEXT System Documents;
and

 

(ii)NEXT System Completion occurs by, or as soon as practicable after, the
Scheduled Completion Date.

 

(b)The Borrower must not, without the prior consent of the COFACE Agent (acting
on the advice of the Technical Adviser) (such consent not to be unreasonably
withheld or delayed), agree to the In-Orbit Acceptance of the [***] or [***]
Satellite under the Satellite Supply Contract.

 

23.11Operation and maintenance

 

(a)The Borrower shall:

 

(i)diligently operate and maintain, or ensure the diligent operation and
maintenance of, Block One and the NEXT System in a safe, efficient and
business-like manner and materially in accordance with the Transaction
Documents;

 

(ii)ensure that each such Secondary Payload Contract substantially reflects the
Secondary Payload Heads of Terms (where applicable);

 

(iii)select a launch provider under the relevant Launch Services Contracts and
maintain the availability of back-up or alternative launch providers, in each
case, in accordance with Schedule 22 (Back-Up Launch Strategy);

  

104
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iv)purchase the initial loss reflight option pursuant to clause 16.1 of the
SpaceX Launch Contract no later than 6 months before the first scheduled launch
(or otherwise in accordance with the terms of the SpaceX Launch Contract to the
extent amended as permitted under the Finance Documents, but in any case no
later than 3 months before the first scheduled launch); and

 

(v)ensure that all Block One satellites and all Satellites are owned by the
Borrower or a Subsidiary that is an Obligor.

 

Restrictions on dealing with assets and Security

 

23.12Preservation of assets

 

Each Obligor shall maintain in good working order and condition (ordinary wear
and tear excepted) all of its assets necessary in the conduct of its business.

 

23.13Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

23.14Material NEXT System Documents

 

(a)Each Obligor shall not:

 

(i)without the prior written consent of the COFACE Agent, cause, permit, concur
in, exercise or agree to or give (as the case may be):

 

(A)any amendment or waiver of, or any consent or option under or in respect of,
any provision of the Satellite Supply Contract or any Launch Services Contract,
in each case, to the extent that such amendment, waiver, consent or option is
reasonably likely to:

 

I.increase:

 

a.with respect to the Satellite Supply Contract, the original Contract Amount by
more than $40,000,000; or

 

b.with respect to the Launch Services Contract, the total amount payable by the
Borrower thereunder by more than five per cent.,

 

(or in each case its equivalent in any other currencies); or

 

II.result in NEXT System Completion not occurring on or prior to the Scheduled
Completion Date or delay the completion of any Milestone by 3 months or more; or

 

III.be material to the design or implementation of the NEXT System or have an
adverse effect on the interest of the Lenders in any material respect;



 

105
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(B)any material amendment or waiver of, or any material consent under or in
respect of, any Material NEXT System Document (other than the Satellite Supply
Contract or any Launch Services Contract) or any Aireon System Documents, if
such amendment, waiver or consent could reasonably be expected to have a
Material Adverse Effect; or

 

(C)the termination or abandonment of a Material NEXT System Document or the
Aireon Investment Agreement (except any termination in accordance with its terms
as permitted under the Finance Documents or by reason of full performance of the
agreement or expiry of its term); and

 

(ii)assign or transfer any of its rights or obligations under any Material NEXT
System Document or the Aireon Investment Agreement.

 

(b)The Borrower must exercise its rights and comply with its obligations under
each Material NEXT System Document to which it is a party in a proper and timely
manner consistent with the Borrower's obligations under the Finance Documents,
except where failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(c)If the Technical Adviser's Quarterly Report discloses, in respect of any
Milestone:

 

(i)a delay of 6 months or more; or

 

(ii)a delay of 3 months or more which is reasonably likely to cause any of the
first three launches to be delayed by 6 months or more,

 

the Borrower shall promptly enter into discussions with the COFACE Agent and the
Lenders for a period of 60 days after receipt by the Borrower of a copy of such
Technical Adviser’s Quarterly Report in order to reach an agreement as to a
remedial plan in respect of such delay. If a remedial course of action is
agreed, the Borrower shall, as soon as reasonably practicable thereafter (but in
any case within 10 Business Days), provide to the COFACE Agent a copy of its
remedial plan (which shall substantially reflect the discussions between the
Borrower and the COFACE Agent and the Lenders and shall have been agreed to by
the Supplier and/or Launch Services Provider, as the case may be) to resolve the
delay. The Borrower shall diligently carry out and comply with any course of
action detailed in its remedial plan.

 

23.15Negative pledge

 

In this Clause, Quasi-Security means an arrangement or transaction described in
paragraph (b) below.

 

Except as permitted under paragraph (c) below:

 

(a)No Obligor shall (and the Parent shall ensure that no other member of the
NEXT Group will) create or permit to subsist any Security over any of its
assets.

 

(b)No Obligor shall (and the Parent shall ensure that no other member of the
NEXT Group will):

 

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor or any other member of
the NEXT Group;

  

106
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, which is:

 

(i)Permitted Security; or

 

(ii)a Permitted Transaction.

 

23.16Disposals

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the NEXT Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

 

(b)Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is:

 

(i)a Permitted Disposal; or

 

(ii)a Permitted Transaction.

 

23.17Arm's length basis

 

(a)Except as permitted by paragraph (b) below, no Obligor shall (and the Parent
shall ensure no member of the NEXT Group will) enter into any transaction with
any person except on arm's length terms and for full market value.

 

(b)The following transactions shall not be a breach of this Clause 23.17:

 

(i)transactions between members of the NEXT Group (and where, in the case of a
transaction involving an Obligor and a member of the NEXT Group which is not an
Obligor, the terms of such transaction are no less favourable to such Obligor
than arm's length terms);

 

(ii)fees, costs and expenses payable under the Transaction Documents in the
amounts set out in the Transaction Documents delivered to the COFACE Agent under
Clause 4.1 (Initial conditions precedent) or agreed by the COFACE Agent; and

 

(iii)any Permitted Transaction.

  

107
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Restrictions on movement of cash – cash out

 

23.18Funding from own resources

 

Unless otherwise approved by the Majority Lenders, except in relation to Down
Payments as specified in Clause 4.2(h) (Further conditions precedent), no member
of the NEXT Group may use its own resources to fund invoices under the Satellite
Supply Contract for which financing is available under the Facility:

 

(a)prior to 31 January 2016; and

 

(b)from 31 January 2016 until NEXT System Completion, unless:

 

(i)the first [***] Satellites have been successfully constructed and launched by
31 January 2016 and the Technical Adviser certifies to the Lenders that there
are no delays to achieving NEXT System Completion on or around the Scheduled
Completion Date other than delays permitted or approved pursuant to the terms of
this Agreement; and

 

(ii)the Borrower certifies to the Lenders (in form and substance reasonably
satisfactory to the COFACE Agent) that:

 

(A)it has sufficient resources available to it to achieve NEXT System Completion
by the NEXT System Completion Longstop Date (on the basis of an updated Business
Plan taking into account the current [***] as validated by the Technical
Adviser); and

 

(B)it is not aware (after due enquiry with the Technical Adviser, TAS and the
Launch Services Provider) of any present or anticipated future delays in the
implementation of the NEXT System (other than as permitted under the Satellite
Supply Contract and the Launch Services Contract).

 

23.19Loans or credit

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the NEXT Group will) be a creditor in
respect of any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to:

 

(i)a Permitted Loan; or

 

(ii)a Permitted Transaction.

 

23.20No Guarantees or indemnities

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the NEXT Group will) incur or allow to
remain outstanding any guarantee in respect of any obligation of any person.

 

(b)Paragraph (a) does not apply to a guarantee which is:

 

(i)a Permitted Guarantee; or

 



108
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)a Permitted Transaction.

 

23.21Dividends and share redemption

 

(a)Except as permitted under paragraph (b) below, the Parent shall not:

 

(i)declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital) or make payments of interest or principal in respect of any
Permitted PIK Debt;

 

(ii)repay or distribute any dividend or share premium reserve;

 

(iii)pay or allow any member of the NEXT Group to pay any management, advisory
or other fee to or to the order of any of the shareholders of the Parent; or

 

(iv)redeem, repurchase, defease, retire or repay any of its share capital or
resolve to do so (except any repurchase of restricted stock in accordance with
the Parent’s stock option plan).

 

(b)Paragraph (a) above does not apply to:

 

(i)a Permitted Distribution; or

 

(ii)a Permitted Transaction (other than one referred to in paragraph (e) of the
definition of that term).

 

Restrictions on movement of cash – cash in

 

23.22Financial Indebtedness

 

(a)Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the NEXT Group will) incur or allow to
remain outstanding any Financial Indebtedness.

 

(b)Paragraph (a) above does not apply to Financial Indebtedness which is:

 

(i)Permitted Financial Indebtedness; or

 

(ii)a Permitted Transaction.

 

23.23Share capital

 

No Obligor shall (and the Parent shall ensure no member of the NEXT Group will)
issue any shares except pursuant to a Permitted Share Issue or a Permitted
Transaction.

 

Miscellaneous

 

23.24Insurance

 

Each Obligor shall comply with Schedule 21 (Insurance).

 

23.25Inspection

 

(a)In this Subclause:

  

109
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)Attendee means the COFACE Agent and the Technical Adviser; and

 

(ii)Acceptance Tests means the acceptance test conducted pursuant to the
Satellite Supply Contract in respect of (1) the Initial System Acceptance (as
defined in the Satellite Supply Contract) and (2) the Final System Acceptance
(as defined in the Satellite Supply Contract).

 

(b)Each Attendee may on reasonable advance notice to the Borrower and subject to
reasonable security and safety requirements and within ordinary business hours,
visit and inspect any portion of the NEXT System (including to verify
construction progress, attend any progress meetings in respect of the completion
of Milestones, and/or, in the case of the Technical Adviser, for the purpose of
witnessing any Acceptance Tests, and to discuss the progress of the NEXT System
and the affairs of the Borrower and prepare the Technical Adviser's Quarterly
Report; provided that, in each case, (i) no such visit shall interfere with or
interrupt, the operations of the Borrower, the Supplier or any Launch Services
Provider, as the case may be, (ii) except in the case of the Technical
Adviser, no more than four visits per year shall be permitted, other than where
a Default has occurred and is continuing and (iii) except in the case of any
visit by the Technical Adviser or where a Default has occurred and is
continuing, the Borrower shall not be required to pay or reimburse any fees,
costs and expenses in respect of any such visits.

 

(c)The Borrower shall:

 

(i)give reasonable prior notice to each Attendee of any progress meeting in
respect of completion of Milestones it is entitled to attend; and

 

(ii)give the Technical Adviser 14 days' prior notice (or such shorter notice as
may be required pursuant to the terms of the Satellite Supply Contract or any
Launch Services Contract (as applicable)) of any Acceptance Test.

 

(d)Except as provided in paragraph (e) below, each Attendee may only observe and
may not participate in any meeting it is entitled to attend.

 

(e)An Attendee may participate in and make representations at any progress
meeting (in the case of the COFACE Agent, in respect of completion of Milestones
only) if it has placed any issues which it desires to have specifically
addressed at the meeting on the agenda in advance of that meeting, provided that
any such participation by an Attendee shall neither interfere with or interrupt
the primary objective of such meeting nor the operations of the Borrower, the
Supplier or any Launch Services Provider.

 

(f)Notwithstanding the foregoing or any provision to the contrary herein, no
Attendee shall be permitted to engage or participate in any of the other matters
contemplated by this Clause 23.25 (Inspection) unless such actions are in
compliance with the provisions of the Satellite Supply Contract and any Launch
Services Contract (including any prior notification requirements set forth
therein and Article 7 of the Satellite Supply Contract and Section 10.2 and
Article 12 of the SpaceX Launch Contract) and not otherwise prohibited by
applicable law and such Attendee agrees in advance to any reasonable
confidentiality obligations required by any of the Borrower, the Supplier or the
Launch Services Provider. For the avoidance of doubt, the Borrower shall be
permitted to proceed with any progress meeting or Acceptance Test with or
without the attendance of (or participation by) any relevant Attendee so long as
the Borrower has provided prior notice to such Attendee of such progress meeting
or Acceptance Test in accordance with paragraph (c) above.

  

110
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

23.26Intellectual Property

 

Each Obligor shall:

 

(a)preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of the relevant NEXT Group member;

 

(b)use reasonable endeavours to prevent any infringement in any material respect
of the Intellectual Property;

 

(c)make registrations and pay all registration fees and taxes necessary to
maintain the Intellectual Property in full force and effect and record its
interest in that Intellectual Property;

 

(d)not use or permit the Intellectual Property to be used in a way or take any
step or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the NEXT Group to use such
property; and

 

(e)not discontinue the use of the Intellectual Property,

 

except to the extent where failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

23.27Revenue Accounts

 

Each Obligor shall ensure that, at all times:

 

(a)[***] accounts receivable (and all proceeds thereof):

 

(i)for services rendered (including goods sold) in the U.S. or with U.S.
customers (including, without limitation, the U.S. Department of Defense); and

 

(ii)to the fullest extent permitted by law or regulation, for services rendered
outside US with non-US customers,

 

by or on behalf of any member of the NEXT Group shall be paid directly or
indirectly by way of intercompany transfers on receipt of the same into the BOA
Revenue Account or such other accounts subject to Transaction Security;

 

(b)at least [***] % of all cash and Cash Equivalent Investments of the NEXT
Group are held in the BOA Revenue Account and/or such other deposit or
securities accounts with an Acceptable Bank in the U.S. as are subject to the
Transaction Security; and

 

(c)all cash and Cash Equivalent Investments of the NEXT Group other than an
amount up to the greater of (i) [***]% of all cash and Cash Equivalent
Investments of the NEXT Group, and (ii) cash and Cash Equivalent Investments
with an aggregate value of $[***], are subject to the Transaction Security,

 

(in each case, as certified in the relevant Compliance Certificate delivered in
accordance with Clause 21.2 (Provision and contents of Compliance Certificate),
in respect of monthly average account balances on the basis of bank statements).

  

111
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

23.28Debt Service Reserve Account

 

(a)In this Clause:

 

Final DSRA Balance means, on and from the Starting Point of Repayment, the
higher of:

 

(i)$189,000,000; and

 

(ii)at any time, in respect of the immediately following Repayment Date, the
amount determined by aggregating (A) the Repayment Instalment for such Repayment
Date; and (B) the amount of fees and interest payable under the Finance
Documents accruing in the Interest Period ending on the Interest Payment Date
corresponding to such Repayment Date.

 

Required DSRA Balance means:

 

(i)subject to paragraph (ii) below, in respect of any period from and including
the Fourth Amendment Effective Date and thereafter, the amount set out for such
period in the following table:

 

Period   Amount required ($M)       Fourth Amendment Effective Date until 29
September 2014   83.5       30 September 2014 until 30 March 2015   86       31
March 2015 until 29 September 2015   88.5       30 September 2015 until 30 March
2016   91       31 March 2016 until 29 September 2016   102       30 September
2016 until 30 March 2017   113       31 March 2017 until 29 September 2017   135
      30 September 2017 and thereafter   189

 

(ii)on and following the occurrence of the Starting Point of Repayment, the
Final DSRA Balance.

 

(b)On and after the Fourth Amendment Effective Date, the Borrower must ensure
that the amount standing to the credit of the Debt Service Reserve Account is
not less than the Required DSRA Balance at any time.

 

(c)The COFACE Agent may (and the Borrower irrevocably authorises the COFACE
Agent to) withdraw amounts from the Debt Service Reserve Account to pay any
Repayment Instalment or Financing Costs due and payable under the Finance
Documents at that time but unpaid.

 

(d)The COFACE Agent hereby authorizes and directs the Account Bank to apply to
such account of the Borrower as the Borrower may direct any and all amounts in
the Debt Service Reserve Account in excess of $83,500,000 on the Fourth
Amendment Effective Date.



 

112
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(e)For the avoidance of doubt, the Account Bank shall have no responsibility to
confirm or verify that the balance currently held in the Debt Service Reserve
Account complies with the terms herein.

 

23.29Treasury Transactions

 

No Obligor shall (and the Parent will procure that no members of the NEXT Group
will) enter into any Treasury Transaction, other than any Permitted Treasury
Transaction.

 

23.30Additional Guarantors and resignation of Guarantors

 

(a)The Borrower shall ensure that on or prior to 31 December 2010, Baralonco
N.V. is converted from a Netherlands Antilles naamloze vennootschap into a
limited liability company organised under the laws of a state within the United
States of America, and accedes as an Additional Guarantor and grants Transaction
Security over all shares in Iridium Holdings LLC owned by it (and any
Intellectual Property rights, material contracts, insurances, bank accounts and
other Key Assets owned by it (other than Satellites) as the Borrower specifies
(to the reasonable satisfaction of the COFACE Agent)) and carries out any action
to protect, perfect or give priority to that Transaction Security as soon as
reasonably practicable (and in any event within 30 Business Days thereafter).

 

(b)The Borrower shall ensure that at all times after the Initial CP Satisfaction
Date:

 

(i)the aggregate of earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA), aggregate gross assets,
aggregate net assets and aggregate turnover of the Obligors (calculated on an
unconsolidated basis and excluding all intra-NEXT Group items and investments in
Subsidiaries of any member of the NEXT Group) exceeds [***]% of Consolidated
EBITDA, consolidated gross assets, net assets and turnover (as the case may be)
of the NEXT Group (and, upon the request of the COFACE Agent (but no more than
once per a Financial Quarter), the Borrower shall supply to the COFACE Agent, a
certificate of an authorized officer of the Borrower confirming the foregoing
and stating which of its Subsidiaries are Material Companies, on the terms set
forth in the Compliance Certificate); and

 

(ii)except as provided in paragraph (a) above with respect to Baralonco N.V.,
any Subsidiary which becomes a Material Company and which is not an Original
Guarantor accedes as an Additional Guarantor and grants Transaction Security
over any Intellectual Property rights, material contracts, insurances, bank
accounts and other Key Assets owned by it (other than Satellites) as the
Borrower specifies (to the satisfaction of the COFACE Agent) and the immediate
holding company of such Subsidiary grants Transaction Security over the shares
or other ownership interests in such Subsidiary, and both the Subsidiary and its
immediate holding company carry out any action to protect, perfect or give
priority to that Transaction Security as soon as reasonably practicable (and in
any event within 30 Business Days of becoming a Material Company),

 

provided that, notwithstanding anything herein to the contrary, no Material
Company shall be required to:

 

(A)become a Guarantor; or

 

(B)provide any Security over any of its assets,

 

in each case, to the extent that to do so would:

  

113
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

I.result in any breach of corporate benefit, financial assistance, fraudulent
preference or thin capitalisation laws or regulations (or analogous
restrictions) of any applicable jurisdiction;

 

II.be unlawful or result in a significant risk to the officers of the relevant
Guarantor or grantor of Security of contravention of their fiduciary duties
and/or of civil or criminal liability; or

 

III.result in costs that, in the reasonable opinion of the COFACE Agent, are
disproportionate to the benefit obtained by the beneficiaries of that guarantee
or Security (and for this purpose "cost" includes, but is not limited to, income
tax cost, registration taxes payable on the creation or enforcement or for the
continuance of any guarantee or Security, stamp duties, out-of-pocket expenses,
and other fees and expenses directly incurred by the relevant Guarantor or
grantor of Security or any of its direct or indirect owners, subsidiaries or
Affiliates),

 

and provided further that:

 

I.with respect to any U.S. Material Company or U.S. Obligor, no direct or
indirect CFC Subsidiary of such U.S. Material Company or U.S. Obligor shall
guarantee the obligations of, or pledge any of its assets as security for the
obligations of the Borrower or any U.S. Obligor, and no more than 65% of the
total combined voting power of all classes of all voting stock or voting shares,
or any other voting equity interest in any direct or indirect CFC Subsidiary,
shall guarantee or be pledged as security for the obligations of the Borrower or
any U.S. Obligor. For these purposes, CFC Subsidiary means each Subsidiary of
the Borrower or a U.S. Obligor that is incorporated or organized under the laws
of any jurisdiction other than the United States or any state or territory
thereof and is a "controlled foreign corporation" (within the meaning of Section
957 of the Code); and

 

II.no Obligor shall guarantee or pledge any of its assets as security for the
obligations of the Borrower if (i) such Obligor is a "related person" (as
defined in Section 267(b) or Section 707(b)(1) of the Code) to the Borrower,
(ii) such Obligor is not a United States person and (iii) the Borrower does not
own a "controlling interest" (as defined in Section 163(j) of the Code) in such
Obligor, if such guarantee or pledge would cause the Borrower to be disallowed,
for United States federal income tax purposes, a current deduction (or any
portion thereof) for interest expense paid.

 

(c)The Borrower must use, and must procure that the relevant Material Company
uses, all reasonable endeavours lawfully available to avoid any unlawfulness or
personal liability and mitigate the constraints referred to in paragraph (a)
above. This includes agreeing to a limit on the amount guaranteed or secured.
The COFACE Agent may (but shall not be obliged to) agree to such a limit if, in
its opinion, to do so would avoid the relevant unlawfulness or personal
liability.

 

(d)Any such Material Company referred to in paragraph (a) above, shall become an
Additional Guarantor upon confirmation by the COFACE Agent of receipt of a duly
completed and executed Accession Deed and the other documents and evidence
specified on Part 2 of Schedule 2 (Conditions Precedent).

 

(e)Upon the request of the COFACE Agent, the Borrower shall supply any
documentation and other evidence in relation to such Additional Guarantor as is
reasonably requested by the COFACE Agent (for itself or on behalf of any Lender)
in order for the COFACE Agent or any Lender to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations.



 

114
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(f)The Borrower may request that any Guarantor (other than an Original
Guarantor) cease to be a Guarantor by delivering to the COFACE Agent a
Resignation Letter (1) if such Guarantor ceases to be a Material Company, or (2)
if all the Lenders have consented to the resignation of that Guarantor.

 

(g)Upon the acceptance of the Resignation Letter, any Transaction Security
created by such resigning Guarantor shall promptly be released by the Security
Agent and the U.S. Collateral Agent and returned to the resigning Guarantor or
the Borrower. The Security Agent and the U.S. Collateral Agent shall (at the
cost of the resigning Guarantor or the Borrower) execute and deliver all
documents reasonably necessary to release the Transaction Security and, to the
extent applicable, the Security Agent and the U.S. Collateral Agent shall issue
certificates confirming that, so far as the Security Agent and the U.S.
Collateral Agent are aware, any floating charge forming part of the Transaction
Security created by such resigning Guarantor has not been converted into a fixed
charge.

 

23.31Further assurance

 

(a)Each Obligor shall (and the Parent shall procure that each relevant member of
the NEXT Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Agent or the U.S. Collateral Agent may reasonably specify (and
in such form as the Security Agent or the U.S. Collateral Agent may reasonably
require in favour of the Security Agent or the U.S. Collateral Agent or its
nominee(s)):

 

(i)to perfect the Security created or intended to be created under or evidenced
by the Transaction Security Documents (which may include the execution of a
mortgage, charge, assignment or other Security over all or any of the assets
which are, or are intended to be, the subject of the Transaction Security) or
for the exercise of any rights, powers and remedies of the Security Agent or the
U.S. Collateral Agent or the Finance Parties provided by or pursuant to the
Finance Documents or by law;

 

(ii)to confer on the Security Agent or the U.S. Collateral Agent or confer on
the Finance Parties Security over any property and assets of that Obligor
located in any jurisdiction equivalent or similar to the Security intended to be
conferred by or pursuant to the Transaction Security Documents; and/or

 

(iii)to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

(b)Each Obligor shall (and the Parent shall procure that each relevant member of
the NEXT Group shall) take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any Security conferred or
intended to be conferred on the Security Agent or the U.S. Collateral Agent or
the Finance Parties by or pursuant to the Finance Documents.

 

23.32ERISA and pension schemes

 

(a)Each of the Obligors and its ERISA Affiliates must ensure that no event or
condition exists at any time in relation to a Plan which is reasonably likely to
result in the imposition of a Security on any of its assets, other than as
permitted by this Agreement.

 

(b)Each Obligor shall (and the Parent shall procure that each relevant member of
the NEXT Group will) ensure that no member of the NEXT Group is or has been at
any time an employer of an occupational pension scheme which is not a money
purchase scheme.



 

115
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

23.33Aireon Transaction

 

(a)The Parent shall ensure that the Excluded Company is and remains at all
times:

 

(i)a Ring Fenced Company and, so long as it is a Subsidiary of a member of the
NEXT Group, does not own by itself or together with any member of the NEXT Group
any Subsidiaries;

 

(ii)a bankruptcy remote, single purpose vehicle whose sole business comprises
the Aireon System Project and any transaction incidental and in support of such
project; and

 

(iii)has no Financial Indebtedness other that the Aireon System Debt.

 

(b)The Parent shall ensure that, except as contemplated by Section 3.6.7.1 of
that certain Second Amended and Restated Limited Liability Company Agreement of
the Excluded Company, dated as of February 14, 2014 (the Identified Aireon
Disposal Agreement), no member of the NEXT Group will enter into a single
transaction or a series of transactions (whether related or not and whether
voluntary or involuntary) to sell, lease, transfer or otherwise dispose of any
Aireon Equity Instruments prior to NEXT System Completion.

 

(c)The Parent shall ensure that any Aireon Proceeds (including any proceeds
(after deducting any reasonable expenses incurred by the Parent in connection
with such proceeds or Taxes paid or incurred by the Parent in connection with
such proceeds) of any disposal pursuant to the Identified Aireon Disposal
Agreement (as defined above)) will be applied in accordance with clause 8
(Mandatory Prepayment).

 

(d)No Obligor shall (and the Parent shall ensure no member of the NEXT Group
will) enter into any transaction with the Excluded Company except on arm's
length terms and for fair market value.

 

24.Events of Default

 

Each of the events or circumstances set out in this Clause 24 is an Event of
Default (save for Clause 24.20 (Acceleration)).

 

24.1Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

(a)its failure to pay is caused by:

 

(i)administrative or technical error; or

 

(ii)a Disruption Event; and

 

(b)payment is made within three Business Days of its due date.

 

24.2Financial covenants

 

Any requirement of Clause 22 (Financial Covenants) is not satisfied.



 

116
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

24.3Other obligations

 

(a)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 24.1 (Non-payment) and Clause 24.2 (Financial
covenants)).

 

(b)No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 30 days of the earlier of (i)
the COFACE Agent giving notice to the Borrower or relevant Obligor and (ii) the
Borrower or an Obligor becoming aware of the failure to comply.

 

24.4Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made
and, if capable of remedy, is not remedied within 30 days of the (i) the COFACE
Agent giving notice to the Borrower or relevant Obligor and (ii) the Borrower or
any Obligor becoming aware of such misrepresentation.

 

24.5Cross default

 

(a)Any Financial Indebtedness of any member of the NEXT Group is not paid when
due nor within any originally applicable grace period.

 

(b)Any Financial Indebtedness of any member of the NEXT Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

(c)Any creditor of any member of the NEXT Group becomes entitled to declare any
Financial Indebtedness of any member of the NEXT Group due and payable prior to
its specified maturity as a result of an event of default (however described).

 

(d)Except where such event arises in respect of Financial Indebtedness under or
in connection with the Motorola Settlement Agreements, no Event of Default will
occur under this Clause 24.5 if the aggregate amount of Financial Indebtedness
falling within paragraphs (a) to (c) is less than $25,000,000 (or its equivalent
in any other currency or currencies).

 

24.6Insolvency

 

(a)A Material Company, an Obligor or a Material Transaction Party is unable or
admits inability to pay its debts as they fall due, suspends making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with any group of its creditors with a view to
rescheduling any of its indebtedness.

 

(b)The value of the assets of the Parent, the Borrower or a Material Transaction
Party is less than its liabilities.

 

This Clause 24.6 (Insolvency) shall not apply to (i) a Material Transaction
Party at any time after NEXT System Completion; or (ii) any Launch Services
Provider to the extent that it is replaced with an alternative Launch Services
Provider pursuant to the terms of this Agreement.



 

117
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

24.7Insolvency proceedings

 

(a)Any corporate action, legal proceedings or other procedure or step is
commenced or taken in relation to:

 

(i)suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement, voluntary or involuntary case or procedure under any U.S.
Bankruptcy Law or otherwise) of any Material Company, Obligor or Material
Transaction Party;

 

(ii)a composition, compromise, assignment or arrangement with any group of
creditors of any Material Company, Obligor or Material Transaction Party;

 

(iii)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Material Company, Obligor or Material Transaction Party or any of its assets;

 

(iv)an order for relief or other order approving any case or other proceeding is
entered under any bankruptcy law; or

 

(v)enforcement of any Security over any assets of any Material Company, Obligor
or Material Transaction Party,

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)Paragraph (a) shall not apply to:

 

(i)any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 14 days of commencement;

 

(ii)any step or procedure contemplated by paragraph (b) of the definition of
Permitted Transaction;

 

(iii)any involuntary commencement or filing of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law or any dissolution, winding up or liquidation proceeding unless such case or
proceeding shall continue without dismissal or stay for a period of 60
consecutive days;

 

(iv)any appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer where such
appointment is without the application or consent of such Obligor or Material
Transaction Party (as applicable) unless such appointment continues undischarged
or unstayed for 60 consecutive days; or

 

(v)(A) a Material Transaction Party at any time after NEXT System Completion; or
(B) any Launch Services Provider to the extent that it is replaced with an
alternative Launch Services Provider pursuant to the terms of this Agreement.

 

24.8Creditors' process

 

Any attachment, sequestration, distress or execution or any analogous process in
any jurisdiction affects (i) any Key Asset, or (ii) any asset or assets of a
Material Company or an Obligor having an aggregate value of $25,000,000, and is
not discharged within 45 days or such longer period of time if such Material
Company or Obligor is contesting such process in good faith provided that such
process:

  

118
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(a)is in any event discharged within 180 days; and

 

(b)does not have or could not reasonably be likely to have a Material Adverse
Effect.

 

24.9Unlawfulness and invalidity

 

(a)It is or becomes unlawful for an Obligor to perform any of its obligations
under the Finance Documents or Material NEXT System Documents to which it is a
party or any Transaction Security created or expressed to be created or
evidenced by the Transaction Security Documents ceases to be effective or any
subordination or priority arrangement created under any Subordination Agreement
or the Motorola Intercreditor Agreement is or becomes unlawful.

 

(b)Any obligation or obligations of any Obligor under any Finance Documents or
Material NEXT System Documents are not (subject to the Legal Reservations) or
cease to be legal, valid, binding or enforceable and the cessation individually
or cumulatively materially and adversely affects the interests of the Lenders
under the Finance Documents.

 

(c)Any Finance Document (other than the COFACE Insurance Policy) or, except as
otherwise expired or terminated in accordance with its terms as permitted under
the Finance Documents, any Material NEXT System Document ceases to be in full
force and effect or any Transaction Security or any subordination or priority
arrangement created under any Subordination Agreement or the Motorola
Intercreditor Agreement ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Finance Party) to be
ineffective.

 

(d)Any Communications Licence:

 

(i)is not obtained or effected by the time it is required;

 

(ii)is revoked or cancelled or otherwise ceases to be in full force and effect;

 

(iii)is not renewed or is renewed on revised terms; or

 

(iv)is varied,

 

and, in each case, this has or would be likely to result in a Material Adverse
Effect.

 

24.10Subordination Agreement

 

Any party to a Subordination Agreement or the Motorola Intercreditor Agreement
(other than a Finance Party or an Obligor) fails to comply with the provisions
of, or does not perform its obligations under, that Subordination Agreement or
the Motorola Intercreditor Agreement and, if the non-compliance is capable of
remedy, it is not remedied within 15 days of the earlier of the COFACE Agent
giving notice to that party or that party becoming aware of the non-compliance.

 

24.11Cessation of business

 

(a)Any Obligor or any Material Transaction Party suspends or ceases to carry on
all or a material part of its business.

 

(b)Paragraph (a) above shall not apply:

  

119
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)to the suspension of the Satellite Supply Contract and/or Launch Services
Contract as a result of a force majeure event under and in accordance with its
terms;

 

(ii)in the case of any Permitted Transaction; or

 

(iii)to (A) a Material Transaction Party at any time after NEXT System
Completion or (B) any Launch Services Provider to the extent that it is replaced
with an alternative Launch Services Provider pursuant to the terms of this
Agreement.

 

24.12Audit qualification

 

The Auditors materially qualify the audited annual consolidated financial
statements of the Parent for the Group where the circumstances giving rise to
such qualification could reasonably be expected to have a Material Adverse
Effect.

 

24.13Breach, repudiation and rescission of agreements

 

(a)An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or Material NEXT System Document to which it is a
party or any of the Transaction Security or evidences an intention to rescind or
repudiate a Finance Document or Material NEXT System Document or any Transaction
Security.

 

(b)Any Material Transaction Party or any party to a Subordination Agreement or
the Motorola Intercreditor Agreement (other than an Obligor or a Finance Party)
rescinds or purports to rescind or repudiates or purports to repudiate any of
the Material NEXT System Documents, any Subordination Agreement or the Motorola
Intercreditor Agreement (as the case may be) in whole or in part where to do so
has or is reasonably likely to have a material adverse effect on the interests
of the Lenders under the Finance Documents.

 

(c)Any Obligor or any Material Transaction Party does not perform its
obligations under any Material NEXT System Document and this has or would be
reasonably likely to have a Material Adverse Effect.

 

(d)Any:

 

(i)Material NEXT System Document is terminated or becomes capable of being
terminated; or

 

(ii)Material Transaction Party issues a notice of termination of that Material
NEXT System Document,

 

in each case otherwise than (1) as consented to by the COFACE Agent in
accordance with Clause 23.14 (Material NEXT System Documents) or (2) by reason
of full performance of the agreement, expiry of its term or termination in
accordance with its terms as permitted under the Finance Documents, unless that
Material NEXT System Document is replaced by an agreement with substantially the
same terms and conditions, and with a party, satisfactory to the COFACE Agent
(acting reasonably) within 30 days of the termination event or notice of
termination (or within 60 days thereof, provided that the Borrower demonstrates
to the COFACE Agent within 30 days that it is actively taking steps to implement
such replacement).

  

120
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

24.14Litigation

 

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes in relation to the Transaction Documents
or the transactions contemplated in the Transaction Documents or against any
Obligor or its assets results in a final judgment against a member of the NEXT
Group in an amount in excess of $10,000,000 or its equivalent.

 

24.15COFACE Insurance Policy

 

The COFACE Insurance Policy is revoked or rescinded or becomes voidable (in each
case, whether in whole or in part) or otherwise ceases to be in full force
(unless such event or circumstance (as the case may be) is caused by any fault,
action or inaction of the Finance Parties not attributable to the Borrower).

 

24.16NEXT System Completion

 

(a)Either:

 

(i)fewer than [***] Satellites have been launched; or

 

(ii)failure to reach “In Orbit Acceptance” of at least [***] Satellites with a
certificate from the Technical Adviser that the operational coverage of the NEXT
System with [***] Satellites is satisfactory,

 

on or by the NEXT System Completion Longstop Date.

 

(b)At any time:

 

(i)less than [***] satellites (including the existing Block One system) are
capable of operation (as certified by the Technical Adviser); or

 

(ii)the Average Call Establishment Rate is below [***] per cent.,

 

unless at the time of such failure:

 

(A)a number of Satellites sufficient to maintain the total number of satellites
(including the existing Block One system) at or above [***] and the Average Call
Establishment Rate at or above [***] per cent. are completed, available and
scheduled to be launched and immediately operational (and for the avoidance of
doubt, any Satellites which are required to drift into the relevant orbit plane
following launch shall not be taken into account) without expected delays within
the following 2 month period; and

 

(B)such Satellites achieve In-Orbit Acceptance, and the number of satellites in
operation is re-established at or above [***] and the Average Call Establishment
Rate is re-established at or above [***] per cent. within 2 months following
such 2 month period.

 

(c)Failure of the Borrower and the COFACE Agent and the Majority Lenders to
reach an agreement as to:

 

(i)an appropriate remedial plan in respect of a certain Milestone delay
disclosed in the Technical Adviser’s Quarterly Report in accordance with the
procedures and timeframe set forth in Clause 23.14 (Material NEXT System
Documents); or

 

(ii)a back-up launch strategy following the discussion period referred to in
Schedule 22 (Back-Up Launch Strategy).

  

121
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

24.17Mass De-Orbit

 

A Mass De-orbit occurs (where Mass De-orbit means a de-orbit of the entire Block
One system pursuant to and in accordance with the terms of the Indemnification
Contract, the Transition Services Agreement and/or the Boeing O&M Agreement, as
applicable).

 

24.18Insurance

 

(a)Any Insurance required to be effected under Schedule 21 (Insurance):

 

(i)is not, or ceases to be, in full force and effect;

 

(ii)is repudiated, avoided or suspended (in each case to any extent); or

 

(b)any insurer is entitled to avoid, repudiate or suspend (in each case to any
extent) or otherwise reduce its liability under the policy relating to any
Insurance.

 

No Event of Default will occur under this Clause 24.18 (Insurance) if the
relevant circumstance is capable of remedy and such Insurance is either
effected, replaced or resumed within 30 days of the earlier of (i) the COFACE
Agent giving notice to the Borrower or relevant Obligor and (ii) the Borrower or
an Obligor becoming aware of the failure to comply (but, in the case of Launch
Insurance, no later than three Business Days prior to intentional ignition in
respect of the relevant launch).

 

24.19Material adverse change

 

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect.

 

24.20Acceleration

 

(a)If an Event of Default described in Clause 24.7 (Insolvency proceedings)
occurs, the Total Commitments will, if not already cancelled under this
Agreement, be immediately and automatically cancelled and all amounts
outstanding under the Finance Documents will be immediately and automatically
due and payable.

 

(b)On and at any time after the occurrence of an Event of Default which is
continuing the COFACE Agent may, and shall if so directed by the Majority
Lenders and/or COFACE, by notice to the Borrower:

 

(i)if not already cancelled under paragraph (a), cancel the Total Commitments at
which time they shall immediately be cancelled;

 

(ii)declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

 

(iii)declare that all or part of the Utilisations be payable on demand, at which
time they shall immediately become payable on demand by the COFACE Agent on the
instructions of the Majority Lenders; or

 

(iv)exercise or direct the Security Agent or the U.S. Collateral Agent to
exercise any or all of its rights, remedies, powers or discretions under the
Finance Documents.

  

122
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

25.Changes to the Lenders

 

25.1Assignments and transfers by the Lenders

 

Subject to this Clause 25, a Lender (the Existing Lender) may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the New Lender).

 

25.2Conditions of assignment or transfer

 

(a)The consent of the Borrower and the Majority Lenders is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is:

 

(i)to another Lender or an Affiliate of a Lender; or

 

(ii)made at a time when an Event of Default is continuing.

 

The consent of the Borrower (if required) must not be unreasonably withheld or
delayed. The Borrower will be deemed to have given its consent five Business
Days after the Borrower is given notice of the request unless it is expressly
refused by the Borrower within that time.

 

(b)The minimum amount of any assignment or transfer made pursuant to this
Agreement shall be $5,000,000, unless the Borrower otherwise consents in
writing.

 

(c)Any assignment or transfer is subject to the COFACE Agent confirming that the
approval of COFACE to the intended transfer has been obtained or is not
required.

 

(d)An assignment will only be effective on:

 

(i)receipt by the COFACE Agent (whether in the Assignment Agreement or
otherwise) of written confirmation from the New Lender (in form and substance
satisfactory to the COFACE Agent) that the New Lender will assume the same
obligations to the other Finance Parties and the other Secured Parties as it
would have been under if it was an Original Lender; and

 

(ii)the performance by the COFACE Agent of all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the COFACE Agent shall
promptly notify to the Existing Lender and the New Lender.

 

(e)A transfer will only be effective if the procedure set out in Clause 25.5
(Procedure for transfer) is complied with.

 

(f)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

  

123
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 14 (Tax
Gross Up and Indemnities) and Clause 15 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(g)Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the COFACE Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

25.3Assignment or transfer fee

 

Unless the COFACE Agent otherwise agrees and excluding an assignment or transfer
to an Affiliate of a Lender, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the COFACE Agent (for its own
account) a fee of $3,000.

 

25.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

(ii)the financial condition of any Obligor;

 

(iii)the performance and observance by any Obligor or any other member of the
NEXT Group of its obligations under the Transaction Documents or any other
documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender, the other Finance Parties
and the Secured Parties that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

  

124
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 25; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

 

25.5Procedure for transfer

 

(a)Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
COFACE Agent executes an otherwise duly completed Transfer Certificate delivered
to it by the Existing Lender and the New Lender. The COFACE Agent shall, subject
to paragraph (b) below, as soon as reasonably practicable after receipt by it of
a duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

(b)The COFACE Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)On the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the Discharged Rights and
Obligations);

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the NEXT Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

(iii)the COFACE Agent, the Administrative Parties, the New Lender, and the other
Lenders shall acquire the same rights and assume the same obligations between
themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the COFACE Agent, the Administrative Parties and the Existing Lender
shall each be released from further obligations to each other under the Finance
Documents; and

 

(iv)the New Lender shall become a Party as a "Lender".

  

125
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

25.6Procedure for assignment

 

(a)Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the COFACE Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The COFACE Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment Agreement appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Assignment Agreement.

 

(b)The COFACE Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 

(c)On the Transfer Date:

 

(i)the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 

(ii)the Existing Lender will be released from the obligations (the Relevant
Obligations) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

(iii)the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

(d)Lenders may utilise procedures other than those set out in this Clause 25.6
to assign their rights under the Finance Documents (but not, without the consent
of the relevant Obligor or unless in accordance with Clause 25.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 25.2
(Conditions of assignment or transfer).

 

25.7Copy of Transfer Certificate or Assignment Agreement to Borrower

 

The COFACE Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate or an Assignment Agreement, send to the Borrower a copy
of that Transfer Certificate or Assignment Agreement.

 

25.8Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 25, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and



 

126
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

(ii)require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

25.9Maintenance of Register

 

The COFACE Agent, acting solely for this purpose as agent for the Obligors,
shall maintain at one of its offices a register for the recordation of the names
and addresses of the Lenders, and the principal and interest amount owing to
each Lender, pursuant to the terms hereof from time to time (the Register). Any
transfer pursuant to Clause 25 shall be effective only upon recordation of such
transfer in the Register, and the Obligors may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
right to the principal of, and interest on, the Facility may be transferred or
assigned only if such transfer or assignment is recorded in the Register. The
Register shall be available for inspection by the Borrower, any Administrative
Party and any Lender, at any reasonable time upon reasonable prior notice.

 

26.Changes to the Obligors

 

26.1Assignment and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents to which it is a party.

 

27.Role of the Administrative Parties

 

27.1Appointment of the Security Agent

 

Each Finance Party appoints the Security Agent to act as its security agent
under and in connection with the Finance Documents on the terms and conditions
set out in Schedule 28 (Security Agent).

 

27.2Appointment of the U.S. Collateral Agent

 

(a)Each Finance Party (other than the U.S. Collateral Agent) appoints the U.S.
Collateral Agent to act as its agent on the terms and conditions set out in the
Motorola Intercreditor Agreement.

 

(b)Each Finance Party irrevocably authorizes the U.S. Collateral Agent to:

 

(i)perform the duties and to exercise the rights, powers and discretions that
are specifically given to it hereunder and under and in connection with the
Motorola Intercreditor Agreement, together with any other incidental rights,
powers and discretions; and

 

(ii)enter into the Motorola Intercreditor Agreement and each Transaction
Security Document.

  

127
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

27.3Security Agent's and U.S. Collateral Agent's indemnity from Lenders

 

Without limiting the liability of any Obligor under the Finance Documents, each
Lender shall (in proportion to its share of the Total Commitments or, if the
Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Security Agent and
the U.S. Collateral Agent, within three Business Days of demand, against any
cost (including, but not limited to reasonable counsel's fees and other agents'
fees), loss, expense or liability (including, without limitation, for negligence
or any other category of liability whatsoever) incurred by the Security Agent or
U.S. Collateral Agent (otherwise than by reason of the Security Agent's or U.S.
Collateral Agent's gross negligence or wilful misconduct). This Clause 27.3
(Security Agent's and U.S. Collateral Agent's indemnity from Lenders) shall
survive the termination of this Agreement.

 

27.4Appointment of the COFACE Agent

 

(a)Each Administrative Party (other than any Agent) and the Lenders appoints the
COFACE Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)Each Administrative Party (other than any Agent) and the Lenders authorises
the COFACE Agent to exercise the rights, powers, authorities and discretions
specifically given to the COFACE Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 

(c)Each Finance Party (other than any Agent) irrevocably authorises the COFACE
Agent to:

 

(i)perform the duties and to exercise the rights, powers and discretions that
are specifically given to it under the Finance Documents, together with any
other incidental rights, powers and discretions;

 

(ii)execute each Finance Document expressed to be executed by the COFACE Agent;

 

(iii)communicate with COFACE in connection with the Finance Documents, the
COFACE Insurance Policy and the Satellite Supply Contract and to act generally
on its behalf in relation to COFACE and the COFACE Insurance Policy;

 

(iv)act on its behalf in relation to any claim, and to receive any payment,
under the COFACE Insurance Policy; and

 

(v)make and receive payments expressed to be made by it under this Agreement.

 

(d)Each Lender irrevocably appoints the COFACE Agent to be its attorney for the
purposes of:

 

(i)executing in the name and on behalf of the relevant Lenders the COFACE
Insurance Policy; and

 

(ii)taking any action under such COFACE Insurance Policy in accordance with the
terms thereof,

 

provided that nothing in this paragraph (d) will permit the COFACE Agent to
execute any document, consent, waiver and/or determination other than as
expressly provided for in, or in accordance with, this Agreement or the COFACE
Insurance Policy, as the case may be.



 

128
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

27.5Duties of the COFACE Agent

 

(a)Subject to paragraph (b) below, the COFACE Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the COFACE
Agent for that Party by any other Party.

 

(b)Without prejudice to Clause 25.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower), paragraph (a) above shall not apply to any Transfer
Certificate or any Assignment Agreement.

 

(c)Except where a Finance Document specifically provides otherwise, the COFACE
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(d)If the COFACE Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

(e)If the COFACE Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the
Administrative Parties) under this Agreement it shall promptly notify the other
Finance Parties.

 

(f)The COFACE Agent shall provide to the Borrower, within five Business Days of
a request by the Borrower (but no more frequently than once per calendar month),
a list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, the address and fax
number (and the department or officer, if any, for whose attention any
communication is to be made) of each Lender for any communication to be made or
document to be delivered under or in connection with the Finance Documents, the
electronic mail address and/or any other information required to enable the
sending and receipt of information by electronic mail or other electronic means
to and by each Lender to whom any communication under or in connection with the
Finance Documents may be made by that means and the account details of each
Lender for any payment to be distributed by the COFACE Agent to that Lender
under the Finance Documents.

 

(g)The COFACE Agent's duties under the Finance Documents are solely mechanical
and administrative in nature.

 

27.6Role of the Mandated Lead Arrangers and Bookrunners and Lead Arrangers

 

Except as specifically provided in the Finance Documents, no Mandated Lead
Arrangers and Bookrunner or Lead Arranger has any obligations of any kind to any
other Party under or in connection with any Finance Document.

 

27.7No fiduciary duties

 

(a)Nothing in this Agreement constitutes the COFACE Agent or any Mandated Lead
Arranger and or Lead Arranger as a trustee or fiduciary of any other person.

 

(b)None of the Administrative Parties shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.



 

129
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

27.8Business with the Group

 

The Administrative Parties may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

27.9Rights and discretions

 

(a)The COFACE Agent may rely on:

 

(i)any representation, notice or document believed by it to be genuine, correct
and appropriately authorised; and

 

(ii)any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b)The COFACE Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 24.1 (Non-payment));

 

(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

 

(iii)any notice or request made by the Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

(c)The COFACE Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 

(d)The COFACE Agent may act in relation to the Finance Documents through its
personnel and agents.

 

(e)The COFACE Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(f)Notwithstanding any other provision of any Finance Document to the contrary,
no Administrative Party is obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

 

(g)The COFACE Agent is not obliged to disclose to any Finance Party any details
of the rate notified to the COFACE Agent by any Lender or the identity of any
such Lender for the purpose of paragraph (a)(ii) of Clause 12.2 (Market
disruption).

 

27.10Majority Lenders' instructions

 

(a)Unless a contrary indication appears in a Finance Document, the COFACE Agent
shall (i) exercise any right, power, authority or discretion vested in it as
COFACE Agent in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as COFACE Agent) and (ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

  

130
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Agent and the U.S. Collateral Agent.

 

(c)The COFACE Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

(d)In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the COFACE Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 

(e)The COFACE Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

27.11Responsibility for documentation

 

No Administrative Party:

 

(a)is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Administrative Party, an
Obligor or any other person given in or in connection with any Finance Document
or the transactions contemplated in the Finance Documents; or

 

(b)is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

 

27.12Exclusion of liability

 

(a)Without limiting paragraph (b) below (and without prejudice to the provisions
of paragraph (e) of Clause 30.9 (Disruption to Payment Systems etc.)), the
COFACE Agent will not be liable (including, without limitation, for negligence
or any other category of liability whatsoever) for any action taken by it under
or in connection with any Finance Document or the Transaction Security, unless
directly caused by its gross negligence or wilful misconduct.

 

(b)No Party (other than the COFACE Agent) may take any proceedings against any
officer, employee or agent of the COFACE Agent, in respect of any claim it might
have against the COFACE Agent or in respect of any act or omission of any kind
by that officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the COFACE Agent may
rely on this Clause subject to Clause 1.3 (Third party rights) and the
provisions of the Third Parties Act.

 

(c)The COFACE Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the COFACE Agent if the COFACE Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the COFACE Agent for that purpose.

  

131
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)Nothing in this Agreement shall oblige any Administrative Party to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Administrative Parties that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by any
Administrative Party.

 

27.13Lenders' indemnity to the COFACE Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the COFACE Agent, within
three Business Days of demand, against any cost, loss or liability (including,
without limitation, for negligence or any other category of liability
whatsoever) incurred by the COFACE Agent (otherwise than by reason of the COFACE
Agent's gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to Clause 30.9 (Disruption to Payment Systems etc.)
notwithstanding the COFACE Agent's negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the COFACE Agent in acting as COFACE Agent under the Finance Documents
(unless the COFACE Agent has been reimbursed by an Obligor pursuant to a Finance
Document).

 

27.14Resignation of the COFACE Agent

 

(a)The COFACE Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Lenders and the Borrower.

 

(b)Alternatively the COFACE Agent may resign by giving 30 days’ notice to the
Lenders and the Borrower, in which case the Majority Lenders (after consultation
with the Borrower) may appoint a successor COFACE Agent.

 

(c)If the Majority Lenders have not appointed a successor COFACE Agent in
accordance with paragraph (b) above within 20 days after notice of resignation
was given, the retiring COFACE Agent (after consultation with the Borrower) may
appoint a successor COFACE Agent.

 

(d)The retiring COFACE Agent shall, at its own cost, make available to the
successor COFACE Agent such documents and records and provide such assistance as
the successor COFACE Agent may reasonably request for the purposes of performing
its functions as COFACE Agent under the Finance Documents.

 

(e)The COFACE Agent's resignation notice shall only take effect upon the
appointment of a successor.

 

(f)Upon the appointment of a successor, the retiring COFACE Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 27. Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

27.15Replacement of the COFACE Agent

 

(a)After consultation with the Borrower, the Majority Lenders may, by giving 30
days' notice to the COFACE Agent replace the COFACE Agent by appointing a
successor COFACE Agent.

 

(b)The retiring COFACE Agent shall (at the expense of the Lenders) make
available to the successor COFACE Agent such documents and records and provide
such assistance as the successor COFACE Agent may reasonably request for the
purposes of performing its functions as COFACE Agent under the Finance
Documents.

  

132
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)The appointment of the successor COFACE Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring COFACE Agent.
As from this date, the retiring COFACE Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 27 (and any agency fees for the account of the
retiring COFACE Agent shall cease to accrue from (and shall be payable on) that
date).

 

(d)Any successor COFACE Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

(e)In the case of any resignation or replacement of the COFACE Agent, any agency
fee payable to a successor COFACE Agent shall be in an amount substantially
similar to the agency fee payable to the retiring COFACE Agent and otherwise
consistent with then current market practice.

 

27.16Confidentiality

 

(a)In acting as agent for the Finance Parties, the COFACE Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b)If information is received by another division or department of the COFACE
Agent, it may be treated as confidential to that division or department and the
COFACE Agent shall not be deemed to have notice of it.

 

(c)Notwithstanding any other provision of any Finance Document to the contrary,
no Administrative Party is obliged to disclose to any other person (i) any
confidential information or (ii) any other information if the disclosure would
or might in its reasonable opinion constitute a breach of any law or a breach of
a fiduciary duty.

 

27.17Relationship with the Lenders

 

(a)The COFACE Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the COFACE Agent's principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 

(i)entitled to or liable for any payment due under any Finance Document on that
day; and

 

(ii)entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)Each Lender shall supply the COFACE Agent with any information required by
the COFACE Agent in order to calculate the Mandatory Cost in accordance with
Schedule 7 (Mandatory Cost Formula).

 

(c)Each Lender shall supply the COFACE Agent with any information that the
Security Agent or the U.S. Collateral Agent may reasonably specify (through the
COFACE Agent) as being necessary or desirable to enable the Security Agent or
the U.S. Collateral Agent to perform its functions as Security Agent. Each
Lender shall deal with the Security Agent and the U.S. Collateral Agent
exclusively through the COFACE Agent and shall not deal directly with the
Security Agent or the U.S. Collateral Agent.

  

133
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)Any Lender may by notice to the COFACE Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
dispatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 32.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of Clause
32.2 (Addresses) and paragraph (a)(iii) of Clause 32.5 (Electronic
communication) and the COFACE Agent shall be entitled to treat such person as
the person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

 

27.18Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Administrative Parties that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the NEXT Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

(c)whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(d)the adequacy, accuracy and/or completeness of any information provided by the
COFACE Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(e)the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

27.19Deduction from amounts payable by the COFACE Agent

 

If any Party owes an amount to the COFACE Agent under the Finance Documents the
COFACE Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the COFACE Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.



 

134
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

27.20Reliance and engagement letters

 

Each Finance Party and Secured Party confirms that the COFACE Agent has
authority to accept on its behalf the terms of any reliance letter or engagement
letters relating to any reports or letters provided by accountants in connection
with the Finance Documents or the transactions contemplated in the Finance
Documents and to bind it in respect of those reports or letters and to sign such
letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.

 

28.Conduct of Business by the Finance Parties

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

29.Sharing Among the Finance Parties

 

29.1Payments to Finance Parties

 

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 30 (Payment Mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

 

(a)the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the COFACE Agent;

 

(b)the COFACE Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the COFACE Agent and distributed in
accordance with Clause 30 (Payment Mechanics), without taking account of any Tax
which would be imposed on the COFACE Agent in relation to the receipt, recovery
or distribution; and

 

(c)the Recovering Finance Party shall, within three Business Days of demand by
the COFACE Agent, pay to the COFACE Agent an amount (the Sharing Payment) equal
to such receipt or recovery less any amount which the COFACE Agent determines
may be retained by the Recovering Finance Party as its share of any payment to
be made, in accordance with Clause 30.5 (Partial payments).

 

29.2Redistribution of payments

 

The COFACE Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the Sharing Finance Parties) in accordance with
Clause 30.5 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.



 

135
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

29.3Recovering Finance Party's rights

 

On a distribution by the COFACE Agent under Clause 29.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.

 

29.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Sharing Finance Party shall, upon request of the COFACE Agent, pay to
the COFACE Agent for the account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the Redistributed Amount); and

 

(b)as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

29.5Exceptions

 

(a)This Clause 29 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified the other Finance Party of the legal or arbitration proceedings;
and

 

(ii)the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

30.Payment Mechanics

 

30.1Payments to the COFACE Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the COFACE Agent (unless a contrary indication appears in a Finance Document)
for value on the due date at the time and in such funds specified by the COFACE
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

(b)Payment shall be made to such account in the principal financial centre of
the country of that currency with such bank as the COFACE Agent specifies.

 



 

136
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

30.2Distributions by the COFACE Agent

 

Each payment received by the COFACE Agent under the Finance Documents for
another Party shall, subject to Clause 30.3 (Distributions to an Obligor) and
Clause 30.4 (Clawback) be made available by the COFACE Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the COFACE Agent by not
less than five Business Days' notice with a bank in the principal financial
centre of the country of that currency.

 

30.3Distributions to an Obligor

 

The COFACE Agent may (with the consent of the Obligor or in accordance with
Clause 31 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

30.4Clawback

 

(a)Where a sum is to be paid to the COFACE Agent under the Finance Documents for
another Party, the COFACE Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 

(b)If the COFACE Agent pays an amount to another Party and it proves to be the
case that the COFACE Agent had not actually received that amount, then the Party
to whom that amount (or the proceeds of any related exchange contract) was paid
by the COFACE Agent shall on demand refund the same to the COFACE Agent together
with interest on that amount from the date of payment to the date of receipt by
the COFACE Agent, calculated by the COFACE Agent to reflect its cost of funds.

 

30.5Partial payments

 

(a)If the COFACE Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
COFACE Agent shall apply that payment towards the obligations of that Obligor
under those Finance Documents in the following order:

 

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the COFACE Agent, and the Security Agent and the U.S. Collateral Agent under
those Finance Documents;

 

(ii)secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

 

(iii)thirdly, in or towards payment pro rata of any principal due but unpaid
under those Finance Documents; and

 

(iv)fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

The COFACE Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

 



137
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)Paragraph (a) will override any appropriation made by an Obligor.

 

30.6Set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

30.7Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day.

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

30.8Change of currency

 

(a)Unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognised by the central bank of any country as the
lawful currency of that country, then:

 

(i)any reference in the Finance Documents to, and any obligations arising under
the Finance Documents in, the currency of that country shall be translated into,
or paid in, the currency or currency unit of that country designated by the
COFACE Agent (after consultation with the Borrower); and

 

(ii)any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
COFACE Agent (acting reasonably).

 

(b)If a change in any currency of a country occurs, this Agreement will, to the
extent the COFACE Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

30.9Disruption to Payment Systems etc.

 

If either the COFACE Agent determines (in its discretion) that a Disruption
Event has occurred or the COFACE Agent is notified by the Borrower that a
Disruption Event has occurred:

 

(a)the COFACE Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the operation or administration of the Facility as the COFACE Agent may deem
necessary in the circumstances;

 

(b)the COFACE Agent shall not be obliged to consult with the Borrower in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)the COFACE Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

  

138
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)any such changes agreed upon by the COFACE Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
36 (Amendments and Waivers);

 

(e)the COFACE Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the COFACE Agent) arising as a result of its taking, or failing to
take, any actions pursuant to or in connection with this Clause 30.9; and

 

(f)the COFACE Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

 

31.Set-Off

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off. Following the exercise of a right of
set-off under this Agreement, the relevant Finance Party shall notify the
Borrower.

 

32.Notices

 

32.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

32.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)in the case of the Parent or the Borrower, that identified with its name
below;

 

(b)in the case of each Lender or any other Obligor, that notified in writing to
the COFACE Agent on or prior to the date on which it becomes a Party; and

 

(c)in the case of the COFACE Agent or the Security Agent or the U.S. Collateral
Agent, that identified with its name below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the COFACE Agent (or the COFACE Agent may notify to the other Parties,
if a change is made by the COFACE Agent) by not less than five Business Days'
notice.

 

32.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

  

139
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 32.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the COFACE Agent or
the Security Agent or the U.S. Collateral Agent will be effective only when
actually received by the COFACE Agent or Security Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the COFACE Agent's or Security Agent's or U.S. Collateral Agent's signature
below (or any substitute department or officer as the COFACE Agent or Security
Agent or U.S. Collateral Agent shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the COFACE Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this Clause 32.3 will be deemed to have been made or delivered to each of
the Obligors.

 

32.4Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 32.2 (Addresses) or changing its own
address or fax number, the COFACE Agent shall notify the other Parties.

 

32.5Electronic communication

 

(a)Any communication to be made between (1) the COFACE Agent or the Security
Agent or the U.S. Collateral Agent and a Lender or (2) any Obligor and a Finance
Party under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the COFACE Agent, the Security
Agent, the U.S. Collateral Agent, the relevant Obligor, the relevant Lender and
any other relevant Finance Party:

 

(i)agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

 

(ii)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

(iii)notify each other of any change to their address or any other such
information supplied by them.

 

(b)Any electronic communication made between (1) the COFACE Agent and a Lender
or the Security Agent or the U.S. Collateral Agent or (2) any Obligor and a
Finance Party will be effective only when actually received in readable form and
in the case of any electronic communication made by a Lender or an Obligor to
the COFACE Agent or the Security Agent or the U.S. Collateral Agent only if it
is addressed in such a manner as the COFACE Agent or Security Agent or U.S.
Collateral Agent shall specify for this purpose.





 

140
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

32.6Use of websites

 

(a)The Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the Website Lenders) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the COFACE Agent (the Designated Website) if:

 

(i)the COFACE Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

(ii)both the Borrower and the COFACE Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

(iii)the information is in a format previously agreed between the Borrower and
the COFACE Agent.

 

If any Lender (a Paper Form Lender) does not agree to the delivery of
information electronically then the COFACE Agent shall notify the Borrower
accordingly and the Borrower shall at its own cost supply the information to the
COFACE Agent (in sufficient copies for each Paper Form Lender) in paper form. In
any event the Borrower shall at its own cost supply the COFACE Agent with at
least one copy in paper form of any information required to be provided by it.

 

(b)The COFACE Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the COFACE Agent.

 

(c)The Borrower shall promptly upon becoming aware of its occurrence notify the
COFACE Agent if:

 

(i)the Designated Website cannot be accessed due to technical failure;

 

(ii)the password specifications for the Designated Website change;

 

(iii)any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 

(iv)any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

(v)the Borrower becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

 

If the Borrower notifies the COFACE Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Borrower under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the COFACE Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.

 

(d)Any Website Lender may request, through the COFACE Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Borrower shall at its own cost comply with any
such request within ten Business Days.

 

32.7English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.





 

141
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the COFACE Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

33.Calculations and Certificates

 

33.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

33.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

33.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

34.Partial Invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

35.Remedies and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

 

36.Amendments and Waivers

 

36.1Required consents

 

(a)Subject to Clause 36.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Borrower
and any such amendment or waiver will be binding on all Parties.

 

(b)The COFACE Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 36.





 

142
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

(c)Each Obligor agrees to any such amendment or waiver permitted by this Clause
36 which is agreed to by the Borrower. This includes any amendment or waiver
which would, but for this paragraph (c), require the consent of all of the
Guarantors.

 

(d)Each Party acknowledges that the COFACE Agent may be required to consult with
COFACE prior to the exercise of any of the Lenders’ voting rights under this
Agreement (including under Clause 36.2 (Exceptions) below) and may be required
to follow any instructions given by COFACE in relation to such voting rights.

 

(e)No Party shall have any claim whatsoever in respect of any loss, damage or
expense suffered or incurred by it against any COFACE Agent for acting in
accordance with any instructions of COFACE.

 

36.2Exceptions

 

(a)An amendment or waiver that has the effect of changing or which relates to:

 

(i)the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

(ii)an extension to the date of payment of any amount under the Finance
Documents (other than in relation to Clause 8 (Mandatory Prepayment));

 

(iii)a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

(iv)a change in currency of payment of any amount under the Finance Documents;

 

(v)an increase in or an extension of any Commitment or the Total Commitments;

 

(vi)a change to the Borrower or the Guarantors other than in accordance with
Clause 23.30 (Additional Guarantors and resignation of Guarantors);

 

(vii)a release of or amendment to the COFACE Insurance Policy;

 

(viii)any provision which expressly requires the consent of all the Lenders;

 

(ix)Clause 2.2 (Finance Parties' rights and obligations), Clause 25 (Changes to
the Lenders) or this Clause 36;

 

(x)(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of:

 

(A)the guarantee and indemnity granted under Clause 19 (Guarantee and
Indemnity);

 

(B)the Charged Property; or

 

(C)the manner in which the proceeds of enforcement of the Transaction Security
are distributed

 

(except in the case of paragraph (B) and paragraph (C) above, insofar as it
relates to (1) the release of any Transaction Security upon the resignation of a
Guarantor pursuant to and in accordance with Clause 23.30 (Additional Guarantors
and resignation of Guarantors) or (2) a sale or disposal of an asset which is
the subject of the Transaction Security where such sale or disposal is expressly
permitted under this Agreement or any other Finance Document);

 

143
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(xi)the release of any guarantee and indemnity granted under Clause 19
(Guarantee and Indemnity) or of any Transaction Security unless permitted under
this Agreement (including Clause 23.30 (Additional Guarantors and resignation of
Guarantors)) or any other Finance Document or relating to a sale or disposal of
an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document; or

 

(xii)any amendment to the order of priority or subordination under any
Subordination Agreement or the Motorola Intercreditor Agreement,

 

shall not be made without the prior consent of all the Lenders.

 

(b)An amendment or waiver which relates to the rights or obligations of an
Administrative Party (in their capacity as such) may not be effected without the
consent of such Administrative Party.

 

(c)If any Lender fails to respond to a request for a consent, waiver, amendment
of or in relation to any of the terms of any Finance Document (other than an
amendment or waiver referred to in paragraphs (a)(ii), (iii) and (v) above) or
other vote of Lenders under the terms of this Agreement within 20 Business Days
(unless the Borrower and the COFACE Agent agree to a longer time period in
relation to any request) of that request being made, its Commitment shall not be
included for the purpose of calculating the Total Commitments under the Facility
when ascertaining whether any relevant percentage (including, for the avoidance
of doubt, unanimity) of Total Commitments has been obtained to approve that
request.

 

36.3Replacement of Lender

 

(a)If at any time an Obligor becomes obliged to repay any amount in accordance
with Clause 7.1 (Illegality) or to pay additional amounts pursuant to
Clause 15.1 (Increased costs) or Clause 14.2 (Tax gross-up) to any Lender in
excess of amounts payable to the other Lenders generally, then the Borrower may,
on 10 Business Days' prior written notice to the COFACE Agent and such Lender,
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 25 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement to a Lender or other bank, financial
institution, trust, fund or other entity (a Replacement Lender) selected by the
Borrower, and which is acceptable to the COFACE Agent (acting reasonably), which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender's participation in the outstanding Utilisations and all
accrued interest, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

(b)The replacement of a Lender pursuant to this Clause shall be subject to the
following conditions:

 

(i)the Borrower shall have no right to replace the COFACE Agent or Security
Agent or the U.S. Collateral Agent;

 

(ii)neither the COFACE Agent nor the Lender shall have any obligation to the
Borrower to find a Replacement Lender; and

 

144
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iii)in no event shall the Lender replaced under this Clause be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.

 

37.Confidentiality

 

37.1Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 37.2
(Disclosure of Confidential Information) and Clause 37.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

37.2Disclosure of Confidential Information

 

Subject to applicable law, any Finance Party may disclose:

 

(a)to any of its Affiliates and to COFACE and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

(b)to any person:

 

(i)to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

 

(ii)with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person's Affiliates, Representatives and professional advisers;

 

(iii)appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(b)(ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (d) of Clause 27.17
(Relationship with the Lenders));

 

(iv)who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

 

(v)to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

145
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(vi)to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 25.8 (Security over
Lenders' rights);

 

(vii)to whom information is required to be disclosed in connection with, and for
the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

(viii)who is a Party; or

 

(ix)with the prior written consent of the Borrower;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)in relation to paragraphs (b)(i), (b)(ii), (b)(iii) and (b)(iv) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(B)in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and

 

(c)to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party.

 

37.3Disclosure to numbering service providers

 

(a)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

(i)names of Obligors;

 

(ii)country of domicile of Obligors;

 

(iii)place of incorporation or organization of Obligors;

 

146
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iv)date of this Agreement;

 

(v)the names of the Administrative Parties;

 

(vi)date of each amendment and restatement of this Agreement;

 

(vii)amount of Total Commitments;

 

(viii)currencies of the Facility;

 

(ix)type of Facility;

 

(x)ranking of Facility;

 

(xi)Final Maturity Date;

 

(xii)changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

(xiii)such other information agreed between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(b)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

(c)The COFACE Agent shall notify the Borrower and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the COFACE Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

37.4Entire agreement

 

This Clause 37 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

37.5Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

147
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

37.6Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 37.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 37 (Confidentiality).

 

37.7Continuing obligations

 

The obligations in this Clause 37 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of 24 months from the earlier of:

 

(a)the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

(b)the date on which such Finance Party otherwise ceases to be a Finance Party.

 

38.Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

39.Governing Law

 

This Agreement is governed by English law.

 

40.Enforcement

 

40.1Jurisdiction of English courts

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement) (a
Dispute).

 

(b)The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c)This Clause 40.1 is for the benefit of the Finance Parties and Secured
Parties only. As a result, no Finance Party or Secured Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.

 

40.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

148
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(i)irrevocably appoints Law Debenture Corporate Services Limited of Fifth Floor,
100 Wood Street, London EC2V 7EX, United Kingdom, as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document governed by English law; and

 

(ii)agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must immediately (and in any event within 15 days of such event
taking place) appoint another agent on terms acceptable to the COFACE Agent.
Failing this, the COFACE Agent may appoint another agent for this purpose.

 

(c)Each Obligor expressly agrees and consents to the provisions of this
Clause 40 and Clause 39 (Governing Law).

 

40.3Arbitration

 

(a)Notwithstanding the above terms of this Clause, if the COFACE Agent so elects
in writing, any dispute, difference, claim or controversy arising out of or in
connection with this Agreement, including any question regarding its existence,
validity, interpretation, breach or termination, shall be referred to and
finally resolved by arbitration under the London Court of International
Arbitration Rules (for the purposes of this Subclause, the Rules).

 

(b)The Rules are incorporated by reference into this Clause and capitalised
terms used in this Clause which are not otherwise defined in this Agreement,
have the meaning given to them in the Rules. Any requirement in the Rules to
take account of the nationality of a person considered for appointment as an
arbitrator shall be disapplied and a person shall be nominated or appointed as
an arbitrator (including as Chairman) regardless of his or her nationality.

 

(c)The number of arbitrators shall be three. The parties agree that the London
Court of International Arbitration shall appoint the Arbitral Tribunal without
regard to any party's nomination.

 

(d)Each Obligor and each Finance Party:

 

(i)expressly agrees and consents to this procedure for nominating and appointing
the Arbitral Tribunal; and

 

(ii)irrevocably and unconditionally waives any right to choose its own
arbitrator.

 

(e)The seat, or legal place of arbitration, shall be London. The language used
in the arbitral proceedings shall be English.

 

40.4Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

 

149
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

41.Complete agreement

 

The Finance Documents contain the complete agreement between the Parties on the
matters to which they are related and supersede all prior commitments,
agreements and understandings, whether written or oral, on those matters.

 

42.USA Patriot Act

 

Each Finance Party that is subject to the requirements of the USA Patriot Act
hereby notifies each Obligor that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Obligors, which information includes the name and address of the
Obligors and other information that will allow such Finance Party to identify
the Obligors in accordance with the USA Patriot Act. Each Obligor agrees that it
will provide each Finance Party with such information as it may request in order
for such Finance Party to satisfy the requirements of the USA Patriot Act.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

150
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

Schedule 1

 

The Original Parties

 

Part 1

 

The Original Obligors

 

Name of Borrower Jurisdiction of Organization     Iridium Satellite LLC State of
Delaware, USA     Name of Original Guarantor Jurisdiction of Organization    
Iridium Communications Inc. State of Delaware, USA     Iridium Holdings LLC
State of Delaware, USA     Iridium Carrier Holdings LLC State of Delaware, USA  
  Iridium Carrier Services LLC State of Delaware, USA     Iridium Constellation
LLC State of Delaware, USA     Iridium Blocker-B Inc. State of Delaware, USA    
Iridium Government Services LLC State of Delaware, USA     Syncom-Iridium
Holdings Corp. State of Delaware, USA

 

151
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Part 2

 

The Original Lenders

 

Name of Original Lender  Tranche A Commitment ($)   Tranche B Commitment ($)    
       DEUTSCHE BANK AG (PARIS BRANCH)   294,260,000    -              BANCO
SANTANDER SA   294,260,000    -              SOCIÉTÉ GÉNÉRALE   294,260,000  
 -              NATIXIS   245,220,000    -              MEDIOBANCA INTERNATIONAL
(LUXEMBOURG) S.A.   -    187,500,000              BNP PARIBAS   182,000,000  
 -              CRÉDIT INDUSTRIEL ET COMMERCIAL   136,500,000    -             
INTESA SANPAOLO S.p.A. (PARIS BRANCH)   91,000,000    -              UNICREDIT
BANK AUSTRIA AG   -    75,000,000              Total Tranche A Commitments /
Total Tranche B Commitments   1,537,500,000    262,500,000              Total
Commitments   1,800,000,000 

 

152
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 2

 

Conditions Precedent

 

Part 1

 

Conditions Precedent to Initial Utilisation

 

(A)Corporate documentation

 

1.A copy of the constitutional documents of each Original Obligor.

 

2.A copy of a resolution of the board of directors or members (as applicable) of
each Original Obligor:

 

(a)approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

(b)authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

(c)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party; and

 

(d)in the case of an Obligor other than the Borrower, authorising the Borrower
to act as its agent in connection with the Finance Documents.

 

3.A specimen of the signature of each person authorised on behalf of an Original
Obligor to enter into any Finance Document or to sign or send any document or
notice in connection with any Finance Document.

 

4.A certificate of an authorised officer of each Original Obligor certifying
that:

 

(a)each copy document specified in paragraph (A)(1) of this Schedule delivered
by such Obligor is true and complete as in effect on the date of such
certificate;

 

(b)each copy document specified in paragraph (A)(2) of this Schedule delivered
by such Obligor is true and complete and has not been amended, annulled,
rescinded or revoked and there exist no other resolutions of the Company
relating to the matters set forth therein; and

 

(c)borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.

 

5.A certificate of an authorised officer of the Borrower certifying that each
copy document specified in paragraphs (C)(10), (D)(10), (12) and (13), (G)(17)
and (18) (to the extent applicable), (H)(19) and (G)(22) and (23) (to the extent
applicable) of this Schedule provided to the COFACE Agent is true and complete
in all material respects and in full force and effect and (x) (with respect to
the Satellite Supply Contract, the SpaceX Launch Contract, the Motorola
Settlement Agreements and the Motorola IP Rights Agreement) has not been amended
or superseded and (y) (with respect to any other document specified in this
paragraph (A)(5)), such documents have not been materially amended or superseded
(in each case, except for those amendments, modifications, supplements or
waivers for which true and complete copies have been provided to the COFACE
Agent).

 

153
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

6.Certificates of good standing in respect of each Original Obligor issued as a
of a recent date by the Secretary of State or other appropriate official of such
Original Obligor's jurisdiction of incorporation or organisation.

 

7.Evidence that the agent of the Original Obligors under the Finance Documents
governed by English law for service of process in England & Wales has accepted
its appointment.

 

(B)Finance Documents

 

8.Originals of each of the following Finance Documents duly entered into by the
parties thereto:

 

(a)this Agreement;

 

(b)each Fee Letter;

 

(c)the Subordination Agreement;

 

(d)the Motorola Intercreditor Agreement;

 

(e)the COFACE Insurance Policy;

 

(f)the COFACE Premium Letter;

 

(g)each Promissory Note; and

 

(h)each Transaction Security Document listed in section (C)(9) below.

 

(C)Transaction Security Documents

 

9.Originals of each of the following Transaction Security Documents duly entered
into by the parties thereto:

 

(a)subject to Clause 23.30 (Additional Guarantors and resignation of Guarantors)
of this Agreement, a pledge agreement over all of the membership interest in
each Original Obligor (other than the Parent), executed by the relevant pledgors
and the Security Agent;

 

(b)a security agreement over all of the assets of each Original Obligor,
executed by each Original Obligor and the Security Agent (the Security
Agreement);

 

(c)Control Agreement(s) with respect to the Collateral Accounts as defined in
the Security Agreement;

 

(d)delivery of all original share certificates of Syncom-Iridium Holdings Corp.
and stock powers, executed in blank, pledged under paragraph 9(a) above;

 

(e)Short Form IP Security Agreements in respect of Trademarks, Patents and
Copyrights (to the extent applicable), in the forms annexed to the Security
Agreement.

 

154
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

10.A copy of all notices required to be sent to the following parties under the
Transaction Security Documents:

 

(a)the Supplier ; and

 

(b)SpaceX.

 

(D)NEXT System Documents

 

11.A copy of each of the following NEXT System Documents:

 

(a)each Material NEXT System Document:

 

(i)the Satellite Supply Contract;

 

(ii)the Authorization to Proceed;

 

(iii)each Launch Services Contract:

 

(A)the SpaceX Launch Contract;

 

(B)the committed fixed price proposal to be provided pursuant to Schedule 22
(Back-Up Launch Strategy);

 

(iv)the Boeing O&M Agreement;

 

(v)the NEXT Support Services Agreement;

 

(vi)the Motorola Settlement and Release;

 

(vii)the Motorola IP Rights Agreement;

 

(b)the Motorola Settlement Agreements:

 

(i)the Supplemental Subscriber Equipment Technology Amendment and Agreement; and

 

(ii)the Transition Services Agreement;

 

(b)the operations and maintenance agreement between ICLLC and Telesat Canada
dated 30 March 2001;

 

(c)the operations and maintenance agreement between ICLLC and Kongsberg
Satellite Services dated 16 September 2006; and

 

(d)each Secondary Payload Contract in existence on the Initial CP Satisfaction
Date (if any).

 

(E)Authorisations

 

12.A copy of the following Authorisations:

 

(a)the Material Communications Licenses set forth in Schedule 16 to this
Agreement; and

 

(b)each material IP licence.

 

155
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

13.Evidence that the application for renewal of the NGSO Satellite Authorisation
has been filed on or before the relevant due date.

 

(F)Legal opinions

 

14.A legal opinion of Allen & Overy LLP, Paris, legal advisers as to English law
to the Finance Parties, addressed to the Finance Parties.

 

15.A legal opinion of Milbank Tweed Hadley & McCloy LLP, legal advisers in New
York to the Obligors, addressed to the Finance Parties.

 

(G)Insurances

 

16.A certificate from the Insurance Adviser, addressed to the Finance Parties,
confirming that the insurance to be provided by the Supplier as at the Initial
CP Satisfaction Date pursuant to the Satellite Supply Contract complies with the
terms of this Agreement and the NEXT System Documents.

 

17.Certificates evidencing the Insurance and/or copies of the policies of
Insurance which the Obligors are required to have effected or procured as at the
Initial CP Satisfaction Date in accordance with the provisions of Schedule 21
(Insurance) and the NEXT System Documents.

 

18.A certificate evidencing that the insurance cover TAS is required to have
effected or procured pursuant to the Satellite Supply Contract as at the Initial
CP Satisfaction Date naming the Borrower and/or Security Agent (as applicable)
as additional insured in accordance with the provisions of Schedule 21
(Insurance).

 

(H)Financial Information

 

19.A copy of the Original Financial Statements.

 

(I)Base Case

 

20.The Base Case.

 

21.Confirmation that the exchange rate to be applied in updating the Agreed
Banking Case (based on the final USD value of the Satellite Supply Contract)
does not exceed 1.36.

 

(J)Other documents and evidence

 

22.Evidence of the opening of the Debt Service Reserve Account and Mandatory
Prepayment Account.

 

23.Acceptable arrangements as to the Motorola litigation (including evidence of
court filing and any other conditions to the effectiveness of the Motorola
Settlement Agreements or the Motorola IP Rights Agreement).

 

24.Evidence that fees and expenses then due and payable by the Obligors under
this Agreement have been paid (or will be paid simultaneously with the initial
Utilisation).

 

25.An original of the Joint Interest Mandate duly executed by the parties
thereto.

 

26.Evidence of the appointment of the Technical Adviser.

 

156
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

27.An update of the Technical Report from the Technical Adviser.

 

28.A copy of any other authorisation or other document, opinion or assurance
which the COFACE Agent has notified the Borrower is necessary or desirable in
connection with the entry into and performance of, and the transactions
contemplated by, any Finance Document or for the validity and enforceability of
any Finance Document.

 

157
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Part 2

 

Conditions Precedent required to be delivered by an Additional Guarantor

 

1.An Accession Deed executed by the Additional Guarantor and the Borrower.

 

2.A copy of the constitutional documents of the Additional Guarantor.

 

3.A copy of a resolution of the board of directors or members (as applicable) of
the Additional Guarantor:

 

(a)approving the terms of, and the transactions contemplated by, the Accession
Deed and the Finance Documents; and

 

(b)authorising a specified person or persons to execute the Accession Deed and
other Finance Documents on its behalf.

 

4.A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.

 

5.If required by the laws of the jurisdiction of organization of the Additional
Guarantor, a copy of a resolution signed by all the holders of issued shares of
the Additional Guarantor, approving the terms of, and the transactions
contemplated by, the Finance Documents to which the Additional Guarantor is a
party.

 

6.A certificate of an authorised signatory of the Additional Guarantor
certifying that each copy document listed in this Part 2 of Schedule 2 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the Accession Deed.

 

7.If the proposed Additional Guarantor is organized in a jurisdiction other than
England and Wales, evidence that the process agent specified in Clause 40.2
(Service of process) of the Agreement has accepted its appointment in relation
to the proposed Additional Guarantor.

 

8.A legal opinion of legal advisers to the COFACE Agent as to matters of English
law.

 

9.A legal opinion of legal advisers (reasonably acceptable to the COFACE Agent)
to the Additional Guarantor in the jurisdiction of organization of the
Additional Guarantor (and, if different, the law governing any Transaction
Security Document executed by the Additional Guarantor).

 

10.A copy of any other authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration or other document, opinion or
assurance which the COFACE Agent considers to be necessary in connection with
the entry into and performance of the transactions contemplated by the Accession
Deed or for the validity and enforceability of any Finance Document.

 

11.Subject to the restrictions set forth in Clause 23.30 (Additional Guarantors
and resignation of Guarantors) of the Agreement, any Transaction Security
Documents which are required by the COFACE Agent to be executed by the proposed
Additional Guarantor granting a security interest over Key Assets (other than
Satellites), if any, as the Borrower specifies and any notices, documents or
filings required to be given, executed or made in connection therewith.

 

158
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 3

 

Requests and Notices

 

Part 1

 

Form of Reimbursement Request

 



To: [The COFACE Agent]     From: [BORROWER]     Date: [l]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Agreement)

 

1.Reference is made to the Agreement. This is a Reimbursement Request.
Capitalised terms used in this Reimbursement Request but not defined have the
meaning given to them in the Agreement.

 

2.The Borrower hereby requests the borrowing of Loans on the following terms:

 

(a)Utilisation Date: [     ];

 

(b)Total amount of Loans: $ [     ] (being $[     ] under Tranche A and $[     ]
under Tranche B);

 

(c)Application:

 

    Invoiced amount as per attached
invoice(s) attached1    Amount requested to be
reimbursed under the Agreement2                 [     ]    [     ]             
    [     ]    [     ]                  [     ]    [     ]                
 [     ]    [     ]                  [     ]    [     ]                
 [     ]    [     ]              TOTAL   [     ]    [     ] 

 

3.The proceeds of the Loans should be credited to:

 

(a)Bank Name: [     ];

 

(b)Account Name: [     ];

 



 



1This is the total amount of the invoice(s) attached to this Reimbursement
Request.



2This should be the amount payable under the invoice(s) in respect of COFACE
Eligible Content.

 

159
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)Account Number: [     ];

 

(d)SWIFT/Sort Code: [     ];

 

(e)Ref.: [     ].

 

4.The Borrower confirms that:

 

(a)the amounts referred to in the second column of the chart in paragraph 2(c)
above are to reimburse the Borrower for payments (other than Down Payment[s])
made by it under and in accordance with the Authorization to Proceed in respect
of COFACE Eligible Content delivered and rendered by the Supplier under the
Authorization to Proceed;

 

(b)it has paid in full the Down Payment[s] in respect of which the Loans are
being requested pursuant to this Reimbursement Request and no part of the
amounts referred to in the second column of the chart in paragraph 2(c) above
are to reimburse the Borrower for, or relate to, any Down Payment;

 

(c)each amount referred to in the second column of the chart in paragraph 2(c)
above represents no more than the portion of the amount of the invoice[s] from
the Supplier attributable to the provision of COFACE Eligible Content, [a
copy][copies] of which [is][are] attached to this Reimbursement Request;

 

(d)the total amount of Loans referred to in paragraph 2(b) above:

 

(i)does not include any amount for which any Loan has previously been made under
the Agreement;

 

(ii)does not include any amount in respect of any Down Payment; and

 

(iii)has not been (and is not) the subject of any other Utilisation Request;

 

(e)all documents supplied by it in support of this Reimbursement Request are
true copies of the originals and are, to the extent applicable, in all material
respects in conformity with the Authorization to Proceed and you may rely on the
accuracy and completeness of all information and documents contained in or
supplied with this Reimbursement Request;

 

(f)each condition precedent under [Clauses 4.1 (Initial conditions precedent)
and 4.2 (Further conditions precedent)]3 [Clause 4.2 (Further conditions
precedent)]4 of the Agreement which must be satisfied on the date of this
Reimbursement Request is so satisfied; and

 

(g)all representations and warranties set forth in Clause 20 (Representations)
of the Agreement which are deemed to be repeated on each Utilisation Date in
accordance with Clause 20.29 (Times when representations made) of the Agreement
remain true and correct in all material respects (except as otherwise updated by
the delivery of an updated schedule pertaining thereto in accordance with
paragraph (b) of Clause 20.29 (Times when representations made) of the
Agreement).

 



 



3Note: To include for the initial disbursement only.

4Note: To include for all disbursements other than the initial disbursement.

 

160
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

5.The Borrower also includes:

 

(a)copies of the invoice[s] from the Supplier in relation to the amounts
referred to in paragraph 2(c) above; and

 

(b)the Supplier's Confirmation in the form set out as Part 2 of Schedule 3 (Form
of Supplier's Confirmation) of the Agreement.

 

6.This Reimbursement Request is irrevocable.

 

By:

[                   ]

 

161
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Part 2

 

Form of Supplier's Confirmation

 

To: [THE COFACE AGENT]     From: [SUPPLIER]     Date: [l]

 

[Serial No [     ]]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Agreement)

 

1.Reference is made to the Agreement. This is the Supplier's Confirmation in
relation to the Reimbursement Request dated [l]. Capitalised terms used in this
Supplier’s Confirmation but not defined have the meaning given to them in the
Agreement.

 

2.In accordance with the terms of the Authorization to Proceed, we hereby
confirm that the sum of $ [Total of relevant receipt in respect of COFACE
Eligible Content] has been received by us from the Borrower under and in
accordance with the Authorization to Proceed as indicated below:

 

    Amount received by us for the provision of
COFACE Eligible Content5            [     ]             [     ]           
 [     ]             [     ]             [     ]             [     ]        
TOTAL   [     ] 

 

3.We further confirm that we have received in full the Down Payment[s] in
respect of which the Loans are being requested in the Reimbursement Request and
that no part of the amounts referred to in the second column of the chart in
paragraph 2(c) of the Reimbursement Request relate to any Down Payment, [and
that the aggregate amount of all payments received by us under the Authorization
to Proceed and the Satellite Supply Contract is no less than 5% of the Contract
Price]6.

 



 



5This should set out the total amount received by the Supplier from the Borrower
for the provision of COFACE Eligible Content as per the invoices attached to the
relevant Reimbursement Request (and, for the avoidance of doubt, should not
include any amounts received by the Supplier from the Borrower in respect of any
Down Payment[s]).

6Note: To include for the initial disbursement only.

 

162
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

4.We confirm that we have delivered and rendered COFACE Eligible Content under
the Authorization to Proceed, the value of which corresponds to the aggregate
of:

 

(a)the amount referred to in paragraph 2 above; and

 

(b)the aggregate of the amount of Down Payment[s] made in respect of which the
Loans are being requested in the Reimbursement Request,

 

and that such COFACE Eligible Content has been delivered and rendered in
compliance with all restrictions and limits imposed on us by COFACE.

 

5.We confirm our compliance with the Authorization to Proceed with respect to
authorizations, permits and other approvals of any Governmental Authority
required in relation to the Authorization to Proceed.

 

6.We further warrant that the amount referred to in paragraph 2 above:

 

(a)does not include any amount in respect of any Down Payment; and

 

(b)has not been the subject of a previous Supplier's Confirmation.

 

7.Finally, we confirm that:

 

(a)the Authorization to Proceed and the Satellite Supply Contract are in full
force and effect and have not been suspended, interrupted, cancelled,
terminated, materially amended or materially modified, whether in whole or in
part; and

 

(b)[except as detailed below,]7 no arbitration or other legal proceedings have
been initiated between the Borrower and us in respect of the Authorization to
Proceed.

 

[details].

 

By:

 

[SUPPLIER]

 



 



7Supply details if applicable.

 

163
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Part 3

 

Form of Disbursement Request

 

To: [The COFACE Agent]     From: [BORROWER]     Date: [l]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Agreement)

 

1.Reference is made to the Agreement. This is a Disbursement Request.
Capitalised terms used in this Disbursement Request but not defined have the
meaning given to them in the Agreement.

 

2.The Borrower wishes to borrow Loans on the following terms:

 

(a)Utilisation Date: [     ];

 

(b)Total amount of Loans: $ [     ] (being $[     ] under Tranche A and $[     ]
under Tranche B);

 

(c)Invoice number[s]: $ [     ];

 

(d)Aggregate value of invoice[s]: $ [     ];

 

(e)Aggregate value of invoice[s] relating to the provision of COFACE Eligible
Content: $ [     ];

 

3.The proceeds of the Loans should be credited to:

 

(a)Bank Name: [     ];

 

(b)Account Name: [     ];

 

(c)Account Number: [     ];

 

(d)SWIFT/Sort Code: [     ];

 

(e)Ref.: [     ].

 

4.The Borrower confirms that:

 

(a)on [insert date] the amounts referred to in paragraph 2(e) above are due to
be paid under and in accordance with the Satellite Supply Contract in respect of
COFACE Eligible Content delivered and rendered by the Supplier under the
Satellite Supply Contract as indicated in that paragraph;

 

(b)[it has paid in full the Down Payment[s] in respect of which the Loans are
being requested in this Disbursement Request;]

 

164
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)the aggregate amount referred to in paragraph 2(e) above represents no more
than the portion of the amount of the invoice[s] from the Supplier attributable
to the provision of COFACE Eligible Content, [a copy][copies] of which [is][are]
attached to this Disbursement Request;

 

(d)the total amount of Loans referred to in paragraph 2(b) above:

 

(i)does not include any amount for which any Loan has previously been made under
the Agreement;

 

(ii)does not include any amount in respect of any Down Payment; and

 

(iii)has not been (and is not) the subject of any other Disbursement Request;

 

(e)all documents supplied by it in support of this Disbursement Request are true
copies of the originals and are, to the extent applicable, in all material
respects in conformity with the Satellite Supply Contract and you may rely on
the accuracy and completeness of all information and documents contained in or
supplied with this Disbursement Request;

 

(f)each condition precedent under [Clauses 4.1 (Initial conditions precedent)
and 4.2 (Further conditions precedent)]8 [Clause 4.2 (Further conditions
precedent)]9 of the Agreement which must be satisfied on the date of this
Disbursement Request is so satisfied; and

 

(g)all representations and warranties set forth in Clause 20 (Representations)
of the Agreement which are deemed to be repeated on each Utilisation Date in
accordance with Clause 20.29 (Times when representations made) of the Agreement
remain true and correct in all material respects (except as otherwise updated by
the delivery of an updated schedule pertaining thereto in accordance with
paragraph (b) of Clause 20.29 (Times when representations made) of the
Agreement).

 

5.The Borrower also includes:

 

(a)copies of the invoice[s] from the Supplier in relation to the amounts
referred to in paragraph 2(e) above; and

 

(b)the Supplier's Confirmation in the form set out as Part 4 of Schedule 3 (Form
of Supplier's Confirmation) of the Agreement

 

6.This Disbursement Request is irrevocable.

 

By:

 

[BORROWER]

 



 



8Note: To include for the initial disbursement only.



9Note: To include for all disbursements other than the initial disbursement.

165
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Part 4

 

Form of Supplier's Confirmation

 

To: [THE COFACE AGENT]     From: [SUPPLIER]     Date: [l]     [Serial No
[     ]]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Agreement)

 

1.Reference is made to the Agreement. This is the Supplier's Confirmation in
relation to the Disbursement Request dated [l]. Capitalised terms used in this
Supplier’s Confirmation but not defined have the meaning given to them in the
Agreement.

 

2.In accordance with the terms of the Satellite Supply Contract, we hereby
confirm that on [insert date], the sum of $ [Total of relevant amount due to be
paid in respect of COFACE Eligible Content] is due to be paid under and in
accordance with the Satellite Supply Contract in respect of COFACE Eligible
Content delivered and rendered by us, as indicated below:

 

    Amount due to be paid for the provision of
COFACE Eligible Content10             [     ]             [     ]           
 [     ]             [     ]             [     ]             [     ]        
TOTAL   [     ] 

 

3.We further confirm that [we have received in full the Down Payment in respect
of which the Loans are being requested in paragraph 2(b) of the Disbursement
Request and that] no part of the amounts referred to in paragraph 2(e) of the
Disbursement Request relate to any Down Payment.

 

4.We confirm that we have delivered and rendered COFACE Eligible Content under
the Satellite Supply Contract, the value of which corresponds to the aggregate
of:

 

(a)the amount referred to in paragraph 2 above; and

 



 



10This should set out the total amount due to be paid to Supplier from the
Borrower for the provision of COFACE Eligible Content as per the invoices
attached to the relevant Disbursement Request.

 

166
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)the aggregate of the amount of Down Payment[s] made in respect of which the
Loans are being requested in paragraph 2(b) of the Disbursement Request,

 

and that such COFACE Eligible Content has been delivered and rendered in
compliance with all restrictions and limits imposed on us by COFACE.

 

5.We confirm our compliance with the Satellite Supply Contract with respect to
authorizations, permits and other approvals of any Governmental Authority
required in relation to the Satellite Supply Contract.

 

6.We further warrant that the amount referred to in paragraph 2 above:

 

(a)does not include any amount in respect of any Down Payment; and

 

(b)has not been the subject of a previous Supplier's Confirmation.

 

7.Finally, we confirm that:

 

(a)the Satellite Supply Contract is in full force and effect and has not been
suspended, interrupted, cancelled, terminated, materially amended or materially
modified, whether in whole or in part; and

 

(b)[except as detailed below,]11 no arbitration or other legal proceedings have
been initiated between the Borrower and us in respect of the Satellite Supply
Contract.

 

[details].

 

By:

 

[SUPPLIER]

 



 



11Supply details if applicable.

 

167
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 4

 

Form of Budget

 

   Iridium Communications Inc.     Consolidated Income Statement    
(In thousands)                           2011                  ($K)  1Q11  
2Q11   3Q11   4Q11   2011                        [***]                         
[***]                          [***]                          [***]   0    0  
 0    0    0                             [***]                          [***] 
                        [***]   0    0    0    0    0                        
    [***][***]   0    0    0    0    0                             [***]      
                   [***]                          [***]                         
                           [***]                          [***]                
                                    [***]                          [***]      
                   [***]                       0  [***]                       0 
[***]                       0                             [***]   0    0    0  
 0    0                             [***]                          [***]      
           0       [***]             0            [***]                  0      
[***]                       0  [***]                       0  [***]   0    0  
 0    0    0                             [***]   0    0    0    0    0         
                   [***]                          [***]                  0      
[***]                  0       [***]                       0                   
         [***]   0    0    0    0    0                             [***]   0  
 0    0    0    0                             [***]                       0    
                        [***]   0    0    0    0    0                        
    [***]                       0                             [***]           
                                         [***]   0    0    0    0    0         
                   [***]   0    0    0    0    0 

 

168
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

   Iridium Communications Inc.     Consolidated Balance Sheet    
(In thousands)                       2011              ($K)  1Q11   2Q11  
3Q11   4Q11                    [***]                     [***]                
    [***]                     [***]                     [***]                
    [***]                     [***]                                          
[***]   0    0    0    0                        [***]                     [***] 
                   [***]                     [***]                     [***] 
                   [***]                     [***]                            
              [***]   0    0    0    0                        [***]           
         [***]                     [***]                     [***]           
         [***]                     [***]                     [***]           
         [***]                     [***]                                      
    [***]   0    0    0    0                        [***]                    
[***]                     [***]                     [***]                    
[***]                                           [***]   0    0    0    0    
                   [***]                     [***]                     [***] 
                   [***]                     [***]                     [***] 
                   [***]                     [***]   0    0    0    0         
              [***]   0    0    0    0      0    0    0    0 

 

169
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

   Iridium Communications Inc.     Consolidated Cash Flow Statement (Non-GAAP) 
   (In thousands)                           2011                  ($K)  1Q11  
2Q11   3Q11   4Q11   2011                        [***]   0    0    0    0    0 
                           [***]                          [***]   0    0    0  
 0    0  [***]   0    0    0    0    0  [***]   0    0    0    0    0  [***] 
 0    0    0    0    0  [***][***]   0    0    0    0    0                   
      0  [***]   0    0    0    0    0  [***]   0    0    0    0    0  [***] 
 0    0    0    0    0  [***]   0    0    0    0    0  [***]                
         [***]   0    0    0    0    0  [***]   0    0    0    0    0  [***] 
 0    0    0    0    0  [***]   0    0    0    0    0  [***]   0    0    0  
 0    0                             [***]                          [***]   0  
 0    0    0    0  [***]   0    0    0    0    0  [***]   0    0    0    0    0 
[***]   0    0    0    0    0  [***]   0    0    0    0    0  [***]   0    0  
 0    0    0                             [***]                          [***] 
 0    0    0    0    0  [***]   0    0    0    0    0  [***]   0    0    0  
 0    0  [***]   0    0    0    0    0                             [***]   0  
 0    0    0    0  [***]   0    0    0    0    0  [***]   0    0    0    0    0 
    0    0    0    0      

 

170
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

   Iridium Communications Inc.     Covenant Analysis     (In millions)        
          2011     2Q11   4Q11            [***]                       [***] 
         [***]           [***]           [***]   NO    NO              [***] 
         [***]           [***]           [***]           [***]           [***] 
         [***]           [***]   NO    NO              [***]           [***] 
         [***]           [***]           [***]           [***]           [***] 
      NO              [***]                       [***]           [***]      
    [***]           [***]           [***]   NO    NO              [***]   0  
 0  [***]   0    0              [***]           [***]           [***]        0 
[***]        0  [***]        NO              [***]   0    0  [***]   0    0    
         [***]                       [***]           [***]           [***]      
    [***]           [***]           [***]                       [***]          
[***]           [***]           [***]           [***]           [***]          
[***]           [***]           [***]                       [***]          
[***]           [***]           [***]           [***]           [***]          

 

171
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

Schedule 5

 

Form of Promissory Notes

 

Number: Promissory Note of [principal / interest]12 [___] Loan [__________]

 

Made in [__________] on [__________]            Good for [   ] ($[   ])

 

(date and place where note made)

 

On [______]

 

(Payment Date)

 

The Borrower, for value received, promises to pay against this Promissory Note
to the order of [l] the amount of [   ] USD ($[   ]).

 

Protest waived

 

This Promissory Note is governed by French law.

 

"Reference: COFACE Facility Agreement dated [   ]"

 

Maker: [                   ] [insert address of the Borrower]   Place of
payment:   [l]   [insert address]

 

[                   ]

 

(Signature of the authorised signatory of Borrower)

 

 



12Note: Delete as appropriate.

 

172
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 6

 

Form of Joint Interest Mandate

 

[On the letterhead of the Borrower]

 

To: [COFACE Agent]

 

Dear Sirs,

 

We refer to the facility agreement (hereinafter called the Facility Agreement)
dated [l] between, inter alios, ourselves, the Lenders and the COFACE Agent.

 

Terms not defined herein shall have the meaning ascribed thereto in the Facility
Agreement.

 

1.In accordance with the terms of the Facility Agreement, we are sending you
herewith 4 series of 14 Promissory Notes made as follows, each set corresponding
to instalments of principal and interest payable in respect of each Tranche:

 

(a)14 Promissory Notes of principal marked Promissory Note of principal no. 1 to
Promissory Note of principal no. 14 to the order of [COFACE Agent] for Tranche
A;

 

(b)14 Promissory Notes of interest marked Promissory Note of interest no. 1 to
Promissory Note of principal no. 14 to the order of [COFACE Agent] for Tranche
A;

 

(c)14 Promissory Notes of principal marked Promissory Note of principal no. 1 to
Promissory Note of principal no. 14 to the order of [COFACE Agent] for Tranche
B; and

 

(d)14 Promissory Notes of interest marked Promissory Note of interest no.1 to
Promissory Note of principal no. 14 to the order of [COFACE Agent] for Tranche
B.

 

Each of the Promissory Notes is made in the form set forth in Schedule 5 (Form
of Promissory Notes) to the Facility Agreement.

 

Their respective amount and maturity dates of the Promissory Notes have been
left blank in accordance with Clause 6.2(a) of the Facility Agreement.

 

We hereby irrevocably appoint you for the duration of the Facility Agreement as
our true and lawful attorney-in-fact with the full power and authority in our
name and on our behalf to complete the amount and maturity date, which have been
left blank, of each Promissory Note and to amend and take such other actions
with respect to the Promissory Notes in accordance with the following
instructions:

 

2.Completion of the Promissory Notes

 

After the Starting Point of Repayment and no later than 10 Business Days before
the First Repayment Date, you will insert:

 

-the relevant maturity date on each Promissory Note of interest and principal of
each Tranche, using the Starting Point of Repayment and the Final Maturity Date
as a reference;

 

173
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

-you shall insert on each Promissory Note of principal of each Tranche an amount
equal to the amount of the relevant Repayment Instalment determined in
accordance the schedule of Repayment Instalments provided by the COFACE Agent
pursuant to paragraph (c) of Clause 6.1 of the Facility Agreement;

 

-you shall insert on each Promissory Note of interest of Tranche A an amount
equal to the amount of interest due on the relevant Interest Payment Date
determined in accordance the schedule of Repayment Instalments provided by the
COFACE Agent pursuant to paragraph (c) of Clause 6.1 of the Facility Agreement;

 

On the first day of each Interest Period following the Starting Point of
Repayment, you will insert on the Promissory Note of interest relating to the
relevant Interest Period of Tranche B the amount of interest, such amount of
interest to be calculated in accordance with such provisions of Clause 10 of the
Facility Agreement which are applicable to Tranche B.

 

3.Modification of the Promissory Notes in the event of prepayment

 

If any part of any Tranche of the Facility is to be prepaid for any reason
whatsoever, you will modify the amounts appearing on the relevant Promissory
Notes of principal for such Tranche, so as to conform to the principal amount of
such Tranche of the Facility then outstanding after the prepayment, and will
modify the maturity dates of both the Promissory Notes of principal and the
Promissory Notes of interest related to such Tranche subject to prepayment at
that time, with the words "at sight" and will return to the Borrower the
Promissory Notes relating to the amount prepaid under such Tranche.

 

4.Where under Clause 24 (Events of Default) of the Facility Agreement all
outstanding amounts due under the Facility Agreement are accelerated:

 

If the acceleration occurs before the Starting Point of Repayment:

 

(a)in respect of each Tranche, you shall insert on a Promissory Note of
principal the accelerated date of payment as maturity date and an amount equal
to the amount of principal due under the relevant Tranche;

 

(b)in respect of each Tranche, you shall insert on a Promissory Note of interest
the accelerated date of payment as maturity date and an amount equal to the
amount of interest accrued until such early payment date;

 

If the acceleration occurs after the Starting Point of Repayment:

 

(a)you will modify the payment date of all of the remaining Promissory Notes of
principal for each Tranche by substituting the accelerated date of payment and,
if necessary, the amount of the Promissory Notes of principal for each Tranche
such that the total amount of the Promissory Notes of principal for each Tranche
is equal to the accelerated amount of each Tranche of the Facility; and

 

(b)you will enter on a Promissory Note of interest for each Tranche an amount
equal to the total interest due at the accelerated date of payment for each
Tranche and will enter as the payment date on such Promissory Note the
accelerated date of payment.

 

174
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

The present mandate, given in the joint interest of the parties, is in
consequence irrevocable. It has been drawn up in accordance with the specimen
set out in Schedule 6 (Form of Joint Interest Mandate) to the Facility
Agreement, and may only be modified with the written approval of the COFACE
Agent and the Borrower.

 

The Promissory Notes will be kept by the COFACE Agent in safekeeping and for the
purposes set forth in this mandate.

 

The Promissory Notes will be returned to the Borrower upon full payment of such
Promissory Notes.

 

When the present mandate has been carried out, please inform us forthwith.

 

We enclose the names, titles and specimens of the signatures of our
representatives who have signed the Promissory Notes and this letter.

 

All possible disputes resulting from this letter or from its implementation will
be dealt with in accordance with Clause 40 (Enforcement) of the Facility
Agreement.

 

The present mandate is governed by and construed in accordance with French law.

 

Made in [l] on [l],

 

Signature of the Borrower Signature of the COFACE Agent

 

175
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 7

 

Mandatory Cost Formula

 

1.The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2.On the first day of each Interest Period (or as soon as possible thereafter)
the COFACE Agent shall calculate, as a percentage rate, a rate (the Additional
Cost Rate) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the COFACE Agent as a weighted average of
the Lenders' Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3.The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
COFACE Agent. This percentage will be certified by that Lender in its notice to
the COFACE Agent to be its reasonable determination of the cost (expressed as a
percentage of that Lender's participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4.The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the COFACE Agent as follows:

 

(a)in relation to a sterling Loan:



 



[tpg187.jpg] per cent. per annum  

  

(b)in relation to a Loan in any currency other than sterling:

 



[tpg187a.jpg] per cent. per annum.  

  

Where:

 

Ais the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

Bis the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (a) of Clause 10.4 (Default interest)) payable for the relevant
Interest Period on the Loan.

 

Cis the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Dis the percentage rate per annum payable by the Bank of England to the COFACE
Agent on interest bearing Special Deposits.

 

176
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Eis designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the COFACE Agent as being the average of the most recent rates
of charge supplied by the Base Reference Banks to the COFACE Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5.For the purposes of this Schedule:

 

(a)"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

(b)"Fees Rules" means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

(c)"Fee Tariffs" means the fee tariffs specified in the Fees Rules under Column
1 of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 

(d)"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

(e)In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

6.If requested by the COFACE Agent, each Base Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
COFACE Agent, the rate of charge payable by that Base Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Base Reference Bank as being the average of the Fee Tariffs
applicable to that Base Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Base Reference Bank.

 

7.Each Lender shall supply any information required by the COFACE Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a)the jurisdiction of its Facility Office; and

 

(b)any other information that the COFACE Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the COFACE Agent of any change to the
information provided by it pursuant to this paragraph.

 

8.The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Base Reference Bank for the purpose of E above shall be
determined by the COFACE Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the COFACE Agent to the contrary, each Lender's obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

177
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

9.The COFACE Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Base Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 

10.The COFACE Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each Base
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

11.Any determination by the COFACE Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

12.The COFACE Agent may from time to time, after consultation with the Borrower
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

178
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 8

 

Form of Transfer Certificate

 

To:[           ] as COFACE Agent and [           ] as Security Agent and Iridium
Satellite LLC, as Borrower, for and on behalf of each Obligor

 

From:[The Existing Lender] (the Existing Lender) and [The New Lender] (the New
Lender)

 

Dated:[l]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Facility Agreement)

 

1.Reference is made to the Facility Agreement. This agreement (the Agreement)
shall take effect as a Transfer Certificate for the purpose of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2.We refer to Clause 25.5 (Procedure for transfer) of the Facility Agreement:

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule (attached hereto)
in accordance with Clause 25.5 (Procedure for transfer) of the Facility
Agreement.

 

(b)The proposed Transfer Date is [l].

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 32.2 (Addresses) are set out in the
Schedule (attached hereto).

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).

 

4.The New Lender confirms, for the benefit of the COFACE Agent and without
liability to any Obligor, that it is:

 

(a)[a Qualifying Lender;]

 

(b)[not a Qualifying Lender;]

 

(c)[others to be specified].

 

5.This Agreement acts as notice to the COFACE Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 25.7 (Copy of Transfer
Certificate or Assignment Agreement to Borrower), to the Borrower (on behalf of
each Obligor) of the transfer referred to in this Agreement.

 

6.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

7.This Agreement is governed by English law.

 

179
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

8.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note:The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

180
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender] [New Lender]     By: By:

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the COFACE Agent and the Transfer Date is confirmed as
[l].

 

[COFACE Agent]       By:       [Security Agent]       By:  

 

181
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 9

 

Form of Assignment Agreement

 

To:[           ] as COFACE Agent and [           ], [           ] as Security
Agent, and Iridium Satellite LLC as Borrower, for and on behalf of each Obligor

 

From:[the Existing Lender] (the Existing Lender) and [the New Lender] (the New
Lender)

 

Dated:[l]

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Facility Agreement)

 

1.Reference is made to the Facility Agreement. This is an Assignment Agreement.
This agreement (the Agreement) shall take effect as an Assignment Agreement for
the purpose of the Facility Agreement. Terms defined in the Facility Agreement
have the same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2.We refer to Clause 25.6 (Procedure for assignment) of the Facility Agreement:

 

(a)The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Facility Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender's Commitments and participations in Utilisations under the
Facility Agreement as specified in the Schedule (attached hereto).

 

(b)The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender's Commitments and
participations in Utilisations under the Facility Agreement specified in the
Schedule (attached hereto).

 

(c)The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3.The proposed Transfer Date is [l].

 

4.On the Transfer Date, the New Lender becomes party to the relevant Finance
Documents as a Lender.

 

5.The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 32.2 (Addresses) of the Facility
Agreement are set out in the Schedule (attached hereto).

 

6.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).

 

7.The New Lender confirms, for the benefit of the COFACE Agent and without
liability to any Obligor, that it is:

 

(a)[a Qualifying Lender;]

 

(b)[not a Qualifying Lender;]

 

182
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)[others to be specified].

 

8.This Agreement acts as notice to the COFACE Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 25.7 (Copy of Transfer
Certificate or Assignment Agreement to Borrower), to the Borrower (on behalf of
each Obligor) of the assignment referred to in this Agreement.

 

9.This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10.This Agreement is governed by English law.

 

11.This Agreement has been entered into on the date stated at the beginning of
this Agreement.

 

Note:The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

 

183
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender] [New Lender]     By: By:

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the COFACE Agent and the Transfer Date is confirmed as
[l].

 

Signature of this Agreement by the COFACE Agent constitutes confirmation by the
COFACE Agent of receipt of notice of the assignment referred to in this
Agreement, which notice the COFACE Agent receives on behalf of each Finance
Party.

 

[COFACE Agent]       By:       [Security Agent]       By:  

 

184
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 10

 

Form of Accession Deed

 

To: [                   ] as COFACE Agent     From: [insert name of Material
Company]     Dated: [l]

 

Dear Sirs

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Facility Agreement)

 

1.Reference is made to the Facility Agreement. This deed (the Accession Deed)
shall take effect as an Accession Deed for the purposes of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
Accession Deed unless given a different meaning in this Accession Deed.

 

2.[insert name of Material Company] agrees to become an Additional Guarantor and
to be bound by the terms of the Facility Agreement and the other Finance
Documents as an Additional Guarantor pursuant to Clause 23.30 (Additional
Guarantors and resignation of Guarantors) of the Facility Agreement. [insert
name of Material Company] is a company duly organized under the laws of [name of
relevant jurisdiction] and is a [insert type of company].

 

3.[[insert name] agrees to become an Intra-Group Creditor and an Intra-Group
Debtor pursuant to Clause [15.2] (Accession) of the Subordination Agreement and
to be bound by the terms of the Subordination Agreement as an Intra-Group
Creditor and an Intra-Group Debtor as if it had been an original party to the
Subordination Agreement.]

 

4.[insert name of Material Company]’s administrative details for the purposes of
the Facility Agreement are as follows:

 

Address:

 

Fax No.:

 

Attention:

 

5.This Accession Deed is governed by English law.

 

THIS ACCESSION DEED has been signed on behalf of the Borrower and executed as a
deed by [insert name of Material Company] and is delivered on the date stated
above.

 

[insert name of Material Company]           [EXECUTED as a DEED   ) By:
[Material Company]   )           Director           Director/Secretary       The
Borrower               [Borrower]       By:    

 

 

The COFACE Agent

 

[COFACE Agent]

 

By:

 

185
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 11

 

Form of Resignation Letter

 

To: COFACE Agent     From: [resigning Obligor] and [Borrower]     Dated: [l]

 

Dear Sirs

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Facility Agreement)

 

1.Reference is made to the Facility Agreement. This is a Resignation Letter.
Terms defined in the Facility Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.Pursuant to Clause 23.30 (Additional Guarantors and resignation of
Guarantors), we request that [resigning Obligor] be released from its
obligations as a Guarantor under the Facility Agreement and the Finance
Documents (other than the Subordination Agreement).

 

3.We confirm that:

 

(a)no Default is continuing or would result from the acceptance of this request;
and

 

(b)[this request is given as a result of [resigning Obligor] ceasing to qualify
as a Material Company]*;

 

(c)[this request is given as a result of the Lenders consenting to the
resignation of the [resigning Obligor]]**;

 

(d)[             ]***

 

4.This Resignation Letter is governed by English law.

 

[Borrower] [resigning Obligor]     By: By:

 

NOTES:

*Insert if applicable.

**Insert if applicable.

***Insert any other circumstances permitted under the Facility Agreement for a
resignation of an Obligor.

186
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 12

 

Form of Compliance Certificate

 

To: COFACE Agent     From: [Parent]     Dated: [l]

 

Dear Sirs

 

IRIDIUM SATELLITE LLC
$[l] COFACE Facility Agreement dated [l] (the Facility Agreement)

 

1.Reference is made to the Facility Agreement. This is a Compliance Certificate.
Terms defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.This Compliance Certificate is delivered in accordance with Clause 21.2
(Provision and contents of Compliance Certificate) of the Facility Agreement by
an authorized officer of the Parent. This Compliance Certificate is delivered
with respect to the [Financial Year ended [l]] [Financial Quarter ended [l]]13.
Computations indicating compliance with respect to the covenants contained in
paragraphs (a)(i), (a)(ii) [and (a)(iii)]14 of Clause 22.1 (Financial condition)
and [paragraphs (b)(i) and (b)(ii) of Clause 22.1 (Financial condition)]
[paragraphs (c)(i) and (c)(ii) of Clause 22.1 (Financial condition)]15 of the
Facility Agreement are set forth below.

 

3.(a)In respect of the Calculation Period expiring on [l], the Borrower confirms
that:

 

[Insert details of covenants to be certified].

 

(a)[In respect of the Calculation Date expiring on [l], the Borrower confirms
that:]16

 

4.The Borrower confirms that in respect of the Calculation Period expiring on
[l]:

 

(a)Cumulative Cashflows is [l];

 

(b)Ancillary Cashflows is [l]; and

 

(c)the Available Cure Amount is [l].

 

5.[The Borrower confirms that no Default is continuing.]*

 

6.[The Borrower confirms that the following companies constitute Material
Companies for the purposes of the Facility Agreement: [l].]

 

 



13Note: Insert as appropriate. Compliance Certificates are to be delivered in
respect of each Calculation Date (i.e., with each set of audited annual
financials and quarterly financials ending on a June 30 Calculation Date).

14Note: Insert as appropriate. Compliance with Clause 22.1(a)(iii) only required
to be tested on a calendar year basis.

15Note: Insert as appropriate. Financial covenants set forth in Clause 22.1(b)
are only required to be tested until the later of (x) the date of In-Orbit
Acceptance of at least 66 Satellites and (y) the First Repayment Date. Financial
covenants set forth in Clause 22.1(c) are only required to be tested from the
First Repayment Date until the Final Maturity Date.

16Note: Insert with respect to testing of Secondary Payload Cashflows covenant.

 

187
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

7.The Borrower confirms that the aggregate of earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA), aggregate gross assets, aggregate net assets and aggregate turnover of
the Obligors (calculated on an unconsolidated basis and excluding all intra-NEXT
Group items and investments in Subsidiaries of any member of the NEXT Group)
exceeds [***]% of Consolidated EBITDA, consolidated gross assets, net assets and
turnover (as the case may be) of the NEXT Group.

 

8.The Borrower confirms that from the date of the Compliance Certificate most
recently delivered to the date hereof

 

(a)[***] accounts receivable (and all proceeds thereof):

 

(i)for services rendered (including goods sold) in the U.S. or with U.S.
customers (including, without limitation, the U.S. Department of Defense); and

 

(ii)to the fullest extent permitted by law or regulation, for services rendered
outside US with non-US customers,

 

by or on behalf of any member of the NEXT Group have been paid directly or
indirectly by way of intercompany transfers on receipt of the same into the BOA
Revenue Account or such other accounts subject to Transaction Security;

 

(b)at least [***]% of all cash and Cash Equivalents of the NEXT Group have been
held in the BOA Revenue Account and/or such other deposit or securities accounts
with an Acceptable Bank in the U.S. that are subject to the Transaction
Security; and

 

(c)all cash and Cash Equivalent Investments of the NEXT Group other than an
amount up to the greater of (i) [***]% of all cash and Cash Equivalent
Investments of the NEXT Group, and (ii) cash and Cash Equivalent Investments
with an aggregate value of $[***], have been subject to the Transaction
Security,

 

(in each case, as based on the monthly average account balances on the basis of
bank statements).

 

Signed       Authorized Officer
of Parent  

 

NOTES:

*If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 

188
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

  

Schedule 13

 

Form of Auditors' Report

 

To: Iridium Communications Inc.

 

We have audited, in accordance with auditing standards generally accepted in the
United States, the consolidated balance sheet of Iridium Communications Inc.
(the Company) as of [______], and the related consolidated statements of income,
changes in stockholders’ equity and comprehensive income (loss) and cash flows
for the year then ended, and have issued our report thereon [________].

 

In connection with our audit, [nothing came to our attention that caused us to
believe that Iridium Satellite LLC (the Borrower) failed to comply with the
financial covenants, set forth in Clause 22.1 of the COFACE Facility
Agreement,]17 dated as of [______], 2010 (the Agreement), by and among the
Company, the Borrower, the Original Obligors (as such term is defined in the
Agreement), Société Générale, as COFACE Agent, Deutsche Bank Trust Company
Americas, as Security Agent and U.S. Collateral Agent, and the financial
institutions party thereto from time to time. However, our audit was not
directed primarily toward obtaining knowledge of such noncompliance.

 

This report may be relied upon by the COFACE Agent and the Lenders, and is
intended solely for the information and use of the Company, the COFACE Agent and
the Lenders, and is not intended to be and should not be used by anyone other
than the specified parties.

 

    Name:  

 



 



17Note: Insert only to the extent applicable. To the extent that Auditor is
aware of any information causing them to believe non-compliance by the Borrower
with the financial covenants, specify such information in reasonable detail.

  

189
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 14

 

LMA Form of Confidentiality Undertaking

 

[Letterhead of Potential Purchaser]

 

To:[insert name of Seller]

 

Re:The Agreement

 

Company:                      (the Company)

 

Date:

 

Amount:

 

Agent:

 

Dear Sirs

 

We are considering acquiring an interest in the Agreement which, subject to the
Agreement, may be by way of novation, assignment, the entering into, whether
directly or indirectly, of a sub-participation or any other transaction under
which payments are to be made or may be made by reference to one or more Finance
Documents and/or one or more Obligors or by way of investing in or otherwise
financing, directly or indirectly, any such novation, assignment,
sub-participation or other transaction (the Acquisition). In consideration of
you agreeing to make available to us certain information, by our signature of
this letter we agree as follows (acknowledged and agreed by you by your
signature of a copy of this letter):

 

1.CONFIDENTIALITY UNDERTAKING

 

We undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by paragraph 2 below and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to our own confidential information and (b)
until the Acquisition is completed to use the Confidential Information only for
the Permitted Purpose.

 

2.PERMITTED DISCLOSURE

 

You agree that we may disclose:

 

(a)to any of our Affiliates and any of our or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
we shall consider appropriate if any person to whom the Confidential Information
is to be given pursuant to this paragraph 2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

  

190
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)subject to the requirements of the Agreement, to any person:

 

(i)to (or through) whom we assign or transfer (or may potentially assign or
transfer) all or any of our rights and/or obligations which we may acquire under
the Agreement such Confidential Information as we shall consider appropriate if
the person to whom the Confidential Information is to be given pursuant to this
sub-paragraph (i) of paragraph (a) has delivered a letter to us in equivalent
form to this letter;

 

(ii)with (or through) whom we enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or any Obligor such
Confidential Information as we shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub-paragraph (ii)
of paragraph (a) has delivered a letter to us in equivalent form to this letter;

 

(iii)to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as we shall consider appropriate; and

 

(c)notwithstanding paragraphs 2(a) and 2(b) above, Confidential Information to
such persons to whom, and on the same terms as, a Finance Party is permitted to
disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to us.

 

3.NOTIFICATION OF DISCLOSURE

 

We agree (to the extent permitted by law and regulation) to inform you:

 

(a)of the circumstances of any disclosure of Confidential Information made
pursuant to sub-paragraph (iii) of paragraph 2(b) above except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

 

(b)upon becoming aware that Confidential Information has been disclosed in
breach of this letter.

 

4.RETURN OF COPIES

 

If we do not enter into the Acquisition and you so request in writing, we shall
return all Confidential Information supplied by you to us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by us and use our reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases (to the extent technically practicable) such Confidential
Information and any copies made by them, in each case save to the extent that we
or the recipients are required to retain any such Confidential Information by
any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body or in accordance with internal
policy, or where the Confidential Information has been disclosed under
sub-paragraph (iii) of paragraph 2(b) above.

 



191
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

5.CONTINUING OBLIGATIONS

 

The obligations in this letter are continuing and, in particular, shall survive
and remain binding on us until (a) if we acquire an interest in the Agreement by
way of novation, the date on which we acquire such an interest; (b) if we enter
into the Acquisition other than by way of novation, the date falling 2 years
after termination of that Acquisition; or (c) in any other case 2 years after
the date of this letter.

 

6.NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

 

We acknowledge and agree that:

 

(a)neither you, nor any member of the Group nor any of your or their respective
officers, employees or advisers (each a "Relevant Person") (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect of the Confidential Information or any such information; and

 

(b)you or members of the Group may be irreparably harmed by the breach of the
terms of this letter and damages may not be an adequate remedy; each Relevant
Person may be granted an injunction or specific performance for any threatened
or actual breach of the provisions of this letter by us.

 

7.ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC

 

(a)This letter constitutes the entire agreement between us in relation to our
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

(b)No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.

 

(c)The terms of this letter and our obligations under this letter may only be
amended or modified by written agreement between us.

 

8.INSIDE INFORMATION

 

We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.

 

9.NATURE OF UNDERTAKINGS

 

The undertakings given by us under this letter are given to you and are also
given for the benefit of the Company and each other member of the Group.

 

10.THIRD PARTY RIGHTS

 

(a)Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 (the Third Parties Act) to enforce or to enjoy the benefit of any term
of this letter.

  

192
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

 

(c)Notwithstanding any provisions of this letter, the parties to this letter do
not require the consent of any Relevant Person to rescind or vary this letter at
any time.

 

11.GOVERNING LAW AND JURISDICTION

 

(a)This letter (including the agreement constituted by your acknowledgement of
its terms) (the Letter) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.

 

(b)The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

12.DEFINITIONS

 

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

 

"Confidential Information" means all information relating to the Company, any
Obligor, the Group, the Finance Documents, the Facility and/or the Acquisition
which is provided to us in relation to the Finance Documents or the Facility by
you or any of your affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:

 

(a)is or becomes public information other than as a direct or indirect result of
any breach by us of this letter; or

 

(b)is identified in writing at the time of delivery as non-confidential by you
or your advisers; or

 

(c)is known by us before the date the information is disclosed to us by you or
any of your affiliates or advisers or is lawfully obtained by us after that
date, from a source which is, as far as we are aware, unconnected with the Group
and which, in either case, as far as we are aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality.

 

Group means the Company and its subsidiaries for the time being (as such term is
defined in the Companies Act 2006).

 

Permitted Purpose means considering and evaluating whether to enter into the
Acquisition.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

   

 



193
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

For and on behalf of

[Potential Purchaser]

 

To:[Potential Purchaser]

 

We acknowledge and agree to the above:

 

    For and on behalf of   [Seller]  

 



194
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 15

 

Timetables

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))  

U-10

 

    9.30 a.m. Paris time       COFACE Agent notifies the Lenders of the Loans in
accordance with Clause 5.4 (Lenders' participation)  

U-4

 

    11.00 a.m. Paris time       LIBOR is fixed   Quotation Day as of 11:00 a.m.
London time

 

"U" = date of Utilisation.       "U – X" = X Business Days prior to date of
Utilisation

 



195
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 16

 

Existing Guarantees

 

1.That certain guarantee provided by the Borrower for the benefit of Boeing in
respect of ICLLC’s obligations under the Boeing O&M Agreement.

 

2.That certain Guarantee of Lease, dated as of August 17, 2009, provided by
Iridium Holdings LLC for the benefit of TYE Development Company, L.L.C., in
respect of the Borrower’s obligations under that certain Deed of Lease, dated as
of August 17, 2009, by and between the Borrower and TYE Development Company,
L.L.C.

 



196
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 17

 

Existing Liens

 

None.

  

197
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 18

 

Communications Licences

 

Country Holder License Expiration Date USA Iridium Constellation LLC Space
Station Authorization for Big LEO NGSO Satellite Constellation (call sign S2110)

Grant: 1/31/1995;

 

Expires: 11/01/2013

USA Iridium Satellite LLC Earth Station Authorization for 50,000 mobile
non-common carrier handsets for Government use (call sign E960132)

Grant: 10/30/1996;

 

Expires: 11/1/2021

USA Iridium Satellite LLC Earth Station Authorization for fixed Ka-band
feederlink and TT&C earth station in Fairbanks, AK (call sign E050282)

Grant: 2/9/2006;

 

Expires: 2/9/2021

USA Iridium Satellite LLC Earth Station Authorization for fixed Ka-band
feederlink and TT&C earth station in Fairbanks, AK (call sign E060300)

Grant: 3/29/2007;

 

Expires: 3/29/2022

USA Iridium Satellite LLC Earth Station Authorization for fixed Ka-band
feederlink and TT&C earth station in Tempe, AZ (call sign E960131)

Grant: 10/30/1996;

 

Expires: 11/1/2021

USA Iridium Constellation LLC Earth Station Authorization for fixed C-band TT&C
earth station in Leesburg, VA (call sign E010193)

Grant: 10/25/2001;

 

Expires: 10/25/2011

USA Iridium Carrier Services LLC Earth Station Authorization for 150,000 mobile
common carrier handsets for public use (call sign E960622)

Grant: 10/30/1996;

 

Expires: 10/30/2021

Norway [***] License no. [***] for use of [***]

Grant: 6/1/2007;

 

Expires: 12/31/2014

 



198
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 19

 

Existing Financial Indebtedness

 

1.Promissory Note in the amount of $23,000,000 by the Borrower in favor of
Motorola, Inc., dated as of September 30, 2010.

 

2.Irrevocable Standby Letter of Credit from National Bank of Egypt in the amount
of 200,000 Egyptian Pounds.

 

3.Irrevocable Standby Letter of Credit from Saudi Investment Bank in the amount
of 300,000 Saudi Riyals.

 

4.Intercompany debt owed by ICG Communications GmbH18 to Gabrielle 14
Vermoegensverwaltungs GmbH in the amount of €69,401,069.38.

 

5.Invoice from Sidley Austin LLP from 2007 in the amount of $197,980.02.

 



 



18As noted on Schedule 20, cancellation of this entity is currently under
process. In connection with such cancellation, this indebtedness will terminate.

  

199
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 20

 

Group Structure Chart

 

200
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

[tpg213.jpg]

  



 

201
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 21

 

Insurance

 

1.Appendix 1 specifies the insurances which are to be effected or procured by
the Obligors (or which the Obligors are to ensure are effected or procured by
TAS and the Launch Services Providers, as the case may be). The Borrower shall
procure that the insurances specified in Appendix 1 are purchased and maintained
in full force and effect for the period of cover set out in Appendix 1.

 

2.Terms and conditions in the launch and initial-in orbit insurance set out in
Section 3 of Part 1 of Appendix 1 (for the avoidance of doubt, including
insurance in respect of replacement launches to the extent applicable) (the
Launch and Initial In-Orbit Insurance) shall include provisions customary at the
time of placement including:

 

(a)loss payee provision satisfactory to the COFACE Agent;

 

(b)insurance to be primary to any other insurance carried by the insured;

 

(c)that the proceeds of the launch insurance claims are subject to security by
way of assignment and/or délégation to the COFACE Agent and/or the Security
Agent;

 

(d)the Security Agent, on behalf of the Finance Parties has the right, but not
the obligation, to pay premiums;

 

(e)insurers waive all rights of (i) set off or counterclaim against the Obligors
in connection with their obligations to make payments under such insurance,
except as regards payment of premium under the applicable policy and (ii)
subrogation against the Security Agent and the Finance Parties; and

 

(f)provision of Brokers' standard letter of undertaking (in substantially the
form attached as Appendix 3) and acknowledgement of assignment.

 

3.6 months before anticipated date of the first launch (the Scheduled Launch
Date), the Borrower shall provide draft Launch and Initial In-Orbit Insurance
policies to the COFACE Agent, which shall include provisions customary at the
time of placement including those set out above.

 

4.3 months before the Scheduled Launch Date, or such later time as agreed by the
COFACE Agent, the Borrower shall provide evidence to the COFACE Agent that the
Launch and Initial In-Orbit Insurances are confirmed bound. No later than ninety
(90) days before the Scheduled Launch Date or, upon written request from the
Borrower and subject to the approval of the COFACE Agent, such later mutually
agreed date based on prevailing market conditions but not later than thirty (30)
days before the Scheduled Launch Date, the Borrower shall provide to the COFACE
Agent and the Security Agent the Launch and Initial In-Orbit Insurance
documentation duly agreed by all parties thereto.

 

5.All insurers shall be of internationally recognised reputation in the
satellite insurance marketplace and carrying a Standard & Poor's Rating Services
("S&P") insurer security rating of no less than A-, or AM Best A- or equivalent,
or with a credit rating or credit standing otherwise acceptable to the COFACE
Agent (acting on the advice of the Insurance Adviser) (an Acceptable Insurer)
subject, in the case of each class of Insurance, to a basket of ten per cent.
(10%) of the sum insured that may be allocated to insurers rated BBB by S&P or
B++ by AM Best or equivalent.

  

202
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Appendix 1

 

Insurance Schedules

 

Part 1

 

Material Insurance

 

1.Pre-launch property "all risks" insurance:

 

Pre-launch property "all risks" insurance to be provided by TAS under the
Satellite Supply Contract, covering the Satellites before risk transfers to the
Borrower.

 

The insurance will include the Borrower and/or its designees named as an
additional insured on such insurance policy(ies) to the extent of their interest
and the Borrower shall use best efforts to procure that the Security Agent is
also named as an additional insured on such insurance policy(ies) to the extent
of its interest.

 

2.Pre-launch and launch liability insurance:

 

(a)Where the Launch Services Provider is SpaceX:

 

Pre-launch and launch liability insurance to be provided by SpaceX covering
legal liability for third party property damage and bodily injury caused by an
occurrence resulting from the activities carried out by the Borrower and SpaceX,
their contractors, subcontractors, suppliers and agents related to the SpaceX
Launch Contract at the Launch Site as required by the SpaceX Launch Contract.

 

The insured parties will be SpaceX, the Borrower, U.S. Government, TAS, their
contractors, subcontractors, suppliers and agents, COFACE, the Lenders and all
others provided for by the SpaceX Launch Contract.

 

The insurance will provide a limit of liability at least to the levels required
pre-launch and post launch by the FAA for a Falcon 9 launching from Vandenberg
Air Force Base, California.

 

(b)Where the Launch Services Provider is International Space Company Kosmotras
(Kosmotras):

 

Pre-launch and launch liability insurance to be provided by Kosmotras covering
legal liability for third party property damage and bodily injury caused by an
occurrence resulting from the activities carried out by the Borrower and
Kosmotras, their contractors, subcontractors, suppliers and agents related to
the Launch Services Contract, dated June 14, 2011, between the Borrower and
Kosmotras (the Kosmotras Launch Contract) at the launch site as required by the
Kosmotras Launch Contract.

 

The insured parties will be Kosmotras, the Borrower, Russian government, US
government, TAS, their contractors, subcontractors, suppliers and agents,
COFACE, the Lenders and all others provided for by the Kosmotras Launch
Contract.

 

The insurance will provide a limit of liability at least to the levels required
pre-launch and post launch by the Ministry of Defense in Russia, for a Dnepr
launching from Yasny, Russia.

 



203
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(c)Where an alternative Launch Services Provider is selected (pursuant to
Schedule 22 (Back-Up Launch Strategy)):

 

Pre-launch and launch liability insurance to be provided by the Launch Services
Provider acceptable to the COFACE Agent (acting on the advice of the Insurance
Adviser), and based on the customary terms of coverage provided by the Launch
Services Provider taking into account the launch vehicle/site and launch
programme).

 

3.Launch and Initial In-Orbit insurance:

 

(a)Satellites

 

Where the Launch Services Provider is SpaceX and Kosmotras:

 

Launch and Initial In-Orbit Insurance to be provided by the Borrower from
transfer of risk of loss from TAS to the Borrower under the Satellite Supply
Contract, for "all risks" of physical loss of or damage to each of the 63 out of
72 Satellites arising out of the launch thereof in each case, until 12 months
after the launch thereof, including transfer orbit and initial deployments
through in-orbit acceptance of each of the 63 Satellites, in combination with
the initial loss reflight option provided for in the SpaceX Launch Contract, in
the event the reflight option is exercised.

 

The insured parties will be the Borrower and the Security Agent and the
insurance will conform to the subrogation waiver requirements in the Satellite
Supply Contract and the Launch Services Contracts.

 

The insurance will provide coverage:

 

(i)during the period from launch up to In Orbit Acceptance of each of the
insured 63 Satellites, in an amount equivalent to the replacement value of the
Satellites; and

 

(ii)during the 12 months post-separation phase of each launch of each of the
insured 63 Satellites, after In Orbit Acceptance of each of the Satellites, at
least equal to the amount of the replacement value of the Satellites, subject to
franchises or deductibles not exceeding 5 Satellites (i.e., indemnity for six
Satellites triggered on the loss of every sixth Satellite).

 

(b)Launch Vehicles

 

Where the Launch Services Provider is SpaceX and Kosmotras:

 

Launch Insurance to be provided by the Borrower from transfer of risk of loss
from TAS to the Borrower under the Satellite Supply Contract, for "all risks" of
physical loss of or damage to the launch vehicles arising out of 6 of 7 SpaceX
Falcon 9 launches (which provide for 10 Satellites per launch) and the 1
Kosmotras Dnepr launch (which provides for 2 Satellites), in each case, in
combination with the initial loss reflight option provided for in the SpaceX
Launch Contract, in the event the reflight option in relation to 10 Satellites
is exercised. In addition, the insurance will provide coverage in an amount
equivalent to, if no reflight option is exercised, the replacement value of the
launch services (and in each case the cost of the launch insurance).

  

204
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

The insured parties will be the Borrower and the Security Agent and the
insurance will conform to the subrogation waiver requirements in the Satellite
Supply Contract and the Launch Services Contracts.

 

(c)Where an alternative Launch Services Provider is selected (pursuant to
Schedule 22 (Back-Up Launch Strategy)):

 

Launch and Initial In-Orbit Insurance to be provided by the Borrower as agreed
with the Majority Lenders (in consultation with the Insurance Adviser, and based
on the general parameters applicable for SpaceX including self-insurance,
franchises and deductibles, but taking into account relevant differences in the
Launch Services Contract, launch vehicle/site and launch programme).

 

The insurance shall include Lender clauses substantially in the form set out in
Appendix 2.

 

205
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Part 2

 

Non Material Insurance

 

1.Property Insurance:

 

Property damage insurance with respect to property other than the Satellites in
such amounts and on such terms and conditions as are customarily carried by
companies engaged in the same or a similar business in places where such
business is conducted.

 

2.Commercial General Liability Insurance:

 

Commercial general liability insurance against claims for bodily injury
(including death) and property damage in such amounts and on such terms and
conditions as are customarily carried by companies engaged in the same or a
similar business in places where such business is conducted.

 

3.Other:

 

Insurance required by applicable law and prudent operator practice.

  

206
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Appendix 2

 

Lender Clauses

 

The Lender clauses to be included in the insurances as set out in Part 1 of
Appendix 1 are as follows (either included in or by way of endorsement to the
insurance or as an amendment thereto):

 

It is agreed that with effect from inception of the Period, the following
applies:

 

The Named Insured has entered into a credit facility agreement dated [l] with
[l] (the Lenders) (the Facility Agreement)

 

Under the Facility Agreement, [l] acts as the facility agent (the Agent) and [l]
as the security agent (the Security Agent) for the Lenders under the associated
security agreements.

 

The Security Agent, on behalf of the Lenders, is added as Additional Insured
under the insurance, whose rights are limited to those expressly stated in this
Endorsement irrespective of what law or custom may require or imply.

 

Additional Insureds

 

The Security Agent, on behalf of the Lenders

 

Name & Address

 

The following provisions shall be included in the Launch and Initial In-Orbit
insurance wordings in all material respects substantially as follows:

 

1.Loss Payee provision of the Launch and Initial In-Orbit insurance:

 

Claims under this insurance are adjusted with the Named Insured and paid to the
Security Agent for the benefit of the Lenders to the extent of the Lenders'
interest. Payment must be by electronic funds transfer and sent to the following
account: [l]

 

The Named Insured, the Additional Insured and the Insurers agree to sign a
mutual release agreement acceptable to each of them before a claim is paid,
provided however, that a failure to agree a form of release does not diminish
the Insurers' obligation in respect of the claim.

 

2.Subrogation Condition:

 

The Insurers shall waive all rights of subrogation against the Additional
Insured.

 

3.Cancellation Condition is amended to read:

 

This insurance may be cancelled only by mutual written agreement between the
Named Insured, the Security Agent and the Insurers except that this insurance
may be cancelled unilaterally by the Insurers for non-payment of Premium.

 

If cancellation is due to non-payment of Premium, the Insurers must give written
notice of cancellation to the Named Insured and the Security Agent at least 15
days in advance of the effective date of cancellation. The 15 day period begins
on the date on which the notice has been received by the Named Insured and the
Security Agent. Payment of the Premium due within the notice period by the Named
Insured or Additional Insured voids the notice of cancellation for non-payment
of Premium.

  

207
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

4.The Insurers acknowledge and agree that this insurance provides primary cover
for the Named Insured and Additional Insured and that in the event of a loss
covered under this insurance which is also covered either in whole or in part
under any other insurances effected by or on behalf of the Named Insured or any
of the Additional Insured, this insurance responds as if those other insurances
are not in force.

 

5.The Insurers acknowledge and agree not to exercise any right of set off (other
than with respect to non payment of Premium) and counterclaim against the Named
Insured or the Additional Insured, provided that such set off and counterclaim
only refers to set off or counterclaim for another debt or obligation unrelated
to the Iridium insurance.

 



208
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Appendix 3

 

FORM OF BLOU (LAUNCH & IN ORBIT INSURANCE)

 

BROKER’S LETTER OF UNDERTAKING

 

To:Agent Bank as agent (the COFACE Facility Agent) under the COFACE Facility
Agreement (as defined below)

 

Broker Letter of Undertaking

 

[l] Month [2014]

 

Dear Sirs,

 

We, Marsh Limited, have been requested by Iridium Satellite LLC (the Borrower)
to provide you with certain confirmations relating to the insurances arranged by
us in relation to the Iridium NEXT project. Accordingly we provide you with the
confirmations set out below.

 

For purposes hereof:

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.

 

“COFACE Facility Agreement” means the senior term loan facility agreement dated
[l] 2010 and made between, amongst others, the Borrower and [Agent Bank] as
COFACE Facility Agent, as amended from time to time.

 

“Finance Parties” has the meaning given to it in the COFACE Facility Agreement.

 

“Insurer” means the insurer with whom the Policy has been taken out.

 

“Security Agent” means [l]

 

We confirm that:

 

(a)the insurances summarised in Appendix 1 attached to this letter (the
Insurances) are, to the best of our knowledge in full force and effect in
respect of the risks set out in the insurance coverages evidenced in the
policies/cover notes attached as Appendix 2 (the Policies). Subject to
confirmation by the Insurance Adviser, the Insurances are structured to comply
with the Borrower’s obligations with respect to Schedule 21 (Insurance) to the
COFACE Facility Agreement;

 

(b)all premia due to date in respect of the Insurances required to be paid as at
the date of this letter in accordance with the terms of credit for the Borrower
are paid, and the Insurances are, to the best of our knowledge and belief,
placed with insurers, which as at the time of placement comply with (i) the
requirements of Schedule 21 (Insurance) of the COFACE Facility Agreement and/or
(ii) as mutually agreed by all parties to the COFACE Facility Agreement;

 

(c)the Insurances name the Security Agent (for and on behalf of the Finance
Parties) as additional insured and as loss payee in each of the policies;

 



209
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)we are not aware of any reason why the Borrower or any Insurer, in our
reasonable opinion, may be unwilling or unable to honour its obligations in
relation to the Insurances, or to avoid the Insurances or any claim, in whole or
in part; and

 

(e)we undertake to promptly advise the COFACE Facility Agent and the Security
Agent in writing upon being notified by the Insurer that the Insurance(s) have
been cancelled or that the Insurer deems the Borrower to be in default of the
Insurance.

 

(f)The confirmations in ‎(e) above only relate to knowledge and information
formally acquired in our capacity as broker to the Borrower, as the case may be,
in relation to the Insurances and ceases upon Marsh no longer being the broker
for the Borrower of the Insurance.

 

We further undertake:

 

(a)upon being notified, to promptly forward to all Insurers at the time of
inception and/or renewal of and/or any change in the identity of any Insurers
any notice of assignment to the Security Agent of the Borrower's rights under
the Insurances and to the insurance proceeds in relation to the Insurances,
substantially in the form set out in Appendix 4 of Schedule 21 (Insurance) of
the COFACE Facility Agreement, duly executed by the Borrower and received by us,
and to use our reasonable endeavours:

 

(i)to secure the Insurers’ acknowledgement of receipt of such notices of
assignment; and

 

(ii)to confirm that such notices are incorporated into or endorsed on the
policies, of the Insurance,

 

and to provide the COFACE Facility Agent and the Security Agent with copies of
such notices, endorsements and acknowledgements;

 

(b)to promptly notify you:

 

(i)upon our becoming notified in writing of any material change or alteration
made or proposed to be made to the Insurances;

 

(ii)upon our receiving any notice of cancellation (including for non-payment of
premium) of the Insurance by an Insurer;

 

(iii)in the event of our being notified of any purported assignment of or the
creation of any security interest over the Borrower's interest or rights in any
of the Insurances (other than any such assignment or security interest created
pursuant to a Transaction Security Document (as defined in the COFACE Facility
Agreement); and

 

(iv)after giving or receiving notice of termination of our appointment as
insurance brokers to the Borrower in relation to the Insurances.

 

(c)to maintain intact files (including all documents disclosed and
correspondence in connection with the placement of the Insurances and claims
thereunder) and to give to the Security Agent and COFACE Facility Agent all such
information relating to the Insurances (including true copies of any placing
slips) as the Security Agent and COFACE Facility Agent may reasonably request in
writing, provided such disclosures are subject to Marsh’s record retention
policies;

  

210
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(d)to promptly provide to pass on to the COFACE Facility Agent and Security
Agent copies of any notice given by any Insurer under or in respect of the
Insurances to the Finance Parties; and

 

The above undertakings are given:

 

(a)subject to our lien, if any, on the Insurances referred to above for premia
due under such Insurances in respect of the Insurances and subject to the
Insurers' right of cancellation on default in payment of such premia;

 

(b)subject to our continuing appointment as insurance brokers to the Borrower in
relation to the Insurances; and

 

(c)subject to the termination date of [insert date commitment ends] in which
case all of our obligations under this letter shall cease.

 

We have arranged the Insurance on the basis of information and instructions
given by the Borrower. We have not made any particular or special enquiries
regarding the Insurance beyond those that we normally make in the ordinary
course of arranging insurances on behalf of our clients. The confirmations set
out in this letter are given by reference to our state of knowledge at the date
hereof.

 

Save insofar as we have given agreements or representations in this letter, it
is to be understood by the addressees of this letter that they may not rely on
any advice which we have given to the Borrower, and we do not represent that the
Insurance are suitable or sufficient to meet the needs of the addressees who
must take steps and advice of their own as they consider necessary in order to
protect their own interests.

 

This letter has been prepared exclusively for the use of the parties to whom it
is addressed. No responsibility is accepted to any third party for any part of
the contents of this letter and in the event that it is disclosed to a third
party any and all liability howsoever arising to that third part is hereby
expressly excluded.

 

Our aggregate liability to any persons who act in reliance on this letter, or on
any other broker’s letter of undertaking issued by us in respect of the
Insurances, for any and all matters arising from them and the contents thereof
shall in any and all events be limited to the sum of $5,000,000, even if we are
negligent. We do not limit our liability for our fraud.

 

For the avoidance of doubt, all confirmations given in this letter relate solely
to the Insurance. They do not apply to any other insurances or reinsurances, and
nothing in this letter should be taken as providing undertakings or
confirmations in relation to any other insurance or reinsurance that ought to
have been placed by, or may at some future date be placed by, other brokers.

 

This letter and all non-contractual obligations arising out of or in connection
with this letter shall be governed by and shall be construed in accordance with
New York law and any dispute as to its terms shall be submitted to the exclusive
jurisdiction of the federal courts of New York.

 

Yours faithfully,

 

Name:           Title:    

  

211
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

for and on behalf of

 

Marsh Limited

 

Acknowledged and agreed

 

Name:           Title:    

 

for and on behalf Marsh Inc

 

212
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Appendix 4

 

FORM OF NOTICE OF ASSIGNMENT OF INSURANCE AND INSURANCE PROVIDER ACKNOWLEDGEMENT

 

Form of Assignment Notice

 

[on the letterhead of the relevant Obligor]

 

From:[OBLIGOR]

 

To:[INSURANCE PROVIDER]

 

Copy:[SECURITY AGENT]

 

[DATE]

 

Ladies and Gentlemen,

 

Re: [describe insurance policy] (the Insurance Policy)

 

1.Notice

 

We give you notice that we have granted to [SECURITY AGENT] the (Security Agent)
a first-priority security interest in all of our rights, interests and benefits
under the Insurance Policy.

 

2.Authorization

 

We irrevocably instruct and authorize you, from and after the date of this
letter, to send copies of any notices and other information required or
permitted to be sent to us under the Insurance Policy to the Security Agent as
follows:

 

[l]

 

Fax: [l]     Attention: [l]

 

3.Amendments

 

The instructions in this letter may not be revoked or amended without the prior
written consent of the Security Agent.

 

4.Acknowledgement

 

We request that you indicate your agreement to the terms of this notice by
signing and returning to the Security Agent and to us copies of the
acknowledgement that is attached. 

 

213
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Yours faithfully,

 

[OBLIGOR]

 

By:

 

Title:

 

214
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Appendix 5

 

Form of Assignment Acknowledgement

 

[on the letterhead of the Insurance Provider]

 

From:[INSURANCE PROVIDER]

 

To:[SECURITY AGENT]

 

and

 

[OBLIGOR]

 

[DATE]

 

Ladies and Gentlemen:

 

Re:[describe the Insurance Policy] (the Insurance Policy)

 

We confirm that we have received from [SECURITY PROVIDER] (the Security
Provider) a notice dated [          ] (the Notice) informing us that the Obligor
has granted to [SECURITY AGENT] (the Security Agent) a first-priority security
interest in all of its rights and interests under the Insurance Policy. We also
confirm that we have not received notice of any other assignment of the
Insurance Policy or of any interest or claim of any third party in or to the
Insurance Policy.

 

Yours faithfully,

 

[INSURANCE PROVIDER]

 

By:

 

Title:

 

215
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 22

 

Back-Up Launch Strategy

 

[***]

 

216
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 23

 

Secondary Payload Heads of Terms

 

1.To the extent permitted under applicable law, there shall be [***].

 

2.To the extent permitted under applicable law, [***].

 

3.As consistent with or required under applicable laws, a Secondary Payload
customer shall agree to [***].

 

4.Use of the Secondary Payload shall at all times be in accordance with:

 

(a)all applicable laws and regulations (including radio-frequency spectrum
usage, content or application/end use restrictions); and

 

(b)the Iridium technical/satellite access conditions contained in the Secondary
Payload agreement.

 

5.To the extent permitted under applicable law, a Secondary Payload customer
will [***].

 

6.Subject to paragraph 3 above and to the extent permitted under applicable law,
[***].

 

7.To the extent permitted under applicable law, the obligations of the Obligors
and their Affiliates that are NEXT Group members under the Secondary Payload
Contract [***] are limited to:

 

(a)[***]; and

 

(b)[***]; and

 

(c)[***],

 

[***].

 

8.The Secondary Payload customer may have [***].

 

Capitalised terms used but not defined in this Schedule 23 (Secondary Payload
Heads of Terms) shall have the meaning given to them in this Agreement.

 

217
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 24

 

Milestones

 

Critical Path Satellite Manufacturing Milestones:

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Major Early Program Milestones:

 

[***] [***] [***] [***] [***] [***] [***] [***]

 

Pre Production Milestones:

 

[***] [***] [***] [***] [***] [***] [***] [***]

 

Post Production Milestones:

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Launch Provider Segment Milestones:19

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***]



 



 

19 Note: launch provider segment milestones and EDC references applicable to
SpaceX Launch Contract only.

 

218
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 25

 

Shares and Material Companies

 

A.Shareholders of the Parent

 

Name  Shares   Percentage*  Syndicated Communications Venture Partners IV, L.P. 
 4,030,855    5.74% Syndicated Communications, Inc.   5,280,580    7.52% T. Rowe
Price Associates, Inc.   4,377,600    6.23% Greenhill & Co., Inc.** 
 8,924,016    12.70% Baralonco Limited   11,648,080    16.58%

 

*Based on total outstanding shares of 70,251,001 as of August 6, 2010.

 

**Greenhill & Co., Inc. also holds warrants to purchase 4,000,000 shares of the
common stock of the Parent.

 

Integrated Core Strategies (US) LLC holds warrants to purchase 5,400,620 shares
of the common stock of the Parent.

 

B.Material Companies

 

1.Each Original Obligor; and

 

2.Baralonco N.V. (a Netherlands Antilles naamloze vennootschap).



 

219
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 26

 

Form of Secondary Payload Status Report

 

To:COFACE Agent

 

From:Borrower

 

Dated: [●]20

 

IRIDIUM SATELLITE LLC

 

$[●] COFACE Facility Agreement dated [●] (the Facility Agreement)

 

Dear Sirs:

 

Reference is made to the Facility Agreement. Terms defined in the Facility
Agreement have the same meaning when used in this Secondary Payload Status
Report. This Secondary Payload Status Report is being delivered by the Borrower
in accordance with paragraph (a)(ii) of Clause 21.7 (NEXT System Documents) of
the Facility Agreement. This Secondary Payload Status Report is delivered with
respect to the [Financial Year ended [●]] / [Financial Quarter ended 30 June
[●]]21. The Borrower confirms that as of [●]22, the status of each Secondary
Payload Contract entered into (or to be entered into) by a member of the NEXT
Group are as set forth in the table below:

 

# Name of Secondary Payload Contract Name of Secondary Payload Customer 23
Status of Secondary Payload Contract24 Revenues Projected under Secondary
Payload Contract 1         2         3         4         525        

 

Signed    

 

Borrower

 

 





20Note: Secondary Payload Status Report to be delivered 30 days after the end of
(i) of each Financial Year and (ii) each of Financial Quarter ending on June 30.

21Note: Insert as appropriate.

22Note: Insert appropriate date (i.e., Financial Year ended [●] / Financial
Quarter ended 30 June [●]).

23Note: Insert name of counterparty (or contemplated counterparty) to the
Secondary Payload Contract.

24Note: Specify whether Secondary Payload Contract is projected to be entered
into, under negotiation, committed or executed.

25Note: Additional rows to be inserted/deleted as appropriate.



 

220
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 27

 

Existing Joint Ventures

 

1.[***]

  

221
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Schedule 28

 

Security Agent

 

1.Appointment and duties of the Security Agent

 

(a)Each Secured Party irrevocably appoints the Security Agent to act as its
security agent under and in connection with the Finance Documents to which it is
a party, on the terms and conditions set out herein.

 

(b)Each Secured Party irrevocably authorizes the Security Agent to:

 

(i)perform the duties and to exercise the rights, powers and discretions that
are specifically given to it hereunder and under and in connection with the
other Finance Documents, together with any other incidental rights, powers and
discretions; and

 

(ii)enter into each Transaction Security Document.

 

(c)The Security Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

 

2.Security Agent as holder of Security

 

(a)In this Schedule 28 (Security Agent):

 

(i)Security Agent Claim has the meaning given to it in paragraph (c) below.

 

(ii)Secured Party Claim means any amount which an Obligor owes to a Secured
Party under or in connection with the Finance Documents.

 

(b)Unless expressly provided to the contrary, the Security Agent holds any
security created by a Transaction Security Document as agent for the relevant
Secured Parties.

 

(c)Each Obligor must pay the Security Agent, as an independent and separate
creditor, an amount equal to each Secured Party Claim on its due date (each, a
Security Agent Claim). For the purposes of Russian law and subject to the other
provisions of this paragraph 2, the Security Agent is the joint and several
creditor with each Secured Party in respect of each Secured Party Claim, with an
independent right to demand and enforce payment of each Security Agent Claim on
the terms set out in paragraphs (f) to (m) below.

 

(d)Unless expressly provided to the contrary in any Finance Document, the
Security Agent holds:

 

(i)the benefit of any Security Agent Claims; and

 

(ii)any proceeds of the enforcement of any Transaction Security Documents,

 

for the benefit, and as the property, of, and on trust for, the Secured Parties
and so that they are not available to the personal creditors of the Security
Agent or otherwise available to the Security Agent for its own use.

  

222
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(e)The Security Agent will separately identify in its records the property
rights referred to in paragraph (d) above.

 

(f)It is agreed that, in respect of each Security Agent Claim, the Security
Agent shall:

 

(i)share the proceeds of each Security Agent Claim with the other Secured
Parties; and

 

(ii)pay those proceeds to the Secured Parties,

 

in accordance with their respective interests in the amounts outstanding under
the Finance Documents.

 

(g)The Security Agent may enforce performance of any Security Agent Claim in its
own name as an independent and separate right. This includes filing any suit,
execution, enforcement of Transaction Security Documents in accordance with
their respective terms, recovery of guarantees and applications for and voting
in respect of any kind of insolvency proceeding.

 

(h)Each Secured Party must, at the request of the Security Agent, perform any
act required in connection with the enforcement of any Security Agent Claim.
This includes issuing a power of attorney to the Security Agent and joining in
any proceedings as co-claimant with the Security Agent.

 

(i)Unless the Security Agent fails to enforce a Security Agent Claim within a
reasonable time after its due date, a Secured Party may not take any action to
enforce the corresponding Secured Party Claim unless it is requested to do so by
the Security Agent.

 

(j)Each Obligor irrevocably and unconditionally waives any right it may have to
require a Secured Party to join in any proceedings as co-claimant with the
Security Agent in respect of any Security Agent Claim.

 

(k)In each case, and (for the avoidance of doubt) without otherwise increasing
the aggregate indebtedness of the Obligors:

 

(i)discharge by an Obligor of a Secured Party Claim will discharge the
corresponding Security Agent Claim in the same amount; and

(ii)discharge by an Obligor of a Security Agent Claim will discharge the
corresponding Secured Party Claim in the same amount.

 

(l)The aggregate amount of the Security Agent Claims will never exceed the
aggregate amount of Secured Party Claims.

 

(m)(i)A defect affecting a Security Agent Claim against an Obligor will not
affect any Secured Party Claim.

 

(ii)A defect affecting a Secured Party Claim against an Obligor will not affect
any Security Agent Claim.

 

(n)If the Security Agent returns to any Obligor, whether in any kind of
insolvency proceedings or otherwise, any recovery in respect of which it has
made a payment to a Secured Party, that Secured Party must repay an amount equal
to that recovery to the Security Agent.

  

223
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

3.Instructions

 

(a)Subject to the terms of this Agreement and the Motorola Intercreditor
Agreement, the Security Agent must exercise any rights, power or discretion
vested in it as Security Agent in accordance with any instructions given to it
by the COFACE Agent or, if so instructed by the COFACE Agent, refrain from
exercising any such right, power or discretion.

 

(b)The Security Agent is fully protected if it (i) acts on the instructions of
the COFACE Agent in the exercise of any right, power or discretion or any matter
not expressly provided for in this Agreement, the Transaction Security Documents
or any other Finance Documents or (ii) does not act because no such instructions
or no requested instructions or clarification have been given to it by the
COFACE Agent. Any such instructions will be binding on all the Secured Parties.

 

(c)In the absence of instructions, the Security Agent may act or refrain from
acting as it considers to be in the best interests of all the Secured Parties.

 

(d)The Security Agent may assume that, unless it has received notice to the
contrary, any right, power, authority or discretion vested in any Party has not
been exercised.

 

(e)The Security Agent may refrain from acting in accordance with the
instructions of the COFACE Agent (or, if appropriate, the Secured Parties) until
it has received security satisfactory to it, whether by way of payment in
advance or otherwise, against any liability or loss which it may incur in
complying with the instructions of the COFACE Agent.

 

(f)The Security Agent is not authorised to act on behalf of a Secured Party
(without first obtaining that Secured Party's consent) in any legal or
arbitration proceedings in connection with any Finance Document, except where
expressly permitted by the terms of this Agreement or where the legal or
arbitration proceedings relate to:

 

(i)the perfection, preservation or protection of rights under the Transaction
Security Documents; or

 

(ii)the enforcement of any Transaction Security Document.

 

4.Responsibility

 

(a)The Security Agent is not liable or responsible to any other Secured Party
for:

 

(i)any failure in perfecting or protecting any Transaction Security; or

 

(ii)any other action taken or not taken by it in connection with any Transaction
Security Document,

 

unless directly caused by its gross negligence or wilful misconduct.

 

(b)The Security Agent is not responsible for:

 

(i)the right or title of any person in or to, or the value of, or sufficiency of
any part of the Transaction Security;

 

(ii)the priority of any Lien created by the Transaction Security Documents;

  

224
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(iii)the existence of any other Lien affecting any asset secured under a
Transaction Security Document;

 

(iv)the adequacy, accuracy or completeness of any statement or information
(whether written or oral) made in or supplied in connection with any Finance
Document; or

 

(v)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other document.

 

5.Title

 

The Security Agent may accept, without enquiry, the title (if any) the Company
may have to any asset over which security is intended to be created by any
Transaction Security Document.

 

6.Possession of documents

 

The Security Agent is not obliged to hold in its own possession any Transaction
Security Document, title deed or other document in connection with any asset
over which security is intended to be created by a Transaction Security
Document. Without prejudice to the above, the Security Agent may allow any bank
providing safe custody services or any professional adviser to the Security
Agent to retain any of those documents in its possession.

 

7.Approval

 

Each Secured Party:

 

(a)confirms its approval of each Transaction Security Document;

 

(b)authorises and directs the Security Agent (by itself or by such person(s) as
it may nominate) to enter into and enforce the Transaction Security Documents as
trustee (or agent) or as otherwise provided (and whether or not expressly in the
names of the Secured Parties) on its behalf for the purpose of all laws other
than Russian law; and

 

(c)authorises and directs the Security Agent to enter into and enforce the
Transaction Security Documents governed by Russian law in its own name as the
joint and several creditor with each Secured Party.

 

8.Individual position of Security Agent

 

The Security Agent may:

 

(a)carry on any business with any Obligor or its related entities (including
acting as an agent or a trustee for any other financing); and

 

(b)retain any profits or remuneration it receives under the Finance Documents or
in relation to any other business it carries on with any Obligor or its related
entities.

 

9.Reliance

 

The Security Agent may:

 

(a)rely on any notice or document believed by it to be genuine and correct and
to have been signed by, or with the authority of, the proper person;

  

225
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

 

(c)assume, unless the context otherwise requires, that any communication made
by:

 

(i)the Company is made on behalf of and with the consent and knowledge of each
Obligor; and

 

(ii)the COFACE Agent is made on behalf of and with the consent and knowledge of
the Secured Parties it represents;

 

(d)engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Security Agent); and

 

(e)act under the Finance Documents through its personnel and agents.

 

10.Exclusion of liability

 

(a)The Security Agent is not liable to any Secured Party for any action taken or
not taken by it in connection with any Finance Document, unless directly caused
by its gross negligence or wilful misconduct.

 

(b)No Party (other than the Security Agent) may take any proceedings against any
officers, employees or agents of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in connection with any Finance
Document.

 

(c)The Security Agent is not liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Security Agent if the Security Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Security Agent for that purpose.

 

(d)(i)Nothing in this Agreement will oblige the Security Agent to satisfy any
customer due diligence requirement in relation to the identity of any person on
behalf of any Secured Party.

 

(i)Each Secured Party confirms to the Security Agent that it is solely
responsible for any customer due diligence requirements it is required to carry
out and that it may not rely on any statement in relation to those requirements
made by any other person.

 

11.Default

 

The Security Agent is not obliged to monitor or enquire whether a Default has
occurred. The Security Agent is not deemed to have knowledge of the occurrence
of a Default.

 

12.Information

 

(a)The Security Agent must promptly forward to the person concerned the original
or a copy of any document which is delivered to the Security Agent by a Party
for that person.

  

226
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

(b)Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

(c)Except as provided above, the Security Agent has no duty:

 

(i)either initially or on a continuing basis to provide any Secured Party with
any credit or other information concerning the risks arising under or in
connection with the Finance Documents (including any information relating to the
financial condition or affairs of any Obligor or its related entities or the
nature or extent of recourse against any Party or its assets) whether coming
into its possession before, on or after the date of this Agreement; or

 

(ii)unless specifically requested to do so by a Secured Party in accordance with
a Finance Document, to request any certificate or other document from any
Obligor.

 

(d)Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Secured
Party confirms that it:

 

(i)has made, and will continue to make, its own independent appraisal of all
risks arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

 

(ii)has not relied exclusively on any information provided to it by the Security
Agent in connection with any Finance Document or agreement entered into in
anticipation of or in connection with any Finance Document.

 

(e)In acting as the Security Agent, the Security Agent will be regarded as
acting through its agency division which will be treated as a separate entity
from its other divisions and departments. Any information acquired by the
Security Agent which, in its opinion, is acquired by another division or
department or otherwise than in its capacity as the Security Agent may be
treated as confidential by the Security Agent and will not be treated as
information possessed by the Security Agent in its capacity as such.

 

(f)The Security Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of an Obligor (or any related person)
solely for the purpose of evaluating whether any waiver or amendment is required
in respect of any term of the Finance Documents.

 

(g)Each Obligor irrevocably authorises the Security Agent to disclose to the
other Secured Parties any information which, in its opinion, is received by it
in its capacity as the Security Agent.

 

13.Compliance

 

The Security Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.



 

227
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

14.Resignation of the Security Agent

 

(a)The Security Agent may resign and appoint any of its affiliates as successor
Security Agent by giving notice to the Secured Parties and the Company.

 

(b)Alternatively, the Security Agent may resign by giving notice to the Secured
Parties and the Company, in which the COFACE Agent may appoint a successor
Security Agent.

 

(c)If no successor Security Agent has been appointed under paragraph (b) above
within 30 days after notice of resignation was given, the Security Agent may
appoint a successor Security Agent.

 

(d)The resignation of the Security Agent and the appointment of any successor
Security Agent must be effected by agreement in form and substance satisfactory
to the retiring Security Agent and the successor Security Agent and will both
become effective only when the following conditions have been satisfied:

 

(i)the successor Security Agent notifies all the Parties that it accepts its
appointment;

 

(ii)the successor Security Agent has received legal advice to the effect that
the rights under the Finance Documents (and any related documentation) have been
transferred or assigned to it; and

 

(iii)each Secured Party (other than the Security Agent) confirms to the Security
Agent that it is satisfied with the credit rating of the proposed successor
Security Agent].

 

On satisfaction of the above conditions, the successor Security Agent will
succeed to the position of the Security Agent and the term Security Agent will
mean the successor Security Agent.

 

(e)The retiring Security Agent must, at its own cost:

 

(i)make available to the successor Security Agent those documents and records
and provide any assistance as the successor Security Agent may reasonably
request for the purposes of performing its functions as the Security Agent under
the Finance Documents; and

 

(ii)enter into and deliver to the successor Security Agent those documents and
effect any registrations as may be required for the transfer or assignment of
all of its rights and benefits under the Finance Documents to the successor
Security Agent.

 

(f)The Company must, at its own cost, take any action and enter into and deliver
any document which is required by the Security Agent to ensure that a
Transaction Security Document provides for effective and perfected Liens in
favour of any successor Security Agent.

 

(g)Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Security Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was the Security Agent, and,
subject to paragraph (e) above, it will have no further obligations under any
Finance Document.

 

(h)The COFACE Agent may, by notice to the Security Agent, require it to resign
under paragraph (b) above.

  

228
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

15.Relationship with Secured Parties

 

The Security Agent may treat each Secured Party as a Secured Party, entitled to
payments under this Agreement until it has received not less than five Business
Days' prior notice from that Secured Party to the contrary.



 

229
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Signatories

 

THE PARENT

 

IRIDIUM COMMUNICATIONS INC.

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary     Address: 1750 Tysons Blvd, Suite 1400, McLean, VA 22102 United
States of America     Fax: +[***]     Attention: John S. Brunette

 

THE BORROWER

 

IRIDIUM SATELLITE LLC

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary     Address: 1750 Tysons Blvd, Suite 1400, McLean, VA 22102 United
States of America     Fax: +[***]     Attention: John S. Brunette

 

THE ORIGINAL GUARANTORS

 

IRIDIUM COMMUNICATIONS INC.

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

  

230
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

IRIDIUM HOLDINGS LLC

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

IRIDIUM CARRIER HOLDINGS LLC

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

IRIDIUM CARRIER SERVICES LLC

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

IRIDIUM CONSTELLATION LLC

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

SE LICENSING LLC

 

By: Iridium Holdings LLC,

 

its Manager

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

  

231
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

IRIDIUM GOVERNMENT SERVICES LLC

 

By: Iridium Constellation LLC,

 

its Manager

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

SYNCOM-IRIDIUM HOLDINGS CORP.

 

By: JOHN S. BRUNETTE     Title: Chief Legal and Administrative Officer and
Secretary

 

THE MANDATED LEAD ARRANGERS AND BOOKRUNNERS

 

DEUTSCHE BANK AG (PARIS BRANCH)

 

By: Alarik d-Ornhjelm   By: Othmane Kotari           Title: Director    
Associate

 

BANCO SANTANDER SA

 

By: Rodolphe de Lambertye   By: Vincent Hubert           Title: Executive
Director     Managing Director

 

SOCIÉTÉ GÉNÉRALE

 

By: Sylvie Leclercq   By: Nicolas Palmero           Title Managing Director    
Director

  

232
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

NATIXIS

 

By: Jean-Louis Viala   By: Arnaud Sarret           Title: Director     Director

 

MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A.

 

By: Luca Maccari   By: Silvio Perazzini           Title: Managing Director  
Director  

 

The Lead ARRANGERs

 

BNP PARIBAS

 

By: Jean Philippe Poirier   By: Emmanuel Galzy           Title: Export Finance  
Export Finance

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

By: Michéle Patri   By: Jacques-Philippe Menville           Title:       SVP

 

INTESA SANPAOLO S.p.A. (PARIS BRANCH)

 

By: Jean-Michel Rudent   By: Arnaud de Peloux           Title:        

  

233
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

UNICREDIT BANK AUSTRIA AG

 

By: Peter Kadletz   By: Mary-Ann Hayes           Title: Managing Director    
Director

 

THE COFACE AGENT

 

SOCIÉTÉ GÉNÉRALE

 

By: Sylvie Leclercq   By: Nicolas Palmero           Title: Managing Director    
Director

 

Address: Société Générale   OPER/FIN/STR/CLO / OPER/FIN/STR/DMT   189, rue
d’Aubervilliers   75886 Paris Cedex 18   France     Fax: +[***]     Attention:
Patricia BERANGER – Stéphane POUREAU / Alcina AIRES

 

THE SECURITY AGENT

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By: Randy Kahn     Title: Vice President     By: Annie Jaghatspanyan     Title:
Vice President

 

Address: 60 Wall Street, 27th Floor   MS: NC60-2710   New York, New York 10005  
United States of America     Fax: +[***]     Attention: Project Finance /
Iridium

  

234
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

THE u.s. collateral AGENT

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By: Randy Khan     Title: Vice President     By: Annie Jaghatspanyan     Title:
Vice President

 

Address: 60 Wall Street, 27th Floor   MS: NC60-2710   New York, New York 10005  
United States of America     Fax: +[***]     Attention: Project Finance /
Iridium

 

THE ORIGINAL LENDERS

 

DEUTSCHE BANK AG (PARIS BRANCH)

 

By: Alarik d-Ornhjelm   By: Othmane Kotari           Title: Director    
Associate

 

BANCO SANTANDER SA

 

By: Rodolphe de Lambertye   By: Vincent Hubert           Title: Executive
Director     Managing Director

  

235
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SOCIÉTÉ GÉNÉRALE

 

By: Sylvie Leclercq   By: Nicolas Palmero           Title: Managing Director    
Director

 

NATIXIS

 

By: Jean-Louis Viala   By: Arnaud Sarret           Title: Director     Director

 

MEDIOBANCA INTERNATIONAL (LUXEMBOURG) S.A.

 

By: Luca Maccari   By: Silvio Perazzini           Title: Managing Director    
Director

 

BNP PARIBAS

 

By: Jean Philippe Poirier   By: Emmanuel Galzy           Title: Export Finance  
  Export Finance

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

By: Michèle Patri   By: Jacques-Philippe Menville           Title:       SVP

 



236
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

INTESA SANPAOLO S.p.A. (PARIS BRANCH)

 

By: Jean-Michel Rudent   By: Arnaud de Peloux           Title:        

 

UNICREDIT BANK AUSTRIA AG

 

By: Peter Kadletz   By: Mary-Ann Hayes           Title: Managing Director    
Director

 



237
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

SIGNATORIES

 

Parent

IRIDIUM COMMUNICATIONS INC.

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  




Borrower

IRIDIUM SATELLITE LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

Obligors



IRIDIUM COMMUNICATIONS INC.

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM HOLDINGS LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM CARRIER HOLDINGS LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

IRIDIUM CARRIER SERVICES LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM CONSTELLATION LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM GOVERNMENT SERVICES LLC

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer, Iridium Constellation LLC, its Manager  

 

SYNCOM-IRIDIUM HOLDINGS CORP.

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM BLOCKER-B INC.

 

By: /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM SATELLITE SA LLC

 

By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title: Chief
Financial Officer, Iridium Satellite LLC, its Manager  

 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

COFACE Agent

 

SOCIÉTÉ GÉNÉRALE

 

By: /s/ Fleur Ferrari   Name: Fleur Ferrari   Title: Vice President         By:
/s/ J. Fr. Richard   Name: J. Fr. Richard   Title: Director  

  

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 